Exhibit 10.2

UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

)

 

In re:

)

Chapter 11

 

)

 

GOTTSCHALKS INC., a Delaware

)

Case No. 09-10157 (KJC)

corporation,1

)

   

)

 

Debtor.

)

   

)

 

DISCLOSURE STATEMENT FOR
DEBTOR'S CHAPTER 11 PLAN OF LIQUIDATION

Mark D. Collins (No. 2981)
Michael J. Merchant (No. 3854)
Lee E. Kaufman (No. 4877)
Drew G. Sloan (No. 5069)
RICHARDS, LAYTON & FINGER, P.A.
One Rodney Square
P.O. Box 551
Wilmington, Delaware 19899
(302) 651-7700

Stephen H. Warren
Karen Rinehart
Alexandra B. Redwine
Ana Acevedo
Michael Heinrichs
O'MELVENY & MYERS LLP
400 South Hope St.
Los Angeles, California 90071
(213) 430-6000

ATTORNEYS FOR DEBTOR AND DEBTOR IN POSSESSION

____________________

1 The Debtor in this case, along with the last four digits of the federal tax
identification number for the Debtor, is Gottschalks Inc. (9791). The Debtor's
corporate offices are located at 7 River Park Place East, Fresno, California
93720.

Docket No. 1292
Filed 12/3/09

--------------------------------------------------------------------------------

TABLE OF CONTENTS



    Page I. INTRODUCTION 1   A. SUMMARY OF THE PLAN 2   B. RECOMMENDATION 4 II.
VOTING 4   A. ELIGIBILITY TO VOTE 4   B. BALLOTS 5   C. VOTING PROCEDURE 5   D.
DEADLINE FOR VOTING 6   E. IMPORTANCE OF YOUR VOTE 6 III. BACKGROUND OF THE
DEBTOR AND THE CHAPTER 11 CASE 6   A. DESCRIPTION OF COMPANY 6        1.
Overview 6   B. EVENTS LEADING TO THE CHAPTER 11 FILING 7   C. EVENTS DURING
CHAPTER 11 CASES 7        1. First Day Motions 8        2. Appointment of
Committee 8        3. Filing Schedules and Statement of Financial Affairs;
Claims Bar Date 8        4. Retention of Professionals 9        5.
Debtor-In-Possession Financing 9        6. Sale of Substantially All of the
Debtor's Assets 11        7. Sale of the Debtor's Real Property and Lease Rights
13        8. Store Closing Sales; Lease Transactions 14        9. Employee
Incentive and Retention Program 16        10. Reclamation Claims 16        11.
503(b)(9) Claims 16        12. Consignment Vendors 17        13. Preferential
Transfers and Avoidance Actions 17        14. Park 41 Litigation 17        15.
United Security Bank's Asserted Security Interest 19

i

--------------------------------------------------------------------------------

TABLE OF CONTENTS


(continued)



    Page   D. MANAGEMENT/HEADCOUNT REDUCTION 19   E. RETENTION OF RESPONSIBLE
PERSON 19 IV. THE PLAN 19   A.TREATMENT OF ADMINISTRATIVE CLAIMS AND PRIORITY
TAX CLAIMS 20        1. Fee Claims and Carve Out Reserve Fund 20        2.
Treatment of Allowed Administrative Claims, GECC Administrative Claims and
Allowed Priority Tax Claims 21   B. CLASSIFICATION AND TREATMENT OF CLAIMS AND
INTERESTS 21        1. Other Priority Claims (Class 1) 21        2. GECC
Prepetition Claims (Class 2) 22        3. Other Secured Claims (Class 3) 22  
     4. General Unsecured Claims (Class 4) 23        5. Interests and Securities
Subordinated Claims (Class 5) 24   C. IMPLEMENTATION OF THE PLAN 25        1.
Liquidation of Estate 25        2. Creditors' Committee 26        3. Appointment
of Responsible Person 26        4. Appointment of Post Effective Date Committee
27        5. Liability, Indemnification 29   6. Corporate Action 29        7.
Continued Corporate Existence; Dissolution of the Debtor 29        8.
Preservation of All Rights of Action 29   D. CLAIMS AND DISTRIBUTIONS 30       
1. Gottschalks Senior Claims Reserve and Gottschalks Administrative Fund 30  
     2. Responsible Person as Disbursing Agent 30        3. Time and Manner of
Distributions 31        4.Delivery of Distributions 31

ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS


(continued)



    Page        5. Undeliverable Distributions 32        6. Claims
Administration Responsibility 32        7. Procedures for Treating and Resolving
Disputed and Contingent Claims 33        8. Allowance of Claims Subject to
Section 502(d) of the Bankruptcy Code 33        9. No Interest On Claims 34   E.
TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES 34   F. CANCELLATION OF
NOTES AND INSTRUMENTS 35   G. CONDITIONS TO EFFECTIVENESS 36   H.
POST-CONFIRMATION ISSUES 36        1. Conversion or Dismissal 36        2.
Payment of Statutory Fees 36        3. Injunction and Stays 37        4. Terms
of Injunctions or Stays 37        5. Exculpation and Limitation of Liability 37
  I. SETOFFS AND RECOUPMENTS 38   J. WITHHOLDING TAXES 38   K. RETENTION OF
JURISDICTION 38 V. FINANCIAL INFORMATION 39   A. STATUS OF ASSET DISPOSITION
PROCESS; CURRENT CASH POSITION 39   B. PROJECTED AVAILABLE ASSETS 39   C.
DESCRIPTION OF ASSETS AND LITIGATION 39        1. Asset Sale Proceeds 39       
2. Estate Litigation 40 VI. CERTAIN FACTORS TO BE CONSIDERED REGARDING THE PLAN
40   A. BANKRUPTCY CONSIDERATIONS 41   B. OVERALL RISKS TO RECOVERY BY HOLDERS
OF CLAIMS 41

iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS


(continued)



    Page   C. RISKS REGARDING THE AMOUNT OF SENIOR CLAIMS; OPERATING EXPENSES 42
VII. CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN 42   A. FEDERAL INCOME
TAX CONSEQUENCES TO THE DEBTOR 43        1. Overview of Current Year Tax
Position and NOLs 43        2. Cancellation of Indebtedness 43        3.
Alternative Minimum Tax 44   B. FEDERAL INCOME TAX CONSEQUENCES TO HOLDERS OF
GENERAL UNSECURED CLAIMS 44   C. FEDERAL INCOME TAX TREATMENT OF INTERESTS AND
SECURITIES SUBORDINATED CLAIMS 44   D. WITHHOLDING AND REPORTING 45 VIII.
ALTERNATIVES TO CONFIRMATION OF THE PLAN 45 IX. ACCEPTANCE AND CONFIRMATION OF
THE PLAN 45   A. GENERAL CONFIRMATION REQUIREMENTS 46   B. BEST INTEREST TEST 46
  C. FINANCIAL FEASIBILITY TEST 48   D. ACCEPTANCE BY IMPAIRED CLASSES 48

EXHIBIT A DEBTOR'S CHAPTER 11 PLAN OF LIQUIDATION A-1 EXHIBIT B UNAUDITED
FINANCIAL STATEMENTS FOR FISCAL YEAR ENDED JANUARY 31, 2009 B-1 EXHIBIT C
UNAUDITED FINANCIAL STATEMENTS FOR THE PERIOD FEBRUARY 1, 2009 THROUGH JULY 31,
2009 C-1 EXHIBIT D CURRICULUM VITAE OF RESPONSIBLE PERSON     (J. GREGORY AMBRO)
D-1

iv

--------------------------------------------------------------------------------



 I. INTRODUCTION

    On December 3, 2009, Gottschalks Inc., a Delaware corporation (the "Debtor"
    or "Gottschalks"), filed in the United States Bankruptcy Court for the
    District of Delaware (the "Bankruptcy Court") its proposed Plan of
    Liquidation Dated December 3, 2009 (the "Plan"). The Debtor urges creditors
    to vote for the Plan.

    The Debtor prepared this Disclosure Statement for use in the solicitation of
    acceptances of the Plan.

    APPROVAL OF THIS DISCLOSURE STATEMENT BY THE BANKRUPTCY COURT DOES NOT MEAN
    THAT THE BANKRUPTCY COURT RECOMMENDS ACCEPTANCE OR REJECTION OF THE PLAN.

    The information used in preparing this Disclosure Statement was prepared by
    and is the sole responsibility of the Debtor. This Disclosure Statement does
    not constitute financial or legal advice. Creditors and shareholders of the
    Debtor should consult their own advisors if they have questions about the
    Plan or this Disclosure Statement. Capitalized terms used in this Disclosure
    Statement and not expressly defined herein are defined in the Plan. A
    reference in this Disclosure Statement to a "Section" refers to a section of
    this Disclosure Statement.

    WHILE THIS DISCLOSURE STATEMENT DESCRIBES CERTAIN BACKGROUND MATTERS AND THE
    MATERIAL TERMS OF THE PLAN, IT IS INTENDED AS A SUMMARY DOCUMENT ONLY AND IS
    QUALIFIED IN ITS ENTIRETY BY REFERENCE TO THE PLAN AND THE EXHIBITS ATTACHED
    TO THE PLAN AND THIS DISCLOSURE STATEMENT. YOU SHOULD READ THE PLAN AND THE
    EXHIBITS TO OBTAIN A FULL UNDERSTANDING OF THEIR PROVISIONS. ADDITIONAL
    COPIES OF THE DISCLOSURE STATEMENT AND THE EXHIBITS ATTACHED TO THIS
    DISCLOSURE STATEMENT, AS WELL AS COPIES OF THE PLAN, CAN BE OBTAINED FROM
    GOTTSCHALKS BALLOT PROCESSING, C/O KURTZMAN CARSON CONSULTANTS LLC, 2335
    ALASKA AVENUE, EL SEGUNDO, CALIFORNIA 90245, TELEPHONE: 866-967-1784,
    http://www.kccllc.net/gottschalks. THE COST OF COPIES MUST BE PAID BY THE
    PERSON ORDERING THEM. COPIES OF PAPERS FILED IN THIS CASE MAY BE INSPECTED
    DURING REGULAR COURT HOURS IN THE CLERK'S OFFICE, UNITED STATES BANKRUPTCY
    COURT, 824 NORTH MARKET STREET, 3RD FLOOR, WILMINGTON, DELAWARE 19801.
    
    THE STATEMENTS AND INFORMATION CONCERNING THE DEBTOR SET FORTH IN THIS
    DISCLOSURE STATEMENT CONSTITUTE THE ONLY STATEMENTS OR INFORMATION
    CONCERNING SUCH MATTERS THAT HAVE BEEN APPROVED BY THE BANKRUPTCY COURT FOR
    THE PURPOSE OF SOLICITING ACCEPTANCES OR REJECTIONS OF THE PLAN.
    
    THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE AS OF THE
    DATE HEREOF UNLESS ANOTHER DATE IS SPECIFIED HEREIN. NEITHER DELIVERY OF
    THIS DISCLOSURE STATEMENT NOR ANY EXCHANGE OF RIGHTS MADE IN CONNECTION WITH
    THE PLAN WILL UNDER

1

--------------------------------------------------------------------------------



     ANY CIRCUMSTANCES CREATE AN IMPLICATION THAT THERE HAS BEEN NO CHANGE IN
     THE INFORMATION SET FORTH HEREIN SINCE THE DATE THIS DISCLOSURE STATEMENT
     AND THE MATERIALS RELIED UPON IN PREPARATION OF THIS DISCLOSURE STATEMENT
     WERE COMPILED. THE DEBTOR ASSUMES NO DUTY TO UPDATE OR SUPPLEMENT THE
     DISCLOSURES CONTAINED HEREIN AND DOES NOT INTEND TO UPDATE OR SUPPLEMENT
     THE DISCLOSURES, EXCEPT TO THE EXTENT, IF ANY, NECESSARY AT THE HEARING ON
     CONFIRMATION OF THE PLAN.
     
     THIS DISCLOSURE STATEMENT MAY NOT BE RELIED ON FOR ANY PURPOSE OTHER THAN
     TO DETERMINE WHETHER TO VOTE IN FAVOR OF OR AGAINST THE PLAN. NOTHING
     HEREIN SHALL CONSTITUTE AN ADMISSION FOR LEGAL OR EVIDENTIARY PURPOSES.
     NOTHING HEREIN IS A WAIVER OF ANY RIGHT OF THE DEBTOR OR THE ESTATE.
     CERTAIN OF THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT IS BY ITS
     NATURE FORWARD-LOOKING AND CONTAINS ESTIMATES, ASSUMPTIONS AND PROJECTIONS
     THAT MAY BE MATERIALLY DIFFERENT FROM ACTUAL FUTURE RESULTS. THERE CAN BE
     NO ASSURANCE THAT ANY FORECASTED OR PROJECTED RESULTS CONTAINED HEREIN WILL
     BE REALIZED, AND ACTUAL RESULTS MAY VARY FROM THOSE SHOWN, POSSIBLY BY
     MATERIAL AMOUNTS.
     
     NEITHER THE SECURITIES AND EXCHANGE COMMISSION, NOR ANY STATE SECURITIES
     COMMISSION, HAS APPROVED OR DISAPPROVED THIS DISCLOSURE STATEMENT. PURSUANT
     TO THE PLAN, ANY SECURITIES ISSUED TO ANY PARTY UNDER, PURSUANT TO OR IN
     EFFECTUATING THE PLAN, AND THE OFFERING AND ISSUANCE THEREOF BY ANY PARTY
     ARE EXEMPT FROM SECTION 5 OF THE SECURITIES ACT OF 1933 (AS AMENDED), IF
     APPLICABLE, AND FROM ANY STATE OR FEDERAL SECURITIES LAWS REQUIRING
     REGISTRATION FOR THE OFFER OR SALE OF A SECURITY OR REGISTRATION OR
     LICENSING OF AN ISSUER OF, UNDERWRITER OF, OR BROKER OR DEALER IN, A
     SECURITY, AND OTHERWISE ENJOY ALL EXEMPTIONS AVAILABLE FOR DISTRIBUTIONS OF
     SECURITIES UNDER A PLAN IN ACCORDANCE WITH ALL APPLICABLE LAW, INCLUDING
     WITHOUT LIMITATION SECTION 1145 OF THE BANKRUPTCY CODE.

 II. SUMMARY OF THE PLAN

     The following is a brief summary of the Plan, which is qualified in its
     entirety by reference to the Plan, attached as Exhibit A to this Disclosure
     Statement.

     The Plan provides for distributions to creditors of the Debtor. Under the
     Plan, Administrative Claims and Priority Tax Claims are unclassified, while
     Other Priority Claims, GECC Prepetition Claims, Other Secured Claims,
     General Unsecured Claims and Interests and Securities Subordinated Claims
     are each placed in their own classes. The Plan provides for payment in full
     of Administrative Claims, Priority Tax Claims, Other Priority Claims and
     GECC Prepetition Claims (which the Debtor believes to have been satisfied
     in full by the entry of the

2

--------------------------------------------------------------------------------



Final DIP Order and the payment of any amounts required thereunder) and leaves
such Claims unimpaired. The remaining Other Secured Claims, Trade Vendor Claims,
General Unsecured Claims and Interests and Securities Subordinated Claims are
all impaired. The treatment of creditors under the Plan is summarized as
follows:

Holders of Administrative Claims and Other Priority Claims if allowed will be
paid in full in cash or such other treatment as the Debtor and the Claimholders
shall have agreed on in writing.

Holders of Priority Tax Claims if allowed will, at the option of the Debtor, be
either paid in full in cash or such other treatment as the Debtor and the
Claimholders shall have agreed on in writing.

Holders of GECC Administrative Claims if allowed will receive, in full
satisfaction, settlement, release and discharge of, and in exchange for such
Allowed GECC Administrative Claim, (i) Cash in an amount equal to the amount of
such Allowed GECC Administrative Claims; (ii) the treatment provided in the DIP
Financing Agreement, DIP Financing Order, other orders of the Bankruptcy Court
or applicable law or (iii) such other less favorable treatment as to which the
Debtor and such holder shall have agreed upon on writing..

Holders of GECC Prepetition Claims if allowed will receive in full satisfaction,
settlement, release and discharge of, and in exchange for such Allowed GECC
Prepetition Claim, (i) Cash in an amount equal to the amount of such Allowed
GECC Prepetition Claims; (ii) treatment provided in the DIP Financing Agreement,
DIP Financing Order, other orders of the Bankruptcy Court or applicable law or
(iii) such other less favorable treatment as to which the Debtor and such holder
shall have agreed upon on writing. All GECC Prepetition Claims are deemed to
have been satisfied in full by the entry of the final DIP Order and the payment
of any amounts required thereunder.

Holders of Other Secured Claims if allowed will receive one or a combination of
the following, in full satisfaction, settlement, release, and discharge of, and
in exchange for, such Allowed Other Secured Claim, (i) Cash in an amount equal
to the amount of such Allowed Other Secured Claim; (ii) the collateral securing
such Allowed Other Secured Claims or proceeds thereof; (iii) the sale of the
Collateral securing such Allowed Other Secured Claims, with the liens to attach
to the proceeds of such sale; (iv) realization of the indubitable equivalent on
account of such Claims; (v) deferred cash payments totaling at least the allowed
amount of such claim, of a value, as of the Effective Date, of at least the
value of such holder's interest in the Estate's interest in such property or
(vi) such other treatment as to which the Debtor and such Claimholder shall have
agreed upon in writing (including without limitation any settlement agreement
previously approved by the Bankruptcy Court). The foregoing consideration shall
be determined on the later of the date that the Other Secured Claim becomes an
Allowed Other Secured Claim or within sixty (60) days after the Effective Date.
A separate subclass will be created for each Other Secured Claimholder or each
group thereof that shares collateral (if any).

3

--------------------------------------------------------------------------------



Holders of General Unsecured Claims if allowed will receive a Pro Rata Share of
the Available Assets. The Available Assets are the remaining Assets and proceeds
of Assets after payment of or reserve for Senior Claims and certain reserve
amounts established under the Plan for Senior Claims, and the administration and
liquidation of the Estate (including costs incurred after confirmation of the
Plan). To the extent that any amounts remain in these funds after the claims or
costs they cover are satisfied, they will be distributed according to the terms
of the Plan.

Holders of Interests and Securities Subordinated Claims will receive nothing,
and the Existing Stock and Interests will be cancelled.

For detailed information, please refer to Plan, Article 3 ("Treatment of
Administrative Claims and Priority Tax Claims") and Article 4 ("Treatment of
Classified Claims and Interests").



RECOMMENDATION

THE DEBTOR STRONGLY RECOMMENDS THAT ALL CREDITORS ENTITLED TO VOTE ON THE PLAN
CAST THEIR BALLOTS TO ACCEPT THE PLAN. THE DEBTOR BELIEVES THAT CONFIRMATION OF
THE PLAN WILL PROVIDE THE GREATEST AND EARLIEST POSSIBLE RECOVERIES TO
CREDITORS.

A letter from the Debtor'S MANAGEMENT regarding the Debtor'S STRONG
recommendation that all creditors vote to accept the Plan is INCLUDED WITH THESE
MATERIALS, AND THE DEBTOR STRONGLY ENCOURAGES YOU TO PLEASE CAREFULLY READ AND
CAREFULLY CONSIDER THIS LETTER BEFORE VOTING.

The Plan provides that, among other things, the Debtor's current Board of
Directors will be succeeded by the Responsible Person, who will be appointed by
order of the Bankruptcy Court to oversee the post-confirmation Estate and make
judgments concerning winddown matters and Rights of Action. The Debtor has
selected J. Gregory Ambro (Mr. Ambro's duties and qualifications are described
in Section III.E. herein and his curriculum vitae is attached hereto as Exhibit
D) as the Responsible Person.

VOTING

ELIGIBILITY TO VOTE

The Plan divides creditors' Claims against and shareholders' Interests in the
Debtor into various Classes and provides separate treatment for each Class.

As provided in section 1123(a)(1) of the Bankruptcy Code, Administrative Claims
and Priority Tax Claims will not be classified for the purposes of voting or
receiving distributions under the Plan. Rather, all such Claims will be treated
separately as unclassified Claims and will be paid in full. Other Priority
Claims (Class 1) and GECC Prepetition Claims (Class 2) will also be paid in full
to the extent such Claims become Allowed Claims. Creditors in these Classes are
unimpaired, conclusively presumed to have accepted the Plan and are not entitled
to vote on the

4

--------------------------------------------------------------------------------



Plan. If and to the extent that any Class identified as being unimpaired is
determined to be impaired, such Class shall be entitled to vote to accept or
reject the Plan.

All other Classes of Claims and Interests under the Plan are impaired: Class 3
(Other Secured Claims), Class 4 (General Unsecured Claims) and Class 5
(Interests and Securities Subordinated Claims). Holders of Claims in Classes 3
and 4 are entitled to vote to accept or reject the Plan. Holders of Interests
and Securities Subordinated Claims in Class 5 are conclusively presumed to have
rejected the Plan and are not entitled to vote to accept or reject the Plan.

The record date for determining any Creditor's eligibility to vote on the Plan
is October 31, 2009. Only those Creditors entitled to vote on the Plan will
receive a ballot with this Disclosure Statement.

CREDITORS WHOSE CLAIMS ARE BEING OBJECTED TO ARE NOT ELIGIBLE TO VOTE UNLESS
SUCH OBJECTIONS ARE RESOLVED IN THEIR FAVOR OR, AFTER NOTICE AND A HEARING
PURSUANT TO BANKRUPTCY RULE 3018(a), THE BANKRUPTCY COURT ALLOWS THE CLAIM
TEMPORARILY FOR THE PURPOSE OF VOTING TO ACCEPT OR REJECT THE PLAN. ANY CREDITOR
THAT WANTS ITS CLAIM TO BE ALLOWED TEMPORARILY FOR THE PURPOSE OF VOTING MUST
TAKE THE STEPS NECESSARY TO ARRANGE AN APPROPRIATE HEARING WITH THE BANKRUPTCY
COURT UNDER BANKRUPTCY RULE 3018(a).

BALLOTS

In voting for or against the Plan, please use only the ballot or ballots sent to
you with this Disclosure Statement. Votes cast to accept or reject the Plan will
be counted by Class. Please read the voting instructions on the reverse side of
the ballot for a thorough explanation of voting procedures.

IF YOU BELIEVE THAT YOU ARE A MEMBER OF A VOTING CLASS FOR WHICH YOU DID NOT
RECEIVE A BALLOT, IF YOUR BALLOT IS DAMAGED OR LOST, OR IF YOU HAVE QUESTIONS
CONCERNING VOTING PROCEDURES, PLEASE CONTACT GOTTSCHALKS BALLOT PROCESSING, C/O
KURTZMAN CARSON CONSULTANTS LLC, 2335 ALASKA AVENUE, EL SEGUNDO, CALIFORNIA
90245, TELEPHONE: 866-967-1784, http://www.kccllc.net/gottschalks. KURTZMAN
CARSON CONSULTANTS LLC CANNOT PROVIDE YOU WITH LEGAL ADVICE.

VOTING PROCEDURE

Unless otherwise directed in your solicitation package, mail your completed
ballots to: Gottschalks Ballot Processing, c/o Kurtzman Carson Consultants LLC,
2335 ALASKA AVENUE, EL SEGUNDO, CALIFORNIA 90245. DO NOT RETURN BALLOTS TO THE
BANKRUPTCY COURT. A ballot that does not indicate an acceptance or rejection of
the Plan will not be counted either as a vote to approve or a vote to reject the
Plan. If you cast more than one ballot voting the same claim before the Voting
Deadline, the last ballot received before the

5

--------------------------------------------------------------------------------



Voting Deadline will be deemed to reflect your intent and thus will supersede
any prior ballots. Additionally, you may not split your claims within a
particular Class under the Plan either to accept or reject the Plan. Therefore,
a Ballot or a group of ballots within a Plan Class received from a single
creditor) that partially rejects and partially accepts the Plan will not be
counted.

DEADLINE FOR VOTING

IN ORDER TO BE COUNTED, BALLOTS MUST BE RECEIVED BY 5:00 P.M., [PREVAILING
PACIFIC TIME] ON [VOTING DEADLINE].

IMPORTANCE OF YOUR VOTE

Your vote is important. The Bankruptcy Code defines acceptance by a class of
Claims as acceptance by holders of at least two-thirds in amount and a majority
in number of Allowed Claims in that class that vote. ONLY THOSE CREDITORS WHO
ACTUALLY VOTE ARE COUNTED FOR PURPOSES OF DETERMINING WHETHER A CLASS HAS VOTED
TO ACCEPT THE PLAN. YOUR FAILURE TO VOTE WILL LEAVE TO OTHERS THE DECISION TO
ACCEPT OR REJECT THE PLAN.

BACKGROUND OF THE DEBTOR AND THE CHAPTER 11 CASE

The Debtor commenced this case by filing a voluntary petition under chapter 11
of the Bankruptcy Code on January 14, 2009 (the "Petition Date"). Pursuant to
sections 1107(a) and 1108 of the Bankruptcy Code, the Debtor continues to
operate its business and remain in possession of its property as a debtor in
possession.

DESCRIPTION OF COMPANY

Overview

On the Petition Date, Gottschalks was a diversified retailer operating
fifty-nine (59) full-line department stores and three (3) specialty stores in
six western states: California, Washington, Alaska, Oregon, Idaho and Nevada.
Gottschalks employed more than 5,282 full time and part time employees as of the
Petition Date. Of its 62 retail locations, Gottschalks owned 5 stores and leased
the balance. The Debtor's stock was publicly traded at the time the Chapter 11
Case was commenced.

The Debtor was founded in 1904 in Fresno, California, and expanded within
California and the western states. Gottschalks' stores operated under the
"Gottschalks" and "Village East" names, and were generally large, free- standing
and mall-based outlets of between 30,000 and 200,000 square feet, primarily
located in mid-sized cities that were otherwise underserved by the larger
national chains. The Debtor's stores were typically the "anchor tenant" in the
malls in which they operated. Gottschalks carried a broad line of brand name and
private label merchandise, including fashion clothing, shoes, cosmetics,
jewelry, home furnishings and other products.

6

--------------------------------------------------------------------------------



As discussed in Sections III.C.6 and III.C.7 below, the Debtor sold
substantially all of its remaining assets through agreements approved by the
Bankruptcy Court in April and June 2009.2

EVENTS LEADING TO THE CHAPTER 11 FILING

In November 2008, the Debtor signed an agreement with Everbright Development
Overseas Securities, Ltd., a British Virgin Islands corporation ("Everbright").
Everbright agreed to invest up to $30 million in exchange for common stock of
the Debtor. The Everbright transaction was subject to a diligence condition
through December 15, 2008.

Shortly after the Everbright agreement was signed, the Debtor was advised that
(a) new, lower appraisals conducted by independent appraisers of the value of
the Debtor's inventory and other assets that comprise the "borrowing base" and
control the Debtor's asset-based credit facility agented by General Electric
Capital Corporation ("GECC") and (b) reserves due to a decline in the Debtor's
same-store sales trends in the current retail environment would lead to a
significant reduction in the Debtor's liquidity at the start of fiscal December
2008 through the end of fiscal January 2009. The Debtor had not anticipated the
adjustments at the time it entered the proposed transactions with Everbright.
GECC agreed to delay certain of the adjustments in availability under the credit
facility for a period of time.

Everbright subsequently advised the Debtor that it was unable to go forward with
its proposed investments, at least as previously structured. The Debtor
attempted to modify the amount of the proposed investment from Everbright or
raise additional capital from third parties (principally its existing investor,
The Harris Company). However, the Debtor's efforts to secure such infusion of
funds outside of a chapter 11 proceeding were ultimately unsuccessful, and its
sales (like those of virtually all retailers) continued to be impacted by the
very weak retail and credit environment. The combination of these factors (and
the resulting impact on its access to cash and its line of credit) resulted in
the filing of the Chapter 11 Case.

The Debtor commenced the Chapter 11 Case with the intent to use the Chapter 11
Case to (i) gain access to liquidity and (ii) execute on one or more options to
create value for stakeholders (including a sale of assets or other transaction
with a third party investor).

EVENTS DURING CHAPTER 11 CASES

Material events since the commencement of the Chapter 11 Case are summarized
below:

____________________

2 On April 2, 2009, the Bankruptcy Court entered an order approving the sale of
substantially all of the Debtor's inventory, plus certain furniture, fixtures
and equipment, to a joint venture comprised of SB Capital Group, LLC, Tiger
Capital Group, LLC, Great American Group WF, LLC and Hudson Capital Partners,
LLC (collectively, the "Great American Joint Venture"), which order was
subsequently superseded by an amended order entered April 7, 2009. On June 10,
2009, the Bankruptcy Court entered (i) an order approving the sale of certain
owned real property, the assumption and assignment of certain leases and the
assumption and assignment of certain contracts related to such owned real
property and such leases to Forever 21 Retail, Inc. ("Forever 21") and (ii) an
order approving the assumption and assignment of certain leases and certain
related contracts to Macy's Department Stores, Inc. ("Macy's").

7

--------------------------------------------------------------------------------



First Day Motions.

On the Petition Date, the Debtor filed numerous traditional "first day motions"
which were granted after a hearing in the Bankruptcy Court on January 15, 2009.
The Debtor obtained "first day" orders including, among others: (i) an order
approving the retention of Kurtzman Carson Consultants LLC, as claims, noticing
and balloting agent, (ii) an order (a) authorizing the continued use of the cash
management system, (b) authorizing maintenance of existing bank accounts and
business forms and (c) extending the time to comply with section 345 of the
Bankruptcy Code, (iii) an order authorizing the payment of prepetition wages,
compensation and employee benefits, (iv) an interim order (a) prohibiting
utility providers from altering, refusing or discontinuing service, (b) deeming
utilities adequately assured of future performance and (c) establishing
procedures for determining adequate assurance, (v) an order authorizing the (a)
continuation of all insurance policies and agreements relating thereto and (b)
honoring of certain obligations in respect thereof, (vi) an order authorizing
the satisfaction of prepetition claims of common carriers and sales and shipping
processors, (vii) an order authorizing the honoring of (a) certain prepetition
obligations to customers and to continue customer programs and (b) certain other
prepetition obligations necessary to maintain the existence of customer programs
and (viii) an order authorizing the payment of prepetition sales, use and
franchise taxes. As discussed in detail below, the Bankruptcy Court also
approved, on an interim basis, the Debtor's motion to approve use of cash
collateral and incur post- petition indebtedness.

Appointment of Committee.

On January 27, 2009, the United States Trustee appointed the Official Committee
of Unsecured Creditors (the "Creditors' Committee") in the Chapter 11 Case. The
Creditors' Committee consists of Liz Claiborne, Finlay Fine Jewelry Corporation,
The Estee Lauder Companies, Inc., Jones Apparel Group, Inc., Alfred Dunner,
Inc., The Macerich Company and GGP Limited Partnership.

The Creditors' Committee retained (i) the law firm of Cooley Godward Kronish LLP
as its counsel and (ii) the law firm of Benesch, Friedlander, Coplan & Aronoff,
LLP as its Delaware counsel and conflicts counsel, with retention in each case
effective as of January 22, 2009. The Creditors' Committee retained Loughlin
Meghji + Company ("LM+Co") as its financial advisor, effective as of January 22,
2009. The terms of the retention agreement approved by the Bankruptcy Court
provide that the Debtor has no indemnification obligations to LM+Co.

Filing Schedules and Statement of Financial Affairs; Claims Bar Date.

The Debtor filed its Statements of Financial Affairs and Schedules of Assets and
Liabilities (the "Schedules") on March 2, 2009. The Bankruptcy Court entered an
order (the "Bar Order") setting the official claims bar date of August 24, 2009
at 5:00 p.m. Pacific Daylight Time to submit proofs of Claims in the Chapter 11
Case (the "Bar Date"). In addition, the Bankruptcy Court set August 24, 2009 at
5:00 p.m. Pacific Daylight Time as the last day for parties to file requests for
allowance of administrative expenses, other than certain professional fees,
accruing on or after the Petition Date but prior to or on August 24, 2009, and
certain other designated claims identified in the Bar Order. Subject to certain
limited exceptions identified in the Bar Order and, other than Claims arising
from the rejection of executory contracts after the

8

--------------------------------------------------------------------------------



Bar Date, all proofs of claim must have been submitted by the Bar Date.
Approximately 988 proofs of claim (secured and unsecured), asserting claims
totaling more than $103 million against the Debtor's bankruptcy estate (the
"Estate"), were submitted. Additionally, the Debtor scheduled claims for
creditors that did not independently file proofs of claim. The Debtor believes
that numerous duplicate claims were filed and that the actual total obligations
will be lower after claims are reconciled and objections considered. For
example, the Debtor's current estimate is that total allowable General Unsecured
Claims will range from $75 million to $105 million after reconciliation;
however, it is possible that the actual allowed General Unsecured Claims may
vary significantly from this range.

Retention of Professionals.

The Debtor retained professionals to assist it in managing the chapter 11
bankruptcy process. The Debtor retained: O'Melveny & Myers LLP and Richards,
Layton & Finger, P.A. as its bankruptcy counsel; FTI Consulting, Inc. ("FTI") as
financial advisors; Financo, Inc. ("Financo") as investment bankers to assist
the Debtor in marketing certain of its operating assets; and DJM Asset
Management, LLC to assist the Debtor in marketing certain of its real estate
assets. Due to the large number of creditors in its case, and pursuant to
certain Local Bankruptcy Rule requirements, the Debtor also retained Kurtzman
Carson Consultants LLC as claims, noticing and balloting agent.

In addition to retaining the above described professionals, the Debtor was also
authorized to retain Deloitte Tax LLP, as tax advisor, and BDO Seidman, LLP, as
accountant and audit advisor, as well as certain "ordinary course professionals"
to assist it with certain matters related to the operation of its business.
These ordinary course professionals include, without limitation, legal counsel
working on specific matters for the Debtor. The Debtor has employed Deloitte Tax
LLP, BDO Seidman, LLP and each of these ordinary course professionals to
facilitate and ensure the appropriate treatment of the Debtor's business and
legal issues.

The Debtor has executed agreements with its retained professionals, including
without limitation its investment bankers and financial advisors, that provide
indemnification to the maximum extent legally permissible.

Debtor-In-Possession Financing.

Background

The Debtor has one major group of secured creditors, the Senior Secured Lenders
[, which are comprised of the Prepetition Secured Lenders (as hereinafter
defined) and the DIP Lenders (as hereinafter defined)].3 GECC acted as
administrative agent and collateral agent for a group of lenders (the
"Prepetition Secured Lenders") that provided the Debtor's basic working capital,
pursuant to that certain Second Amended and Restated Credit Agreement dated as
of

____________________

3 The Debtor and its Estate reserve all rights and claims, none of which are
waived hereby. By listing any creditor as "secured," the Debtor is not
stipulating to the validity or enforceability of any asserted lien. The validity
and enforceability of liens will only be determined by orders of the Bankruptcy
Court, whether entered previously or hereafter.

9

--------------------------------------------------------------------------------



September 26, 2007 (as amended, modified or supplemented through the Petition
Date, the "Prepetition Senior Loan Agreement"). As of the Petition Date, the
aggregate principal amount outstanding under the Prepetition Senior Loan
Agreement was approximately $73 million and letters of credit having an
aggregate face amount of approximately $6.5 million were outstanding according
to both the Debtor's and GECC's records. This prepetition debt owed to the
Prepetition Secured Lenders was secured by liens on substantially all the
Debtor's assets. The significant majority of that debt was comprised of a
revolving loan subject to a borrowing base calculated using inventory and
receivables.

Debtor-in-Possession Financing Agreements

As set forth above, the loans agented by GECC provided the prepetition liquidity
for the Debtor's operations. In order to preserve the value of its businesses
between the filing of the Chapter 11 Case and the sale of assets, the Debtor
negotiated an agreement with GECC to provide post-petition financing. As part of
the "first day" motions, the Debtor sought Bankruptcy Court approval for this
debtor-in-possession ("DIP") loan facility (the "DIP Facility") in order to have
sufficient liquidity to continue operations through the sale of its assets.

The DIP Facility provided availability to the Debtor through cash advances and
other extensions of credit in an aggregate principal amount of up to
$125 million and satisfied prepetition obligations through postpetition
application of cash collateral, subject to Bankruptcy Court approval. The DIP
Facility also: (i) provided for payment to GECC and the other lenders under the
DIP Facility (collectively, the "DIP Lenders") of certain fees, (ii) included a
carveout from the DIP Lenders' liens and administrative claims for certain
professional fees and disbursements and (iii) placed certain limitations on the
ability to surcharge the DIP Lenders' collateral. The DIP Facility also provided
that the Debtor's obligations to the DIP Lenders thereunder had priority over
all other Claims in the Chapter 11 Case, with limited exceptions. The Interim
Financing Order (as hereinafter defined) also provided the Prepetition Secured
Lenders with adequate protection in the form of liens in the collateral for the
DIP Facility and certain superpriority claims. On January 15, 2009, the
Bankruptcy Court entered its interim order (the "Interim Financing Order")
authorizing the Debtor to incur postpetition indebtedness under the DIP Facility
and setting a hearing to consider final approval of the DIP financing set forth
above. Pursuant to the terms of the Interim Financing Order, the failure to meet
certain deadlines with respect to a sale transaction (as set forth on Exhibit B
to the Interim Financing Order, the "Sale Trigger Events") constituted an Event
of Default under the DIP Facility. The Sale Trigger Events required the Debtor
to, among other things, obtain Bankruptcy Court approval of a sale transaction
no later than March 19, 2009.

On February 11, 2009, the Creditors' Committee filed a limited objection to the
Debtor's motion for a Final Financing Order (as hereinafter defined). The
Creditors' Committee's objection argued that the timeline established by the
Sale Trigger Events provided the Debtor with too little time to effectively
market its business as a going concern and effectively ensured the rapid
liquidation of the Debtor's assets.

On February 13, 2009, following a contested hearing, the Bankruptcy Court
entered its order (the "Final Financing Order") granting the Debtor's motion to
enter into the DIP Facility. Pursuant to the terms of the Final Financing Order,
the Sale Trigger Events were revised to

10

--------------------------------------------------------------------------------



require, among other things, Bankruptcy Court approval of a sale transaction no
later than April 2, 2009.

The outstanding indebtedness under the Prepetition Senior Loan Agreement was
repaid through the postpetition application of cash collateral to the
obligations thereunder. The outstanding indebtedness under the DIP Facility was
repaid from the proceeds received from the sale of substantially all of the
Debtor's inventory assets and the sale of certain of the Debtor's real property
assets (discussed below).

On May 5, 2009, the Debtor filed a motion seeking Bankruptcy Court approval of a
stipulation regarding the Carve Out (as defined in the DIP Facility) for the
payment of certain professional fees and certain other administrative expenses
(the "Carve Out Stipulation"). Pursuant to the Carve Out Stipulation, (i) the
DIP Lenders agreed to fund $8.5 million (the "Carve Out Amount"), which the
Debtor agreed to maintain in an interest bearing account in trust for parties
claiming under the Carve Out (the "Carve Out Account"), and (ii) GECC, as agent
for the DIP Lenders, and the DIP Lenders were granted a first priority senior
lien in any residual interest in the Carve Out Account and on any amounts
remaining in the Carve Out Account, in each case after the satisfaction of all
Carve Out claims. On June 10, 2009, the Bankruptcy Court entered an order
approving the Carve Out Stipulation. The Debtor believes that, after all Carve
Out claims are satisfied, there may be funds remaining in the Carve Out Account.
Given that the Debtor believes that all obligations under the DIP Facility have
been paid in full and that the liens of the DIP Lenders have thus been
extinguished, the Debtor intends to assert that any such residual interest or
amount in the Carve Out Account is property of the Estate.

Sale of Substantially All of the Debtor's Assets.

Prior to the Petition Date, the Debtor retained UBS Investment Bank and Financo
in October, 2006 to serve as its investment bankers in its efforts to sell its
business. The Debtor established an electronic data room containing diligence
materials regarding the Debtor and contacted numerous potential buyers,
including a combination of financial and strategic buyers. This marketing
process continued vigorously throughout most of 2007, however a satisfactory
proposal was not forthcoming and, in September 2007, the Debtor elected to
focused on value-added initiatives and internal growth. Outside investors
expressed further interest in the Debtor and, as discussed above, Everbright
signed an agreement with the Debtor in November 2008 pursuant to which
Everbright agreed to invest up to $30 million in exchange for common stock of
the Debtor, subject to a diligence condition. As a result of the imposition of
certain adjustments by GECC to the Prepetition Senior Loan Agreement, in
December 2008, Everbright subsequently advised the Debtor that it was unable to
go forward with its proposed investments.

As noted above, the Debtor's financial results were also impaired by a very weak
retail and credit environment. As a result, the Debtor again re-opened the sale
process. The Debtor retained FTI to provide an array of advisory services as
well as to supplement Financo's efforts, and additional parties were contacted
(as well as the initial target group) regarding the marketing of the Debtor's
assets. Several additional parties executed confidentiality agreements and the
Debtor attempted to negotiate asset purchase agreements with certain of these
parties. Although several entities expressed preliminary interest, none was
willing to enter a mutually acceptable

11

--------------------------------------------------------------------------------



purchase agreement. With no identified purchaser and with its liquidity rapidly
diminishing, the Debtor determined that it would need to file for chapter 11
bankruptcy protection and thereafter continue its sale process through the
Chapter 11 Case.

Accordingly, on February 12, 2009, the Debtor filed a motion for an order (i)
approving the bidding procedures, (ii) approving the form and manner of notice
of the auction and sale of the Debtor's business as a going concern and/or
liquidation of its assets and (ii) approving the sale of substantially all of
its assets, which the Debtor subsequently supplemented on March 2, 2009 (as so
supplemented, the "Sale Procedures Motion"). In the Sale Procedures Motion, the
Debtor proposed to sell its assets at auction under proposed bidding procedures
that required potential bidders to, among other things, (a) submit written
offers by March 3, 2009, to be considered for status as the lead bid (the "Lead
Bid") that, subject to Bankruptcy Court approval, would receive reasonable and
customary bid protections (the "Bid Protections"), (b) submit competing bids
(including an executed asset purchase agreement or other form of agreement and
evidence that the bidder is financially capable of consummating the proposed
transaction) by March 26, 2009, (c) participate in an auction to be held on
March 31, 2009, and (d) consummate the sale, if the prevailing bidder in the
event of an inventory liquidation sale, by April 3, 2009 or, if the prevailing
bidder in the event of a going concern sale, by April 10, 2009 (collectively,
the "Bidding Procedures"). The foregoing dates were incorporated as Sale Trigger
Events under the Final Financing Order. On March 4, 2009, the Bankruptcy Court
entered an order approving the Bidding Procedures (the "Bidding Procedures
Order") which included setting a hearing date of April 2, 2009 to consider the
Debtor's motion to approve the sale following the anticipated auction on March
31, 2009 (the "Auction").

Pursuant to the Bidding Procedures Order, the Debtor solicited bids for
substantially all of its assets both as a going concern and on a liquidation
basis. Financo and FTI continued to work to identify entities that were
potential candidates to acquire the Debtor's assets. In order to ensure that the
assets received the greatest possible marketing exposure, the Debtor, Financo
and FTI pursued numerous potential bidders. The Debtor, Financo and FTI also
continued to maintain an electronic data room containing diligence materials
regarding the Debtor and contacted potential strategic and industry buyers.
These marketing efforts produced a number of potential industry and financial
purchasers, many of which executed confidentiality agreements and engaged in a
due diligence review of materials relevant to the assets and the Debtor.

As noted above, the Bidding Procedures required parties interested in being the
Lead Bid in the Auction to submit their bids by March 3, 2009.  On March 5,
2009, the Debtor selected as the Lead Bid an offer from the Great American Joint
Venture to be the Debtor's exclusive agent for the purpose of liquidating the
Debtor's inventory assets by conducting "going out of business" sales (the "GOB
Sales") at the Debtor's retail locations.  On March 11, 2009, the Bankruptcy
Court entered an order approving the Bid Protections and identifying the Great
American Joint Venture as the Lead Bid.

The Bidding Procedures required parties interested in participating in the
Auction to submit their bids by March 26, 2009 (the "Bid Deadline"). Prior to
the Bid Deadline, the Debtor received three (3) bids that met the criteria for
qualifying to participate in the Auction, one (1) of which was a bid to acquire
the Debtor's business as a going concern and two (2) of which were bids to
liquidate the Debtor's inventory.

12

--------------------------------------------------------------------------------



On March 31, 2009, the Debtor commenced the Auction at the offices of Richards,
Layton & Finger, P.A. On the day of the Auction, the going concern bidder
advised the Debtor that it would not be able to participate in the Auction.
Ultimately, two separate groups emerged as bidders for liquidation of the
Debtor's assets at the Auction: (i) a bid from a joint venture comprised of
Gordon Brothers Retail Partners, LLC, Hilco Merchant Resources, LLC and Hilco
Real Estate Holdings, LLC (the "Gordon Brothers Joint Venture") for
substantially all of the Debtor's assets and (ii) a bid from the Great American
Joint Venture for the Debtor's inventory, furniture, fixtures and equipment
assets. The Auction proceeded for approximately twelve (12) hours, during which
the Great American Joint Venture and Gordon Brothers Joint Venture submitted
numerous competing bids.

The Auction continued until the Debtor and the Creditors' Committee determined
that the highest and best offer for the Debtor's assets noted above was the bid
of the Great American Joint Venture. On April 2, 2009, the Bankruptcy Court held
a hearing concerning the above-referenced sale, and the Bankruptcy Court
ultimately approved the sale. The Debtor documented and closed the sale
transaction with the Great American Joint Venture. The cash value to the Debtor
from the Great American Joint Venture offer was approximately $90 million to
$96 million, depending upon factors enumerated in the agreement with the Great
American Joint Venture.

The foregoing figures do not include certain other assets that were not sold to
third parties, such as accounts receivable, real estate, cash and other assets,
or de minimis asset sales, such as the sale of the Debtor's rolling stock
(consisting of fleet vehicles and transport trailers), in an aggregate amount of
less than $200 thousand. The Debtor is continuing to liquidate the assets
remaining in the estate and estimates that the total proceeds of its assets
(excluding any litigation claims), will range from $20 million to $26 million.
As discussed herein, proceeds were first used to pay the DIP Lenders, establish
the Carve Out Account and pay expenses of administration. Remaining proceeds
will be disbursed pursuant to the Plan.

Sale of the Debtor's Real Property and Lease Rights.

On April 21, 2009, the Debtor filed a motion, subsequently supplemented by the
Real Estate Bid Protections Motion (as hereinafter defined) (as so supplemented,
the "Real Estate Sale Procedures Motion"), for an order requesting, among other
things, (i) the approval of bid procedures for an auction of the Debtor's
interests in nonresidential real property leases and owned real property (the
"Real Estate Auction"), (ii) the scheduling of the Real Estate Auction, (iii)
the establishment of cure amounts and (iv) the approval and authorization of the
sale of leases and owned real property pursuant to the Real Estate Auction.

On May 18, 2009, the Debtor filed its motion to approve bid protections in
connection with the Real Estate Auction (the "Real Estate Bid Protections
Motion"). Pursuant to the Real Estate Bid Protections Motion, the Debtor
announced that Forever 21 was selected as the stalking horse bidder for an asset
purchase agreement providing for (i) the assumption and assignment of certain of
the Debtor's leasehold interests and (ii) the acquisition of certain of the
Debtor's owned real property.

13

--------------------------------------------------------------------------------



On May 19, 2009, the Bankruptcy Court entered an order approving the Real Estate
Sale Procedures Motion, which scheduled the Real Estate Auction for May 28, 2009
and a hearing to approve the sale of real property leases and/or owned real
property pursuant to the Real Estate Auction for June 10, 2009 (the "Real Estate
Sale Procedures Order"). On May 22, 2009, the Bankruptcy Court entered an order
granting the Real Estate Bid Protections Motion, and pursuant to the Real Estate
Sale Procedures Order, the Debtor commenced the Real Estate Auction on May 28,
2009 at the San Francisco, California offices of O'Melveny & Myers LLP.4 As the
Real Estate Auction, the Debtor and the Creditors' Committee determined that (i)
Forever 21 was the prevailing bidder with respect to eight (8) nonresidential
leases and three (3) owned real properties, (ii) Macy's was the prevailing
bidder with respect to two (2) nonresidential leases, and (iii) J.M. Wilson
Promenade Properties II, LLC was the prevailing bidder with respect to one (1)
nonresidential lease. An additional lease was dropped from the Real Estate
Auction upon reaching a lease termination stipulation with the landlord. On June
10, 2009, the Bankruptcy Court entered orders approving the sales to the
prevailing bidders.

Following the May 28, 2009 Real Estate Auction, the Debtor has continued to
liquidate the assets remaining in the Estate.

Store Closing Sales; Lease Transactions.

As noted above, the Debtor entered into an Agency Agreement, dated as of March
31, 2009 (the "Agency Agreement"), with the Great American Joint Venture for the
purpose of selling the Debtor's retail merchandise located in its stores and
warehouse distribution center and for selling certain furniture, fixtures and
equipment located in its stores, warehouse distribution center and corporate
headquarters. The Agency Agreement established Great American Joint Venture as
the Debtor's exclusive agent to conduct the GOB Sales at each of the Debtor's
retail locations commencing April 3, 2009, set guidelines and terms for the GOB
Sales and provided that all GOB Sales would be completed, and each retail
location vacated, not later than July 15, 2009. The Debtor was obligated to
provide certain transition services and assistance. The Great American Joint
Venture conducted the GOB Sales, commencing April 3, 2009 with a widely
advertised store closing campaign, and all sales were concluded by July 15,
2009. All retail locations were vacated by July 31, 2009.

On March 3, 2009, the Bankruptcy Court granted the Debtor's motion to extend the
time to assume, assume and assign or reject unexpired leases of nonresidential
real property through and including August 12, 2009. This date represented the
maximum statutory extension of the assumption or rejection period, although
further extensions may be granted with the written consent of the applicable
landlords.

As of July 31, 2009, closing had occurred on all of the retail properties. With
the exception of the lease for a store in Santa Maria, California (discussed
below), all of the Debtor's retail store leases have been assumed, assumed and
assigned, rejected or terminated. As of October 31, 2009, the Debtor has assumed
and assigned eleven leases, assumed one lease,

____________________

4 While certain owned real property and nonresidential real property leases were
sold pursuant to the Real Estate Auction, the Real Estate Auction was continued
with respect to certain other real property of the Debtor.

14

--------------------------------------------------------------------------------



terminated one lease and rejected fifty leases and two subleases. The Debtor has
received all proceeds in connection with the lease assignments and assumptions.

Six retail stores and one distribution center were operated on property owned by
the Debtor. The Debtor owned the land and improvements for all the owned
properties, except those located in Bakersfield, California and Madera,
California, for which the Debtor owned only the land (not any improvements
thereon).

All the Debtor's retail stores located on owned properties have closed. As noted
above, the San Luis Obispo, California, Hanford, California and Yuba City,
California properties were sold at the Auction to Forever 21. The Bankruptcy
Court has approved the sale of the Debtor's owned real property located in
Antioch, California to NKT Development, LLC, which sale is anticipated to close
on or before November 30, 2009. The Debtor, with the assistance of its retained
real estate consultants, is actively marketing for sale the retail property
located in Bakersfield, California, Eureka, California, and the distribution
center site located in Madera, California. The Debtor has rejected the lease for
the improvements located on its owned property in Bakersfield, California and
Madera, California. The Debtor is also actively marketing its minority interest
in a limited liability company that owns certain real property in Fresno,
California and a related leasehold interest for a portion of such property.

On July 28, 2009, the Debtor filed a motion to assume the lease for its store in
Santa Maria, California and asserted, among other things, that the landlord for
that store owed the Debtor monetary damages for failing to construct and deliver
new premises to the Debtor in accordance with the terms of the applicable lease.
The landlord objected to the Debtor's motion to assume the lease, and on August
14, 2009, the Bankruptcy Court scheduled an evidentiary hearing for September
21, 2009 to address the Debtor's motion and the landlord's objection thereto in
light of certain factual disputes between the parties. The Debtor and the
landlord subsequently reached a settlement with respect to the foregoing
matters. Pursuant to the negotiated settlement, the Debtor will turn over the
leased property to landlord in exchange for the landlord agreeing to make
settlement payments to the Debtor in the amount of $800,000. The parties are in
the process of documenting the settlement agreement, and the Debtor reserves all
rights pending finalization of the settlement agreement and the landlord's
performance thereunder. The Debtor provides no assurance that any amounts will
be recovered in connection with this matter.

On November 12, 2007, the Debtor entered into a Ground Lease (as amended from
time to time, the "Ground Lease") under which it leased from Pioneer Crossing
LLC ("Pioneer") certain unimproved land located in Bend, Oregon. Pursuant to the
terms of the Ground Lease, the Debtor leased the land upon which the Debtor
subsequently constructed at its expense the building in which it operated a
Gottschalks store (the "Building"). The Debtor filed a notice of rejection of
unexpired lease with respect to the Ground Lease on June 18, 2009 in which the
Debtor provided that it preserved any and all rights it may have in the
Building. Pioneer objected to the Debtor's rejection of the Ground Lease on the
grounds that it was not properly rejecting the entire agreement. On September 3,
2009, after holding a hearing on the issue, the Bankruptcy Court entered its
order approving the rejection of the Ground Lease. A dispute between Pioneer and
the Debtor remained as to whether the rejection terminated the Ground Lease or
the Debtor's ownership of the Building. On September 15, 2009, Pioneer moved for

15

--------------------------------------------------------------------------------



relief from the automatic stay with respect to the remaining issues involving
the Ground Lease and the Building. The Debtor and Pioneer consensually resolved
these issues, with the Debtor agreeing to terminate the Ground Lease, Pioneer
agreeing to withdraw all claims asserted against the Debtor or the estate, and
both parties exchanging general releases. On October 27, 2009, the Bankruptcy
Court entered an order approving the stipulated resolution of the matter. All
settlement conditions have now been fulfilled.

Employee Incentive and Retention Program.

On March 3, 2009, the Bankruptcy Court entered an order approving an employee
incentive Program (the "Incentive Program") which permitted the payment of: (i)
transaction bonuses to James Famalette, the Debtor's Chief Executive Officer,
and J. Gregory Ambro, the Debtor's Executive Vice President and Chief Operating
Officer, in the event a sale of all or a substantial portion of the Debtor's
business was consummated on or prior to October 31, 2009 or the Bankruptcy Court
entered an order confirming a chapter 11 plan on or prior to October 31, 2009
(collectively, the "Transaction Bonuses") and (ii) payments to certain
rank-and-file employees who continued their employment with the Debtor (the
"Rank-and-File Plan"), subject to the terms and conditions of the Incentive
Program.

The Transaction Bonuses were capped at $500,000 in the aggregate in the event of
a going-concern sale or confirmation of a chapter 11 plan and $300,000 in the
aggregate in the event of a liquidation sale. On July 20, 2009, the Debtor filed
a notice that it would pay the Transaction Bonuses to Mr. Famalette and Mr.
Ambro in an amount equal to 31.25% of their respective salaries based upon the
consummation of the liquidation sale prior to October 31, 2009. These amounts
have been paid.

Payments under the Rank-and-File Plan were capped at $500,000 in the aggregate.
The Debtor is managing the wind-down of operations and is providing retention
payments to the rank-and-file employees in accordance with the terms of the
Rank-and-File Plan.

Reclamation Claims.

Certain parties have asserted Reclamation Claims for goods sold to the Debtor
within 45 days before the Petition Date. The Debtor has analyzed the asserted
claims and, based on its review of information submitted and currently
available, does not deem any Reclamation Claim to be valid.

503(b)(9) Claims.

Bankruptcy Code amendments in 2005 created administrative status for the value
of any goods, sold to the Debtor in the ordinary course of the Debtor's
business, that the Debtor received within 20 days before the Petition Date (the
"503(b)(9) Claims"). These claims are entitled to priority distribution from the
Estate under section 507(a)(2) of the Bankruptcy Code. The Debtor estimates that
the total possible 503(b)(9) Claims are less than $300,000. Further, the Debtor
believes that it has defenses to the majority of these claims and reserves all
such defenses. As a result, the Debtor believes that the actual amount of
allowable 503(b)(9) Claims will be lower. Because 503(b)(9) Claims were covered
by the Bar Date Order, the Debtor is in the process of reviewing proofs of claim
and determining appropriate objections. Other defenses

16

--------------------------------------------------------------------------------



may also apply to reduce the amount of 503(b)(9) Claims. The Debtor will pay any
allowed 503(b)(9) Claims as an Administrative Claim distribution pursuant to the
Plan.

Consignment Vendors.

Certain parties have asserted consignment rights in product that were delivered
to the Debtor. The Debtor has analyzed the asserted claims and, based on its
review of information submitted and currently available, has determined that no
valid Consignment Claims exist and that the effect of Consignment Claims on the
Available Assets available for distribution will be negligible at most.

Preferential Transfers and Avoidance Actions.

The Debtor made transfers of approximately $134 million during the 90 days prior
to the Petition Date (not including any payroll, transfers to GECC or the Senior
Secured Lenders).5 Not all of those transfers were on account of antecedent
debts, and many other transfers that were on account of antecedent debts will be
subject to defenses. The Debtor has not completed its analysis of preference
claims. It reserves all preference claims, as well as all other avoidance
actions, Rights of Action and all other litigation claims it may possess.
However, the Creditors' Committee has negotiated with the Debtor for the
additional benefit to creditors, as well as the litigation cost savings, that
the Debtor or the Responsible Person may assert Preference Actions as a defense
or counterclaim against a creditor party and not as affirmative relief to
recover prepetition payments made by the Debtor, which the Plan so provides.
Except as specifically provided in the Plan, the Debtor reserves all preference
claims. The Debtor expressly reserves all other Avoidance Actions, Rights of
Action and all other litigation claims that it may possess.

Park 41 Litigation.

The Debtor is a limited partner in the Park 41 Partnership, holding 36% of the
partnership interest in a partnership that was formed to develop office building
space at 7 River Park Place East, Fresno, California, which houses the Debtor's
corporate headquarters and two unrelated tenants. The Debtor's interest in the
Park 41 partnership was appraised in November 2008 at approximately $7.6
million. As noted above, the Debtor has been seeking purchasers for its
remaining assets, including the Park 41 Interest. It has also assumed the
commercial lease related to its corporate headquarters, providing a prospective
purchaser with the opportunity to concurrently be assigned the commercial office
space lease and purchase the Park 41 Interest. The Debtor has identified at
least two qualified buyers who expressed significant interest in the leasehold
and Park 41 Interest. However, the Debtor is informed and believes that these
buyers declined to continue with purchase discussions as a result of what the
Debtor believes to be improper actions and statements by the general partner of
the Park 41 Partnership, Lance-Kashian & Co. ("Lance-Kashian"), and persons
affiliated with Lance-Kashian (with Lance-Kashian, collectively, the "Park 41
Defendants"). The Debtor asserts that the Park 41 Defendants have, inter alia,
misrepresented that the Park 41 Partnership has an enforceable right of first
refusal with respect to offers that the Debtor might receive for the Park 41
Interest, that

____________________

5 The foregoing preference analysis is preliminary. The Debtor reserves the
right to modify its position and nothing herein is or shall be deemed to be an
admission or waiver of any right.

17

--------------------------------------------------------------------------------



any default by the Debtor would result in the Debtor's Park 41 Interest being
reduced from 36% to 1%, and that the Park 41 Defendants have the right to reduce
the Debtor's distributions and impose excessive charges against such interest.
The Debtor has denied and continues to deny each such assertion. As of November
2009, the Park 41 Defendants ceased paying to the Debtor its monthly $36,000
distribution to which it is entitled pursuant to the Park 41 Partnership
Agreement, and asserted that there might be a future capital call. The Debtor
contests such action. The Debtor has requested that the Park 41 Defendants
produce information concerning the cessation of payments, which the Park 41
Defendants have refused to produce. On November 12, 2009, the Debtor commenced
an adversary proceeding against River Park Properties III, Lance-Kashian, Edward
Kashian and Jennifer Schuh, captioned Debtor's Complaint for (I) Enforcement of
the Automatic Stay, (II) Injunctive Relief, (III) Declaratory Relief, (IV)
Intentional Interference With Lease, (V) Breach of the Partnership Agreement,
(VI) Breach of the Covenant of Good Faith and Fair Dealing, (VII) Breach of
Fiduciary Duty, (VIII) Intentional Interference With Prospective Economic
Advantage, (IX) Negligent Interference With Prospective Economic Advantage, (X)
Attorneys' Fees and (XI) Punitive Damages (Adversary Case No. 09-52319) seeking,
inter alia, (a) an order of the Bankruptcy Court enforcing the automatic stay
and granting injunctive relief, holding defendants in contempt for issuing or
threatening to issue further notices of actual or impending default, threatening
or causing forfeiture of the Park 41 Interest, interfering with the Debtor's
efforts to sell the Park 41 Interest and assign the office lease, (b) a
declaratory judgment that (i) there is no basis to assert a default of the
Debtor's office lease and (ii) the penalty clause pursuant to which the
defendants purport to reduce the Debtor's partnership interest from 36% to 1% is
unenforceable, (c) a declaratory judgment that the Park 41 Defendants cannot
exercise a right of first refusal option while the Debtor is in bankruptcy, (d)
a declaratory judgment that the Debtor is not subject to a capital call and
that, should a capital call be instituted, procedures set forth in the Park 41
Partnership Agreement must be followed, (e) significant compensatory damages,
and (f) sanctions, attorneys' fees and costs, and punitive damages. The Park 41
Defendants have not yet responded to the complaint, and the Bankruptcy Court has
set a pretrial conference for January 20, 2010 at 10:00 a.m. EST.

Additionally, on November 18, 2009, the Debtor filed a Motion to Enforce the
Automatic Stay Against River Park Properties III, Lance-Kashian, Edward Kashian
and Jennifer Schuh [D.I. 1250]. The Motion, which is set for hearing on December
16, 2009 at 3:30 p.m. EST, seeks a Bankruptcy Court order (a) enforcing the
automatic stay by prohibiting and enjoining the Park 41 Defendants, without
relief from the Bankruptcy Court, from (i) threatening to issue or issuing any
further notices of actual or impending default, (ii) threatening to cause or
causing forfeiture of the Debtor's Park 41 Interest, (iii) interfering with the
Debtor's efforts to assign the Park 41 Interest and Office Lease, (iv)
withholding partnership distributions to the Debtor, or (v) otherwise attempting
to control property of the Debtor's estate or harass the Debtor; (b) finding
that the Park 41 Defendants willfully violated the automatic stay; (c) holding
the Park 41 Defendants in contempt and (d) awarding to the Debtors actual and
punitive damages, attorneys' fees and costs.

The Debtor assumes that the Park 41 Defendants will contest the claims
identified above. No assurance on the ultimate outcome of the above-described
litigation, or on the sale of the Debtor's Park 41 Interest and assignment of
its office lease pertaining to its corporate headquarters premises, can be given
at this time, and the Debtor reserves all rights with respect

18

--------------------------------------------------------------------------------



thereto. A ruling by the Bankruptcy Court on the above-described litigation may
not occur until after the Effective Date.

United Security Bank's Asserted Security Interest.

United Security Bank has asserted a security interest in the Debtor's Park 41
Interest, purportedly secured by an agreement dated May 24, 2002. The Debtor is
presently evaluating whether such asserted security interest was properly
perfected, and may seek an order of the Bankruptcy Court avoiding the asserted
security interest. The Debtor expressly reserves the right to seek avoidance of
such security interest. No assurance on the status of United Security Bank's
asserted security interest, or in the ultimate outcome of an action to avoid
such interest, can be given at this time, and the Debtor reserves all rights
with respect thereto.

MANAGEMENT/HEADCOUNT REDUCTION

As of the Petition Date, the Debtor employed approximately 5,282 full- and
part-time employees. As noted above, following Bankruptcy Court approval of the
sale of substantially all of the Debtor's assets and the store closures as
provided under the Agency Agreement, the Debtor took action to effectuate a
phased reduction in force that would preserve the Estate's assets for creditors
by implementing a plan that eliminated the vast majority of store and warehouse
level positions by the end of July 2009, when the services to be performed under
the Agency Agreement would be completed. Shortly after the Bankruptcy Court
approved the Agency Agreement, the Debtor significantly reduced its operations
by terminating the significant majority of the employees at its corporate
headquarters. While the Debtor's operations were greatly downsized, the Agency
Agreement and the wind-down of the Estate have required the Debtor to maintain
operations during a transition and wind-down period. For example, the Debtor
currently maintain a central office staff of approximately 8 employees (down
from approximately 360 at peak). These personnel are actively engaged in winding
up the Debtor's operations, including without limitation, reconciling and
resolving claims, maintaining the Debtor's remaining technology and intangible
assets pending liquidation, liquidating the remaining assets and completing
corporate tax and regulatory matters.

RETENTION OF RESPONSIBLE PERSON

Recognizing that the services of an experienced administrator are necessary and
of critical importance to managing the process of efficiently administering and
expeditiously winding down the Estate, the Plan provides for the appointment of
a Responsible Person, whom the Debtor has identified, to act for the Estate as
provided in the Plan. The Responsible Person will be J. Gregory Ambro, or such
other person the Bankruptcy Court may appoint. Mr. Ambro's curriculum vitae is
attached hereto as Exhibit D, and the Ambro Retention Agreement, in
substantially final form, is attached hereto as Exhibit E. The Responsible
Person may retain such additional persons as he or she may determine are of
benefit to the Estate in the capacity for which such persons are retained.

THE PLAN

The following summary of certain principal provisions of the Plan is qualified
in its entirety by reference to the Plan, which is attached as Exhibit A to this
Disclosure Statement. In

19

--------------------------------------------------------------------------------



the event of any discrepancy between this Disclosure Statement, including the
following summary description, and any provision of the Plan, the Plan or order
confirming the Plan will control. Capitalized terms used but not otherwise
defined herein will have the meanings ascribed to them in the Plan.

TREATMENT OF ADMINISTRATIVE CLAIMS AND
PRIORITY TAX CLAIMS

Administrative Claims are claims for costs or expenses incurred in administering
the Estate as specified in sections 503(b) and 507(a)(1) of the Bankruptcy Code,
including, without limitation: (a) claims under sections 328, 330(a), 331 or 503
of the Bankruptcy Code for compensation for professional services rendered and
reimbursement of expenses in the Chapter 11 Case ("Fee Claims"); (b) the actual,
necessary costs and expenses of preserving the Estate and preparing for sale,
selling and winding down the Debtor's operations, incurred and paid in the
ordinary course of business by the Debtor after the bankruptcy filing; (c)
debtor-in-possession financing pursuant to the DIP Financing Order; (d) any
post-petition taxes subject to administrative treatment; and (e) fees and
charges assessed against the Debtor or the Estate pursuant to section 1930 of
title 28 of the United States Code. Priority Tax Claims and certain unsecured
claims of governmental units are entitled to priority distribution from the
Estate under section 507(a)(8) of the Bankruptcy Code.

As provided in section 1123(a)(1) of the Bankruptcy Code, Administrative Claims,
GECC Administrative Claims and Priority Tax Claims will not be classified for
the purposes of voting or receiving distributions under the Plan. Rather, all
such Claims will be treated separately as unclassified Claims on the terms set
forth in Article 3 of the Plan. In addition to Administrative Claims in the
bankruptcy for post-petition operating costs and Fee Claims, the Debtor cautions
that certain Administrative Claims will not be due until after the date on which
the Bankruptcy Court order confirming the Plan (the "Confirmation Order") is
entered and additional Administrative Claims may be therefore asserted. Holders
of Administrative Claims, GECC Administrative Claims and Priority Tax Claims are
not entitled to vote on the Plan; their votes will not be solicited, and they
will not receive ballots.

Fee Claims and Carve Out Reserve Fund.

Under Article 3.E. of the Plan, a Fee Claim will be Allowed only if the holder
files a Fee Application no later than forty-five (45) days after the Effective
Date and only if and to the extent such Fee Claim is approved by the Bankruptcy
Court.

Under Article 3.E.2. of the Plan, nothing in the Plan or this Disclosure
Statement shall alter or impair the Carve Out Reserve Fund, which shall be
administered for the beneficiaries thereof, or any provisions relating thereto.
To the extent of any surplus remaining after satisfaction of all Claims and
other rights held by the beneficiaries of the Carve Out Reserve Fund, such
surplus shall be administered as otherwise provided in the Plan.

20

--------------------------------------------------------------------------------



Treatment of Allowed Administrative Claims, GECC Administrative Claims and
Allowed Priority Tax Claims.

Under Article 3.C. of the Plan, each holder of an Allowed Administrative Claim
(other than Fee Claims) shall receive, in full satisfaction, settlement, release
and discharge of, and in exchange for, such Allowed Administrative Claim, on the
later of (a) the Effective Date, (b) the date such Administrative Claim becomes
an Allowed Administrative Claim or (c) the date such Allowed Administrative
Claim is due for payment under any applicable agreement between the holder of
the Allowed Administrative Claim and the Debtor or the Responsible Person, (i)
Cash equal to the unpaid portion of such Allowed Administrative Claim or (ii)
such other treatment as to which the Debtor and the holder of such
Administrative Claim shall have agreed upon in writing.

Under Article 3.D. of the Plan, each holder of a GECC Administrative Claim shall
receive, in full satisfaction, settlement, release and discharge of, and in
exchange for such Allowed GECC Administrative Claim, (i) Cash in an amount equal
to the amount of such Allowed GECC Administrative Claims; (ii) the treatment
provided in the DIP Financing Agreement, DIP Financing Order, other orders of
the Bankruptcy Court or applicable law or (iii) such other less favorable
treatment as to which the Debtor and such holder shall have agreed upon on
writing.

Under Article 3.F. of the Plan, each holder of an Allowed Priority Tax Claim
shall be entitled to receive on account of such Priority Tax Claim, at the sole
option of the Debtor following consultation with the Post-Effective Date
Committee and in full satisfaction, settlement, release and discharge of, and in
exchange for, such Priority Tax Claim, (i) Cash in an amount equal to the amount
of such Allowed Priority Tax Claim or (ii) such other treatment as to which the
Debtor and the holder of such Allowed Priority Tax Claim shall have agreed upon
in writing.

CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

Other Priority Claims (Class 1).

Class 1 consists of Other Priority Claims asserted against the Debtor's Estate.

Other Priority Claims are Claims entitled to priority under section 507(a) of
the Bankruptcy Code, other than Administrative Claims, GECC Administrative
Claims or Priority Tax Claims. Other Priority Claims include claims for wages
and salaries including vacation, severance and sick leave earned within 180 days
of the Petition Date up to $10,950. Each holder of an Allowed Other Priority
Claim shall receive, in full satisfaction, settlement, release, and discharge
of, and in exchange for, such Allowed Other Priority Claim, (i) Cash in an
amount equal to the amount of such Allowed Other Priority Claim or (ii) such
other treatment as to which the Debtor or the Responsible Person and such
Claimholder shall have agreed upon in writing. On October 9, 2009, the Debtor
filed notice [D.I. 1168] that it would make a distribution in October 2009 on
account of certain prepetition employee benefits, principally vacation pay, in
October 2009. These distributions, which have been made, reduce the amount of
Other Priority Claims payable to such claimants.

21

--------------------------------------------------------------------------------



Class 1 is unimpaired and holders of Other Priority Claims are not entitled to
vote to accept or reject the Plan. Their votes will not be solicited and they
will not receive ballots.

GECC Prepetition Claims (Class 2).

Class 2 consists of GECC Prepetition Claims asserted against the Debtor's
Estate.

GECC Prepetition Claims are the Claims asserted by GECC itself and as agent for
the lenders against the Debtor under the Pre-Petition Loan Agreement. GECC shall
receive, in full satisfaction, settlement, release and discharge of, and in
exchange for such Allowed GECC Prepetition Claim, (i) Cash in an amount equal to
the amount of such Allowed GECC Prepetition Claims; (ii) treatment provided in
the DIP Financing Agreement, DIP Financing Order, other orders of the Bankruptcy
Court or applicable law or (iii) such other less favorable treatment as to which
the Debtor and such holder shall have agreed upon on writing. All GECC
Prepetition Claims are deemed to have been satisfied in full by the entry of the
final DIP Order and the payment of any amounts required thereunder.

As set forth above, Class 2 is unimpaired. Holders of GECC Prepetition Claims
will not be entitled to vote to accept or reject the Plan, their votes will not
be solicited and they will not receive ballots. The Debtor believes that the
GECC Prepetition Claims have been paid in full. However, GECC asserts that it
may be owed certain additional contingent claims based on asserted and
outstanding letters of credit. These letters of credit (collectively, the
"Outstanding Letters of Credit") are in respect of the Hartford Insurance
Company ($850,000) and U.S. Fire Insurance (approximately $36,000), plus a
reserve in the approximate amount of $88,000. The Debtor has agreed that cash
securing the letter of credit draws may be used in connection with the
Outstanding Letters of Credit. GECC previously held the funds that comprise the
Carve Out Reserve Fund. Pursuant to the DIP Financing Order, the Carve Out
Reserve Fund has been remitted to the Debtor in trust for satisfaction of
designated administrative expenses. However, GECC has retained approximately
$1.5 million on account of letters of credit that have been drawn or otherwise
terminated. GECC asserts that it continues to hold these proceeds based upon
contingent claims. The Debtor asserts that such funds, plus interest, should be
remitted to the Estate, except to the extent of the Outstanding Letters of
Credit. The Debtor is in discussions with GECC regarding these issues and cannot
give any assurance about the outcome. The Debtor reserves the right to modify
the Plan to add clarifications to confirm the finality of certain distributions
made to GECC (not including the disputed funds referenced above) or to otherwise
cause GECC's claims to be unimpaired.

Other Secured Claims (Class 3).

Class 3 consists of Other Secured Claims asserted against the Debtor's Estate.

Other Secured Claims are Claims, other than GECC Administrative Claims and GECC
Prepetition Claims, that are secured by a valid unavoidable security interest in
or lien on property of the Debtor, but only to the extent of the value, as
determined by the Bankruptcy Court pursuant to section 506(a) of the Bankruptcy
Code, of the Estate's interest in the property of the Debtor that secures
payment of such Claim, including a Consignment Claim. Subject to Article 8.H.
(Setoffs and Recoupments) of the Plan, each holder of an Allowed Other Secured
Claim will receive one or a combination of the following, in full satisfaction,
settlement, release, and

22

--------------------------------------------------------------------------------



discharge of, and in exchange for, such Allowed Other Secured Claim: (i) Cash in
an amount equal to the amount of such Allowed Other Secured Claim; (ii) the
collateral securing such Allowed Other Secured Claims or proceeds thereof; (iii)
the sale of the Collateral securing such Allowed Other Secured Claims, with the
liens to attach to the proceeds of such sale; (iv) realization of the
indubitable equivalent on account of such Claims; (v) deferred cash payments
totaling at least the allowed amount of such claim, of a value, as of the
Effective Date, of at least the value of such holder's interest in the Estate's
interest in such property or (vi) such other treatment as to which the Debtor
and such Claimholder shall have agreed upon in writing (including without
limitation any settlement agreement previously approved by the Bankruptcy
Court). The foregoing consideration shall be determined on the later of the date
that the Other Secured Claim becomes an Allowed Other Secured Claim or within
sixty (60) days after the Effective Date. A separate subclass will be created
for each Other Secured Claimholder or each group thereof that shares collateral
(if any).

Class 3 is impaired and holders of Other Secured Claims are entitled to vote to
accept or reject the Plan. Other Secured Claims include Consignment Claims held
by creditors with validly perfected security interests in consigned inventory.
The Debtor does not believe that any valid Consignment Claims have been filed
and, in any event, estimates that the actual amount of valid Other Secured
Claims will not significantly affect the Available Assets.

General Unsecured Claims (Class 4).

Class 4 consists of General Unsecured Claims asserted against the Debtor's
Estate.

General Unsecured Claims are any Claims against the Debtor that are not
Administrative Claims, GECC Prepetition Claims, Priority Tax Claims, Other
Priority Claims, Other Secured Claims or Securities Subordinated Claims,
provided that General Unsecured Claims shall include, without limitation, any
Claim of a holder of an Other Secured Claim secured by an interest in property
of the Estate to the extent the amount of such Claim exceeds the value, as
determined by the Bankruptcy Court pursuant to section 506(a) of the Bankruptcy
Code, in the interest in property of the Estate securing such Claim. Each holder
of an allowed General Unsecured Claim will receive his, her or its Pro Rata
Share of proceeds of the Available Assets as part of the Plan.

Class 4 is impaired and holders of General Unsecured Claims are entitled to vote
to accept or reject the Plan. The Debtor estimates that the actual amount of
valid General Unsecured Claims is approximately $75 million to $105 million in
the aggregate. The amount of such unsecured claims is uncertain and depends upon
the outcome of a number of disputed legal and factual issues.

There is substantial uncertainty concerning the ultimate recovery available for
General Unsecured Creditors. The Debtor preliminarily estimates that the
Available Assets may be in the range of approximately $4 million to $10 million.
These estimates are subject to revision in material ways and should not be
considered a representation that actual outcomes will necessarily fall within
this range. There are a series of complicated relationships between the defenses
and claims of the Estate and the Secured Claims, Reclamation Claims and
Administrative Claims asserted by trade creditors. If the Estate succeeds on all
of its defenses to

23

--------------------------------------------------------------------------------



such Claims, the recovery by holders of Allowed General Unsecured Claims would
increase substantially and possibly fall within the higher end of the estimated
range. Of course, the recovery also depends upon the Allowed Amount of the other
General Unsecured Claims and a number of other factors. The ultimate recovery
for holders of Allowed General Unsecured Claims is, thus, subject to substantial
uncertainty.

The foregoing analysis does not include any recoveries on litigation claims,
including preference actions. The Debtor made transfers of approximately
$134 million during the 90 days prior to the Petition Date (not including any
payroll, transfers to GECC or the Senior Secured Lenders).6 Not all of those
transfers were on account of antecedent debts, and many other transfers that
were on account of antecedent debts will be subject to defenses. The Debtor has
not completed its analysis of preference claims. Except as otherwise provided in
the Plan or in any contract, instrument, release or agreement entered into in
connection with the Plan, in accordance with section 1123(b) of the Bankruptcy
Code, all claims, causes or Rights of Action that the Debtor or the Estate may
have against any person or entity will be preserved, including without
limitation any and all Rights of Action the Debtor, the Estate or other
appropriate party in interest may assert under sections 502, 510, 522(f),
522(h), 542, 543, 544, 545, 547, 548, 549, 550, 551, 553 and 724(a) of the
Bankruptcy Code; provided, however, that the Debtor or the Responsible Person
may assert Preference Actions as a defense or counterclaim against a creditor
party and not as affirmative relief to recover prepetition payments made by the
Debtor. Subject to the preceding sentence, the Responsible Person and the
Post-Effective Date Committee will jointly determine whether to bring, settle,
release, compromise or enforce such claims, causes or Rights of Action, and will
not be required to seek further approval of the Bankruptcy Court for such
actions. The Responsible Person shall not consult with any Post-Effective Date
Committee member whose Claim is the subject of a Preference Action, and such
Post-Effective Date Committee member shall recuse himself or herself from any
discussion with the Responsible Person with respect thereto. The Post-Effective
Date Committee may investigate any Right of Action and has standing to seek
permission of the Court to prosecute any Right of Action on behalf of the Debtor
and the Estate if the Post-Effective Date Committee requests that the
Responsible Person take such action and the Responsible Person refuses to
confirm his or her intent to pursue such Right of Action, as set forth in the
Plan.

Interests and Securities Subordinated Claims (Class 5).

Class 5 consists of Interests and Securities Subordinated Claims asserted
against the Debtor's Estate.

Interests are any rights of holders of issued and outstanding shares of common
stock, preferred stock or other equity securities of the Debtor in respect
thereof, including all Existing Stock or any other equity securities of or
ownership interests in the Debtor, including all options, warrants, call rights,
puts, awards or other agreements to acquire Existing Stock or other securities
in the Debtor and all rights of holders in respect thereof. Securities
Subordinated Claims are all Claims against the Debtor arising from the purchase
or sale of a security in the

____________________

6 The foregoing preference analysis is preliminary. The Debtor reserves the
right to modify its position and nothing herein is or shall be deemed to be an
admission or waiver of any right.

24

--------------------------------------------------------------------------------



Debtor, or any Claim against the Debtor by an entity that asserts equitable or
contractual rights of reimbursement, contribution or indemnification arising
from such Claim.

On the Effective Date, the Existing Stock and Interests shall be cancelled. Each
holder of an Interest or Securities Subordinated Claim shall not receive
anything on account of such Interest or Claim. Subject to the provisions of
Article 8.J. of the Plan, on the occurrence of the Effective Date, the entry of
the Confirmation Order shall act as an order approving and effecting the
cancellation of all shares of the capital stock of the Debtor (and all
securities convertible or exercisable for or evidencing any other right in or
with respect to shares of the capital stock of the Debtor) outstanding
immediately prior to the Effective Date without any conversion thereof or
distribution with respect thereto.

Accordingly, holders of Interests and Securities Subordinated Claims are deemed
to have rejected the Plan and are not entitled to vote to accept or reject the
Plan. Their votes will not be solicited and they will not receive ballots.

IMPLEMENTATION OF THE PLAN

Liquidation of Estate.

In the event that the Plan becomes effective as set forth in Article 10 of the
Plan, on and after the Effective Date, the Estate shall be liquidated in
accordance with the Plan, the Gottschalks Administrative Budget and applicable
law, and the operations of the Debtor shall become the responsibility of the
Responsible Person who shall thereafter have responsibility for the management,
control and operation thereof, and who may use, acquire and dispose of property
free of any restrictions of the Bankruptcy Code or the Bankruptcy Rules. Subject
to further order of the Bankruptcy Court, the Responsible Person shall act as
liquidating agent of and for the Estate from and after the Effective Date. The
Responsible Person shall be both authorized and obligated, as agent for and on
behalf of the Estate, to take any and all actions necessary or appropriate to
implement the Plan or wind up the Estate in accordance with applicable law,
including any and all actions necessary to (i) liquidate the Assets of the
Debtor and the Estate, (ii) investigate, prosecute and, if necessary, litigate,
any Right of Action on behalf of the Debtor and the Estate, (iii) defend,
protect and enforce any and all rights and interests of the Debtor and the
Estate, (iv) make any and all Distributions required or permitted to be made
under the Plan, (v) file any and all reports, requests for relief or opposition
thereto, (vi) dissolve the Debtor, terminate joint ventures, or otherwise wind
up any corporate entity owned by the Debtor and the Estate and (vii) pay any and
all claims, liabilities, losses, damages, costs and expenses incurred in
connection therewith or as a result thereof, including all fees and expenses of
his or her Professionals, the Debtor's and the Post-Effective Date Committee's
Professionals accruing from and after the Confirmation Date, to the extent such
payment of such amounts are included in the Gottschalks Administrative Budget,
without any further application to the Bankruptcy Court. The Responsible Person
shall be authorized to execute such documents and take such other action as is
necessary to effectuate the Plan and perform his or her duties as

25

--------------------------------------------------------------------------------



liquidating agent of and for the Estate, including authorization to execute such
documents and take such other action on behalf of the Debtor. The Responsible
Person shall also be authorized to retain professionals and may incur any
reasonable and necessary expenses (up to the amounts set forth in the
Gottschalks Administrative Budget) in the performance of his or her duties as
liquidating agent of and for the Estate. The Responsible Person shall report to
and be subject to the oversight of the Post-Effective Date Committee as provided
herein. In discharging the foregoing responsibilities, the Responsible Person
and the members of the Post Effective Date Committee are entitled to exercise
their business judgment. They shall not be obligated to take any action or
pursue any Rights of Action unless justified in their reasonable determination
by fact and law, nor shall they be obligated to take any action that could
reasonably cause them personal liability. Without limiting the generality of the
foregoing, the Responsible Person and the members of the Post Effective Date
Committee may consider the interests of Claimholders in receiving prompt
distributions and such other factors as may be reasonable in the exercise of
their business judgment. The Responsible Person may, in his or her discretion
following consultation with the Post-Effective Date Committee, form a
liquidating trust to which any or all assets of the estate that have not been
previously liquidated shall be transferred. The liquidation of the Debtor's
estate may be effected pursuant to the Plan through the Liquidating Trust, which
shall succeed to all the rights, privileges, duties, obligations and protections
provided to the Debtor, the Estate, the Responsible Person (including without
limitation such parties' respective present or former members, officers,
directors, employees, advisors, attorneys, representatives, financial advisors,
investment bankers or agents and any of such parties' successors and assigns)
set forth in the Plan. The proceeds of any such Liquidating Trust shall be
administered under the terms of the Plan.

Creditors' Committee.

As noted above, the Creditors' Committee consists of consists of Liz Claiborne,
Finlay Fine Jewelry Corporation, The Estee Lauder Companies, Inc., Jones Apparel
Group, Inc., Alfred Dunner, Inc., The Macerich Company and GGP Limited
Partnership. At the time of the Plan, the claims of all members of the
Creditors' Committee were unresolved. As of the Effective Date, the Creditors'
Committee will be succeeded by the Post-Effective Date Committee. See Article
IV.C.4 hereof.

Appointment of Responsible Person.

As part of the Plan, the Debtor seeks to appoint the Responsible Person, subject
to Bankruptcy Court approval. Upon the Effective Date, the Responsible Person
shall be deemed elected and appointed by all requisite action under law as the
sole board-appointed officer and shareholder-appointed director for the Debtor
for all purposes and in all respects, with all necessary and appropriate power
to act for, on behalf of and in the name of the Debtor, with the same power and
effect as if each of his or her actions in furtherance of his or her duties as
responsible person and as a board-appointed officer and shareholder-appointed
director for the Debtor were explicitly authorized by the appropriate board of
directors or shareholders, including without limitation the power to open, close
and manage bank accounts, enter into business transactions within or without the
ordinary course of business and authorize and benefit from any insurance
policies and rights of indemnification, commence and pursue dissolution or
winding up proceedings for the Debtor, to the extent necessary or appropriate,
and to take any and all actions and execute all documents and instruments as may
be necessary or appropriate in connection with such dissolution, winding up,
bankruptcy or insolvency proceedings, subject only to the responsibilities and
requirements imposed upon the Debtor by the Plan, the Bankruptcy Code and other
applicable law, with such appointment deemed effective as of the

26

--------------------------------------------------------------------------------



Effective Date. The Responsible Person may be removed for Cause by order of the
Bankruptcy Court following notice and a hearing, or by the Post-Effective Date
Committee with or without Cause; provided, however, that if the Responsible
Person is removed without Cause by the Post-Effective Date Committee, the
Responsible Person shall receive, on the date that such removal becomes
effective, payment in full in cash of the total compensation that would be
payable to the Responsible Person pursuant to the Ambro Retention Agreement for
the full term of the Ambro Retention Agreement if the Responsible Person had
served for the entire term of the Ambro Retention Agreement (other than any
extensions thereof), less compensation that the Responsible Person has received
prior to the effective date of such removal. As used in this Article IV.C.3,
"Cause" shall be a judicial determination that the Responsible Person has
engaged in willful misconduct, gross negligence or fraud or has otherwise
materially and substantially failed to discharge the Responsible Person's duties
pursuant to the Plan, and such material and substantial failure has continued
for sixty (60) days following the Responsible Person's receipt of written notice
(such notice to be concurrently served on the Debtor) specifically asserting
such failures. The Post-Effective Date Committee shall have standing to file an
assertion of Cause and/or to seek the entry of a Bankruptcy Court order removing
the Responsible Person, or remove the Responsible Person without Cause pursuant
to the provisions of and subject to the payment obligation to the Responsible
Person set forth in this Article IV.C.3. If the Responsible Person is removed
pursuant to this Article IV.C.3, the Post-Effective Date Committee shall appoint
an interim successor Responsible Person pending Bankruptcy Court approval of a
successor Responsible Person and shall file a motion with the Bankruptcy Court,
within thirty days following the Responsible Person's removal, requesting
appointment of a successor Responsible Person, to serve as Responsible Person
only upon Bankruptcy Court approval following notice and a hearing. If the
Post-Effective Date Committee fails to appoint an interim successor Responsible
Person and/or successor Responsible Person, then the Bankruptcy Court shall make
such appointment. With respect to all conduct taken while acting in such
capacity, the Responsible Person shall benefit from each and every insurance
policy obtained by or for the benefit of the officers or employees of the
Debtor. Such authorization and benefits shall also extend to any, each and every
successor, without reservation or limitation. The Responsible Person may, in his
or her discretion following consultation with the Post-Effective Date Committee,
form a liquidating trust to which any or all assets of the estate that have not
been previously liquidated shall be transferred. The liquidation of the Debtor's
estate may be effected pursuant to the Plan through the Liquidating Trust, which
shall succeed to all the rights, privileges, duties, obligations and protections
provided to the Debtor, the Estate, the Responsible Person (including without
limitation such parties' respective present or former members, officers,
directors, employees, advisors, attorneys, representatives, financial advisors,
investment bankers or agents and any of such parties' successors and assigns)
set forth in the Plan. The proceeds of any such Liquidating Trust shall be
administered under the terms of the Plan.

Appointment of Post Effective Date Committee.

As of the Effective Date, there shall be formed a consultative group of creditor
designees comprised of members of the Creditors' Committee who elect to so
serve. The Responsible Person shall consult with the Post Effective Date
Committee, individually or collectively, concerning major decisions in the
Chapter 11 Case no less frequently than quarterly. Each member of the Post
Effective Date Committee shall recuse himself or herself from consultation on
any matter affecting the Claims or Causes of Action of such member of the Post
Effective

27

--------------------------------------------------------------------------------



Date Committee or any person or entity with which such member of the Post
Effective Date Committee is in any way affiliated. The Post Effective Date
Committee, and its individual members, shall not be entitled to (i) receive
material protected from disclosure by the attorney/client privilege, work
product doctrine or other applicable privilege, (ii) other than as otherwise set
forth in the Plan, direct the Responsible Person, whose independent judgment and
ability to act as set forth in the Plan is expressly preserved except as set
forth therein, (iii) make contractual commitments or take any action that would
bind the Debtor or the Estate or (iv) receive compensation from the Debtor or
the Estate for their service as members of the Post Effective Date Committee.
Distributions on account of scheduled or timely filed and allowed Claims shall
not be considered compensation pursuant to this provision. Nothing set forth
herein shall prohibit or limit the Responsible Person's ability to consult with
creditor representatives other than the members of the Post Effective Date
Committee, and the Responsible Person may consult with and seek advice from any
creditors, whether individually or collectively, and in such manner that the
Responsible Person deems appropriate. With respect to all conduct taken while
acting in such capacity, the Post Effective Date Committee shall benefit from
each and every insurance policy obtained by or for the benefit of the officers
or employees of the Debtor. Such authorization and benefits shall also extend to
any, each and every successor, without reservation or limitation.

As of the Effective Date, the Post-Effective Date Committee shall: (i) have the
right to make and file objections to Claims and to withdraw such objections;
(ii) have the right, jointly with the Responsible Person, to review and approve
settlements and proposed releases or abandonment of Rights of Action by the
Debtor where the amount in controversy exceeds $50,000, or the sale of the
Debtor's Assets in which the gross proceeds from a sale transaction exceed
$100,000. The Responsible Person or Post-Effective Date Committee, as the case
may be, shall provide counsel for the other of the Post-Effective Date Committee
or the Responsible Person with fifteen (15) days' written notice of any proposed
settlement, release or abandonment of Rights of Action in which the amount in
controversy exceeds $50,000 or sale of Assets in which the gross proceeds from a
sale transaction exceed $100,000. If no objection is served on the Responsible
Person or Post-Effective Date Committee, as the case may be, within fifteen (15)
days of the date of such notice, the Post-Effective Date Committee or
Responsible Person, as the case may be, shall be deemed to have consented to
such settlement, release, abandonment or sale. The Post-Effective Date Committee
and the Responsible Person will consult in good faith before selling an Asset,
settling a Right of Action or filing a claim related to a Right of Action.  If
there is ultimately no agreement between the two, then the proponent, whether
the Post-Effective Date Committee or the Responsible Person, shall have the
right to ask the Bankruptcy Court to approve its proposed course of action and
the Bankruptcy Court shall authorize the same if it is in the best interests of
the Estate. Both the Post-Effective Date Committee and the Responsible Person
shall have the same standing to bring such matters before the Bankruptcy Court
after working in good faith to resolve any disagreement; and (iii) perform such
additional functions as may be agreed to by the Responsible Person, are provided
for in the Confirmation Order, or provided for by further Order of the Court
entered after the Effective Date.

28

--------------------------------------------------------------------------------



Liability, Indemnification.

The Responsible Person, the Post Effective Date Committee and all of their
respective designees, employees or professionals or any duly designated agent or
representative of the Responsible Person, the Post Effective Date Committee, or
their respective employees, shall not be liable for the act or omission of any
other member, designee, agent or representative of the Responsible Person or the
Post Effective Date Committee, nor shall they be liable for any act or omission
taken or omitted to be taken in their respective capacities, including as a
board appointed officer of the Debtor, other than acts or omissions resulting
from willful misconduct, gross negligence or fraud. The Responsible Person and
the Post Effective Date Committee may, in connection with the performance of
their functions, and in their sole and absolute discretion, consult with
attorneys, accountants, financial advisors and agents, and shall not be liable
for any act taken, omitted to be taken, or suffered to be done in accordance
with advice or opinions rendered by such persons. Notwithstanding such
authority, the Responsible Person and the Post Effective Date Committee shall
not be under any obligation to consult with attorneys, accountants, financial
advisors or agents, and their determination not to do so shall not result in the
imposition of liability, unless such determination is based on willful
misconduct, gross negligence or fraud. The Debtor and the Estate shall indemnify
and hold harmless the Responsible Person and the Post Effective Date Committee
and their designees and professionals, and all duly designated agents and
representatives thereof (in their capacity as such), from and against and in
respect of all liabilities, losses, damages, claims, costs and expenses,
including, but not limited to attorneys' fees and costs arising out of or due to
such actions or omissions, or consequences of their actions or omissions with
respect or related to the performance of their duties or the implementation or
administration of the Plan; provided, however, that no such indemnification will
be made to such persons for such actions or omissions as a result of willful
misconduct, gross negligence or fraud.

Corporate Action.

On the Effective Date, the matters under the Plan involving or requiring
corporate action of the Debtor, including, but not limited to, actions requiring
a vote or other approval of the board of directors or shareholders and execution
of all documentation incident to the Plan, shall be deemed to have been
authorized by the Confirmation Order and to have occurred and be in effect from
and after the Effective Date without any further action by the Bankruptcy Court
or the officers or directors of the Debtor.

Continued Corporate Existence; Dissolution of the Debtor.

From and after the Effective Date, the Debtor shall remain in existence for the
purpose of liquidating and winding up the Estate. As soon as practicable after
the liquidation and the winding up of the Estate and the completion of
distributions under the Plan, the Responsible Person shall file a certificate of
dissolution in the applicable state of incorporation of the Debtor and the
Debtor shall dissolve and cease to exist.

Preservation of All Rights of Action.

Except as otherwise provided in the Plan or in any contract, instrument, release
or agreement entered into in connection with the Plan, in accordance with
section 1123(b) of the

29

--------------------------------------------------------------------------------



Bankruptcy Code, all claims, causes or Rights of Action that the Debtor or the
Estate may have against any person or entity will be preserved, including
without limitation any and all Rights of Action the Debtor, the Estate or other
appropriate party in interest may assert under sections 502, 510, 522(f),
522(h), 542, 543, 544, 545, 547, 548, 549, 550, 551, 553 and 724(a) of the
Bankruptcy Code; provided, however, that the Debtor or the Responsible Person
may assert Preference Actions as a defense or counterclaim against a creditor
party and not as affirmative relief to recover prepetition payments made by the
Debtor. Subject to the preceding sentence, the Responsible Person and the
Post-Effective Date Committee will jointly determine whether to bring, settle,
release, compromise or enforce such claims, causes or Rights of Action, and will
not be required to seek further approval of the Bankruptcy Court for such
actions. The Responsible Person shall not consult with any Post- Effective Date
Committee member whose Claim is the subject of a Preference Action, and such
Post-Effective Date Committee member shall recuse himself or herself from any
discussion with the Responsible Person with respect thereto. The Post-Effective
Date Committee may investigate any Right of Action and has standing to seek
permission of the Court to prosecute any Right of Action on behalf of the Debtor
and the Estate if the Post-Effective Date Committee requests that the
Responsible Person take such action and the Responsible Person refuses to do so,
as set forth in the Plan.

CLAIMS AND DISTRIBUTIONS

Gottschalks Senior Claims Reserve and Gottschalks Administrative Fund.

Prior to making any distribution on account of Allowed General Unsecured Claims,
the Debtor shall establish (i) the Gottschalks Senior Claims Reserve with
sufficient funds to pay all Allowed and Disputed Senior Claims to the extent
such Claims are not previously paid by the Debtor and (ii) the Gottschalks
Administrative Fund with sufficient funds to pay the projected costs and
expenses of liquidating and administering the Estate as set forth in the
Gottschalks Administrative Budget. In addition, the Responsible Person shall
manage a Disputed Claims Reserve for the treatment of Disputed Claims other than
Administrative Claims. The Debtor shall deposit from the Available Assets into
the Disputed Claims Reserve an amount equal to the Pro Rata Share of the
Distribution allocable to Disputed Claims, as if such claims were Allowed
Claims. The Disputed Claims Reserve shall be held in trust by the Responsible
Person for the benefit of holders of Allowed Claims whose Distributions are
unclaimed and the holders of such Disputed Claims pending a determination of
such claimants' entitlement thereto pursuant to the terms of this Plan. After
the Effective Date, the Responsible Person shall make distributions to the
holders of Allowed Senior Claims which become Allowed after the Effective Date
from the Gottschalks Senior Claims Reserve. Any amounts remaining in (i) the
Gottschalks Senior Claims Reserve after payment of all Allowed Senior Claims,
(ii) the Disputed Claims Reserve and (iii) the Gottschalks Administrative Fund
after payment of all costs and expenses of liquidating and administering the
Estate shall be distributed to the holders of other Claims as soon as
practicable and in accordance with the provisions of the Plan.

Responsible Person as Disbursing Agent.

Prior to making any distribution on account of Allowed General Unsecured Claims,
the Debtor shall establish (i) the Gottschalks Senior Claims Reserve with
sufficient funds to pay all Allowed and Disputed Senior Claims to the extent
such Claims are not previously paid by the

30

--------------------------------------------------------------------------------



Debtor and (ii) the Gottschalks Administrative Fund with sufficient funds to pay
the projected costs and expenses of liquidating and administering the Estate as
set forth in the Gottschalks Administrative Budget. In addition, the Responsible
Person shall manage a Disputed Claims Reserve for the treatment of Disputed
Claims other than Administrative Claims. The Debtor shall deposit from the
Available Assets into the Disputed Claims Reserve an amount equal to the Pro
Rata Share of the Distribution allocable to Disputed Claims, as if such claims
were Allowed Claims. The Disputed Claims Reserve shall be held in trust by the
Responsible Person for the benefit of holders of Allowed Claims whose
Distributions are unclaimed and the holders of such Disputed Claims pending a
determination of such claimants' entitlement thereto pursuant to the terms of
this Plan. After the Effective Date, the Responsible Person shall make
distributions to the holders of Allowed Senior Claims which become Allowed after
the Effective Date from the Gottschalks Senior Claims Reserve. Any amounts
remaining in (i) the Gottschalks Senior Claims Reserve after payment of all
Allowed Senior Claims, (ii) the Disputed Claims Reserve and (iii) the
Gottschalks Administrative Fund after payment of all costs and expenses of
liquidating and administering the Estate shall be distributed to the holders of
other Claims as soon as practicable and in accordance with the provisions of the
Plan.

Time and Manner of Distributions.

Except as otherwise provided in the Plan or ordered by the Bankruptcy Court,
distributions with respect to Claims that, on the Effective Date, are Allowed
Claims, shall be made on or as promptly as practicable after the Effective Date.
Distributions with respect to or as a result of Claims that become Allowed
Claims after the Effective Date shall be made as soon as practicable after such
Claim becomes an Allowed Claim subject to the other terms of the Plan. At the
option of the Responsible Person, monetary distributions may be made in Cash, by
wire transfer or by a check drawn on a domestic bank. Notwithstanding any other
provision hereof, if any portion of a Claim is a Disputed Claim, no payment or
distribution shall be made to the holder on account of such portion of the Claim
that constitutes a Disputed Claim unless and until such Disputed Claim becomes
Allowed. Nothing contained herein, however, shall be construed to prohibit or
require payment or distribution on account of any undisputed portion of a Claim
and, when only a portion of a Claim is disputed, interim or partial
distributions may be made with respect to the portion of such Claim that is not
disputed, in the discretion of the Responsible Person following consultation
with the Post-Effective Date Committee. The Responsible Person is not obligated
to make a final Distribution if, in consultation with the Post-Effective Date
Committee, he or she determines that there are insufficient Available Assets to
make a cost-efficient Distribution, taking into account the size of the
Distribution to be made and the number of recipients of such Distribution, in
which event such funds, in the Responsible Person's discretion following
consultation with the Post- Effective Date Committee, will be donated to a
reputable charitable organization.

Delivery of Distributions.

Except as otherwise provided in the Plan, Distributions to Allowed Claimholders
shall be made by the Responsible Person or the appropriate Servicers (a) at the
addresses set forth on the proofs of claim filed by such Claimholders (or at the
last known addresses of such Claimholder if no motion requesting payment or
proof of claim is filed or the Debtor has been notified in writing of a change
of address), (b) at the addresses set forth in any written notices of address

31

--------------------------------------------------------------------------------



changes delivered to the Responsible Person after the date of any related proof
of claim, (c) at the addresses reflected in the Schedules if no proof of claim
has been filed and the Responsible Person has not received a written notice of a
change of address or (d) in the case of a Claimholder whose Claim is governed by
an agreement or administered by a Servicer, at the addresses contained in the
official records of such Servicer.

Undeliverable Distributions.

If a Claimholder's distribution is returned as undeliverable, no further
distributions to such Claimholder shall be made unless and until the Responsible
Person or the appropriate Servicer is notified of such Claimholder's then
current address, at which time all missed distributions shall be made to such
Claimholder without interest. Amounts in respect of undeliverable distributions
shall be returned to the Responsible Person until such distributions are
claimed. All funds or other undeliverable distributions returned to the
Responsible Person and not claimed within six (6) months of return shall be with
respect to Claims in Class 4 distributed to the other creditors of Class 4 in
accordance with the provisions of the Plan applicable to distributions to that
Class.

Claims Administration Responsibility.

Reservation of Rights to Object to Claims.

Unless a Claim is specifically Allowed pursuant to or under the Plan, or
otherwise Allowed prior to or after the Effective Date, the Debtor, the
Responsible Person and the Post-Effective Date Committee reserve any and all
objections to any and all Claims and motions or requests for the payment of
Claims, whether administrative expense, secured or unsecured, including without
limitation any and all objections to the validity or amount of any and all
alleged Administrative Claims, Priority Tax Claims, Other Priority Claims, Other
Secured Claims, liens and security interests, whether under the Bankruptcy Code,
other applicable law or contract. The Debtor's failure to object to any Claim in
the Chapter 11 Case shall be without prejudice to the Responsible Person's
and/or the Post- Effective Date Committee's right to contest or otherwise defend
against such Claim in the Bankruptcy Court when and if such Claim is sought to
be enforced by the holder of the Claim.

Objections to Claims.

Prior to the Effective Date, the Debtor shall be responsible for pursuing any
objection to the allowance of any Claim. From and after the Effective Date, the
Responsible Person (and, to the extent set forth herein, the Post-Effective Date
Committee) will retain responsibility for administering, disputing, objecting
to, compromising or otherwise resolving and making distributions (if any) with
respect to all Claims. Unless otherwise provided in the Plan or ordered by the
Bankruptcy Court, all objections to Claims will be filed and served not later
than 180 days after the Effective Date, provide that the Debtor or the
Responsible Person (following consultation with the Post-Effective Date
Committee) may request (and the Bankruptcy Court may grant) an extension of time
by filing a motion with the Bankruptcy Court, based on a reasonable exercise of
his or her business judgment.

32

--------------------------------------------------------------------------------



Filing Claims Objections.

An objection to a Claim shall be deemed properly served on the Claimholder if
the Debtor, the Responsible Person or the Post-Effective Date Committee effect
service by any of the following methods: (i) in accordance with Federal Rule of
Civil Procedure 4, as modified and made applicable by Bankruptcy Rule 7004; (ii)
to the extent counsel for a Claimholder is unknown, by first class mail, postage
prepaid, on the signatory on the proof of claim or interest or other
representative identified on the proof of claim or interest or any attachment
thereto or (iii) by first class mail, postage prepaid, on any counsel that has
appeared on the behalf of the Claimholder in the Chapter 11 Case.

Determination of Claims.

Except as otherwise agreed by the Debtor, any Claim as to which a proof of claim
or motion or request for payment was timely filed in the Chapter 11 Case may be
determined and liquidated pursuant to (i) an order of the Bankruptcy Court or
(ii) applicable non-bankruptcy law (which determination has not been stayed,
reversed or amended and as to which determination (or any revision, modification
or amendment thereof) the time to appeal or seek review or rehearing has expired
and as to which no appeal or petition for review or rehearing was filed or, if
filed, remains pending), and shall be deemed in such liquidated amount and
satisfied in accordance with the Plan. Nothing contained in this Article shall
constitute or be deemed a waiver of any claim, right, or Rights of Action that
the Debtor or the Responsible Person may have against any Person in connection
with or arising out of any Claim or Claims, including without limitation any
rights under Section 157(b) of title 28 of the United States Code

Procedures for Treating and Resolving Disputed and Contingent Claims.

Claim Estimation.

The Debtor or the Responsible Person (following consultation with the
Post-Effective Date Committee) may request estimation or limitation of any
Disputed Claim that is contingent or unliquidated pursuant to section 502(c) of
the Bankruptcy Code; provided, however, that the Bankruptcy Court shall
determine (i) whether such Disputed Claims are subject to estimation pursuant to
section 502(c) of the Bankruptcy Code and (ii) the timing and procedures for
such estimation proceedings, if any. The Responsible Person shall not consult
with any Post-Effective Date Committee member whose Claim is the subject of a
request for estimation or limitation, and such Post-Effective Date Committee
member shall recuse himself or herself from any discussion with the Responsible
Person with respect thereto.

Allowance of Claims Subject to Section 502(d) of the Bankruptcy Code.

Allowance of Claims will be in all respects subject to the provisions of section
502(d) of the Bankruptcy Code.

33

--------------------------------------------------------------------------------



No Interest On Claims.

Unless otherwise specifically provided for in the Plan, Confirmation Order or a
postpetition agreement in writing between the Debtor and a Claimholder,
postpetition interest shall not accrue or be paid on Claims, and no Claimholder
shall be entitled to interest accruing on or after the Petition Date on any
Claim. In addition, and without limiting the foregoing, interest shall not
accrue on or be paid on any Disputed Claim in respect of the period from the
Effective Date to the date a final distribution is made when and if such
Disputed Claim or becomes an Allowed Claim.

TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

Except as otherwise provided in the Plan, each executory contract and unexpired
lease as to which any of the Debtor is a party, including without limitation (y)
any guaranties by the Debtor with respect to real estate leases and businesses
of the Debtor, and (z) any obligations under leases assigned or subleased by the
Debtor prior to the Petition Date (or agreements providing for the guarantee of
the payment of rent or performance thereunder), shall be deemed automatically
rejected in accordance with the provisions and requirements of sections 365 and
1123 of the Bankruptcy Code on the Effective Date, unless such executory
contract or unexpired lease (i) shall have been previously assumed by the Debtor
by order of the Bankruptcy Court, (ii) is the subject of a motion to assume
pending on or before the Effective Date or (iii) is otherwise assumed pursuant
to the terms of the Plan including, without limitation that certain Schedule of
Assumed Contracts set forth as Exhibit B to the Plan.

Entry of the Confirmation Order by the Bankruptcy Court shall constitute
approval of the rejections contemplated by the Plan pursuant to sections 365 and
1123 of the Bankruptcy Code as of the Effective Date. Notwithstanding anything
contained herein or in the Plan to the contrary, the Plan shall constitute a
motion to assume the executory contracts set forth in Exhibit B to the Plan.
Subject to the occurrence of the Effective Date, the entry of the Confirmation
Order shall constitute approval of such assumption pursuant to section 365(a) of
the Bankruptcy Code and a finding by the Bankruptcy Court that each such
assumption is in the best interest of the Debtor, the Estate and all parties in
interest in the Chapter 11 Case. Unless otherwise determined by the Bankruptcy
Court pursuant to a Final Order or agreed to by the parties thereto prior to the
Effective Date, no payments are required to cure any defaults of the Debtor
existing as of the Confirmation Date with respect to each such executory
contract set forth in Exhibit B to the Plan. To the extent that the Bankruptcy
Court determines otherwise with respect to any executory contract, the Debtor
reserves the right to seek rejection of such executory contract or seek other
available relief. The Estate reserves the right to assert that any property
interest is an Asset of the Estate (including any limited partnership owned by
the Debtor or the Estate) and is not subject to assumption or rejection as an
executory contract. Provided however, to the extent that the Debtor's Park 41
Interest and rights related thereto are deemed an executory contract under the
Park 41 Partnership Agreement, the Debtor hereby assumes the Park 41 Partnership
Agreement on the terms applicable to Assumed Contracts set forth on Exhibit B to
the Plan.

Claims arising from the rejection of any executory contract or unexpired lease
(including claims under section 365(d)(3) of the Bankruptcy Code) will be
forever barred and will not be enforceable against the Debtor or the Estate or
such entities' properties unless a proof of claim

34

--------------------------------------------------------------------------------



asserting such Claim is filed with the Bankruptcy Court and served on the Debtor
within thirty (30) days after the Effective Date or such earlier date previously
set by order of the Bankruptcy Court. Unless otherwise ordered by the Bankruptcy
Court, all such Claims arising from the rejection of executory contracts shall
be treated as General Unsecured Claims under the Plan.

To the extent that any or all of the insurance policies set forth on Exhibit A
to the Plan are considered to be Executory Contracts, then notwithstanding
anything contained in the Plan to the contrary, the Plan shall constitute a
motion to assume the insurance policies set forth on Exhibit A thereto. Subject
to the occurrence of the Effective Date, the entry of the Confirmation Order
shall constitute approval of such assumption pursuant to section 365(a) of the
Bankruptcy Code and a finding by the Bankruptcy Court that each such assumption
is in the best interest of the Debtor, the Estate and all parties in interest in
the Chapter 11 Case. Unless otherwise determined by the Bankruptcy Court
pursuant to a Final Order or agreed to by the parties thereto prior to the
Effective Date, no payments are required to cure any defaults of the Debtor
existing as of the Confirmation Date with respect to each such insurance policy
set forth on Exhibit A to the Plan. To the extent that the Bankruptcy Court
determines otherwise with respect to any insurance policy, the Debtor reserve
the right to seek rejection of such insurance policy or other available relief.
The Plan shall not affect contracts that have been assumed and assigned by order
of the Bankruptcy Court prior to the Confirmation Date.

CANCELLATION OF NOTES AND INSTRUMENTS

On the Effective Date, (a) the Existing Stock, Interests and any other note,
bond, indenture, or other instrument or document evidencing or creating any
indebtedness or obligation of or ownership interest in the Debtor will be
cancelled and (b) the obligations of, Claims against, and/or Interests in the
Debtor under, relating, or pertaining to any agreements, indentures,
certificates of designation, bylaws, or certificate or articles of incorporation
or similar documents governing the Existing Stock, Interests and any other note,
bond, indenture, or other instrument or document evidencing or creating any
indebtedness or obligation of the Debtor will be released and discharged, and
the holders thereof shall have no rights against the Debtor, the Responsible
Person or the Estate, and such instruments shall evidence no such rights, except
the right to receive the distributions provided for in the Plan.

The Debtor's certificates of incorporation will include a provision prohibiting
the issuance of any non-voting equity securities, and will otherwise comply with
sections 1123(a)(6) and (7) of the Bankruptcy Code. The charter will further
provide for the issuance of one share of stock. This share will be issued to the
Responsible Person, who will hold such share in trust for the benefit of the
holders of Allowed Claims. The Responsible Person shall have the ability to vote
the Debtor's post-Effective Date Interests through his or her possession and
voting control of the post-Effective Date stock.

As a condition precedent to receiving any distribution on account of its Allowed
Claims, each Holder of a Senior Subordinated Note Claim shall be deemed to have
surrendered the certificates or other documentation underlying each such Claim,
and all such surrendered certificates and other documentation shall be deemed
canceled, except to the extent otherwise provided herein.

35

--------------------------------------------------------------------------------



CONDITIONS TO EFFECTIVENESS

The Plan will not become effective unless and until each of the following
conditions has been satisfied in full in accordance with the provisions
specified below:

(a) The Bankruptcy Court shall have approved by Final Order a disclosure
statement with respect to the Plan in form and substance acceptable to the
Debtor and the Creditors' Committee in their sole and absolute discretion.

(b) The Confirmation Order shall be in form and substance acceptable to the
Debtor and the Creditors' Committee in their sole and absolute discretion.

(c) The Confirmation Order shall have been entered by the Bankruptcy Court and
shall not subject to any stay of effectiveness, the Confirmation Date shall have
occurred and no request for revocation of the Confirmation Order under section
1144 of the Bankruptcy Code shall have been made, or, if made, shall remain
pending.

(d) The Effective Date shall occur by no later than May 1, 2010.

If after the Confirmation Order is entered, each of the conditions to
effectiveness has not been satisfied or duly waived on or by forty-five (45)
after the Confirmation Date, then upon motion by the Debtor or the Creditors'
Committee, the Confirmation Order may be vacated by the Bankruptcy Court;
provided, however, that notwithstanding the filing of such a motion, the
Confirmation Order shall not be vacated if each of the conditions to
effectiveness is either satisfied or duly waived before the Bankruptcy Court
enters an order granting the relief requested in such motion. As used in the
preceding sentence, a condition to effectiveness may only be waived by a writing
executed by the Debtor.

POST-CONFIRMATION ISSUES

Conversion or Dismissal.

General.

The Plan provides that if the Confirmation Order is vacated, the Plan will be
null and void in all respects and nothing contained therein will (i) constitute
a waiver or release of any Claims against or Interests in the Debtor, (ii)
prejudice in any manner the rights of the holder of any Claim against or
Interest in the Debtor or (iii) prejudice in any manner the rights of the Debtor
in the Chapter 11 Case.

Payment of Statutory Fees.

All fees payable through the Effective Date pursuant to section 1930 of Title 28
of the United States Code shall be paid on or before the Effective Date. All
fees payable after the Effective Date pursuant to section 1930 of Title 28 of
the United States Code shall be paid by the Responsible Person out of the Assets
of the Estate.

36

--------------------------------------------------------------------------------



Injunction and Stays.

The Plan provides that, except as otherwise expressly provided in the Plan or in
the Confirmation Order, and except in connection with the enforcement of the
terms of the Plan or any documents provided for or contemplated in the Plan, all
entities who have held, hold or may hold Claims against or Interests in the
Debtor or the Estate that arose prior to the Effective Date are permanently
enjoined from: (a) commencing or continuing in any manner, directly or
indirectly, any action or other proceeding of any kind against the Debtor, the
Responsible Person or the Estate, or any property of the Debtor, the Responsible
Person or the Estate, with respect to any such Claim or Interest; (b) the
enforcement, attachment, collection or recovery by any manner or means, directly
or indirectly, of any judgment, award, decree, or order against the Debtor, the
Responsible Person or the Estate, or any property of the Debtor, the Responsible
Person or the Estate, with respect to any such Claim or Interest; (c) creating,
perfecting or enforcing, directly or indirectly, any Lien or encumbrance or any
kind against the Debtor, the Responsible Person or the Estate, or any property
of the Debtor, the Responsible Person or the Estate, with respect to any such
Claim or Interest; (d) asserting, directly or indirectly, any setoff, or
recoupment of any kind against any obligation due the Debtor, the Responsible
Person, or the Estate, or any property of the Debtor, the Responsible Person or
the Estate, with respect to any such Claim or Interest; and (e) any act, in any
manner, in any place whatsoever, that does not conform to or comply with the
provisions of the Plan with respect to such Claim or Interest. Without limiting
the foregoing, the automatic stay provided under Bankruptcy Code Section 362(a)
shall remain in effect. Nothing contained in this provision shall prohibit the
holder of a timely-filed proof of Claim or Interest from litigating its right to
seek to have such Claim or Interest declared an Allowed Claim or Interest and
paid in accordance with the distribution provisions of the Plan, or enjoin or
prohibit the interpretation or enforcement by the holder of such Claim or
Interest of any of the obligations of the Debtor or the Responsible Person under
the Plan. The Confirmation Order shall also constitute an injunction enjoining
any Person from enforcing or attempting to enforce any Right of Action against
any present or former shareholder, director, officer, employee, attorney or
agent of the Debtor based on, arising from or related to any failure to pay, or
make provision for payment of, any amount payable with respect to any Priority
Tax Claim on which the payments due under Article 3.F. of the Plan have been
made or are not yet due under Article 3.F. of the Plan.

Terms of Injunctions or Stays.

The Plan provides that, unless otherwise provided in the Plan or in the
Confirmation Order, all injunctions or stays provided for in the Chapter 11 Case
under section 105 or 362 of the Bankruptcy Code, the Plan, or otherwise, and
extant on the Confirmation Date, shall remain in full force and effect until the
later of (i) closing of the Chapter 11 Case or (ii) the dissolution of all of
the Debtor.

Exculpation and Limitation of Liability.

The Plan provides that none of the Debtor, the Creditors' Committee in its
capacity as such, the Post-Effective Date Committee in its capacity as such, or
any of their respective current or former members, officers, directors,
employees, advisors, professionals or agents shall have or incur any liability
to any Claimholder or Interestholder for any postpetition act or omission in
connection with, related to, or arising out of, the Debtor's Chapter 11 Case,
the pursuit of

37

--------------------------------------------------------------------------------



confirmation of the Plan, the consummation of the Plan or the administration of
the Plan or the property to be distributed under the Plan, except for willful
misconduct or gross negligence, and, in all respects, the Debtor, the Creditors'
Committee in its capacity as such, the Post-Effective Date Committee in its
capacity as such and each of their respective current or former members,
officers, directors, employees, advisors, professionals and agents shall be
entitled to rely upon the advice of counsel with respect to their duties and
responsibilities under the Plan. The Debtor believe that the foregoing is
consistent with the standard of liability that applies in these cases. However,
the Debtor also reserve the right to modify the foregoing exculpation provisions
based on further review and/or determination of the Bankruptcy Court.

SETOFFS AND RECOUPMENTS

The Responsible Person (following consultation with the Post-Effective Date
Committee) may, but shall not be required to, set off against or recoup from the
payments to be made pursuant to the Plan with respect to any Claim, and the
payments or other distributions to be made pursuant to the Plan in respect of
such Claim, claims of any nature whatsoever that the Debtor may have against
such Claimholder; provided, however, that neither the failure to do so nor the
allowance of any Claim hereunder shall constitute a waiver or release by the
Debtor or the Responsible Person of any such claim that the Debtor or the
Responsible Person may have against such Claimholder. The Responsible Person
shall not consult with any Post-Effective Date Committee member whose Claim is
the subject of a setoff or recoupment, and such Post-Effective Date Committee
member shall recuse himself or herself from any discussion with the Responsible
Person with respect thereto.

WITHHOLDING TAXES

The Responsible Person shall be entitled to deduct any federal, state or local
withholding taxes from any payments under the Plan. As a condition to making any
distribution under the Plan, the Responsible Person may require that the holder
of an Allowed Claim provide such holder's taxpayer identification number and
such other information and certification as the Responsible Person may deem
necessary to comply with applicable tax reporting and withholding laws.

RETENTION OF JURISDICTION

The Bankruptcy Court will retain jurisdiction to the extent granted by
applicable law, including any provisions permitting mandatory or discretionary
withdrawal of such jurisdiction, over the Chapter 11 Case pursuant to the
Bankruptcy Code and Article 11.A. of the Plan, including but not limited to
jurisdiction over liquidation and recovery of the Debtor's assets, objections to
Claims, motions pertaining to the assumption or rejection of executory contracts
and unexpired leases, adversary proceedings and contested matters, proceedings
under sections 346, 505 and 1146 of the Bankruptcy Code, implementation of the
Plan, including objections by parties in interest, all modifications and
amendments to the Plan and applications for fees and expenses of professionals
and all assigned Rights of Action. Furthermore, nothing in the Plan will limit
the jurisdiction granted to the Bankruptcy Court under the Bankruptcy Code.

38

--------------------------------------------------------------------------------



FINANCIAL INFORMATION

STATUS OF ASSET DISPOSITION PROCESS; CURRENT CASH POSITION

The Debtor filed for bankruptcy under chapter 11 of the Bankruptcy Code on
January 14, 2009. The unaudited financial statements of the Debtor for the
fiscal year ended January 31, 2009 is attached hereto as Exhibit B. As described
above, the Debtor continued to operate its business from the Petition Date
through closing of the sale of substantially all of its assets to a consortium
comprised of Great American Group, LLC, Hudson Capital Partners, LLC, SB Capital
Group, LLC and Tiger Capital Group, LLC on March 30, 2009. The Debtor's
unaudited financial statement for the period commencing February 1, 2009 and
ending July 31, 2009 is attached hereto as Exhibit C.

The Debtor's total cash on hand as of October 3, 2009 was approximately
$13.9 million. The Debtor also has certain accounts receivable and expect
additional proceeds from Bankruptcy Court approved asset sales. Moreover, as set
forth herein, the Debtor believes that it is entitled to significant amounts
currently held by GECC. Such funds will be used to satisfy Administrative
Claims, Priority Claims and Secured Claims prior to any distribution on account
of allowed General Unsecured Claims.

PROJECTED AVAILABLE ASSETS

The Debtor preliminarily estimates that the Available Assets may be in the range
of approximately $4 million to $10 million. These estimates are subject to
revision in material ways and should not be considered a representation that
actual outcomes will necessarily fall within this range. The foregoing estimates
do not include any recovery on litigation claims, including preference actions,
which will be reserved under the Plan as set forth therein. The Available Assets
will ultimately be determined based on a number of factors that cannot be known
at this time.

DESCRIPTION OF ASSETS AND LITIGATION

The following is a description of the Debtor's material assets to be liquidated
and the litigation to be distributed to creditors, as well as the risks
associated with realizing on those assets. The following description is for
disclosure purposes only and is not a prediction or opinion of any kind
regarding such litigation.

Asset Sale Proceeds.

As set forth above, the Debtor received significant proceeds from the sale of
its assets, and will distribute such proceeds to creditors pursuant to the terms
of the Plan. The Debtor is continuing to market its remaining owned real
property, located in Bakersfield, Eureka and Madera, its partnership interest
related to commercial real estate located in Fresno, California, in which the
Debtor's corporate headquarters is currently located, and its leasehold interest
in its corporate headquarters. The Debtor is presently uncertain of the amount
that it will realize from the sale of these assets. Additional proceeds of
$20,000 to $30,000 may be achieved through the

39

--------------------------------------------------------------------------------



license of certain private label credit card account holder names for the
Debtor's non-California customers.

Estate Litigation.

Except as otherwise provided in the Plan or in any contract, instrument, release
or agreement entered into in connection with the Plan, in accordance with
section 1123(b) of the Bankruptcy Code, all claims, causes or Rights of Action
that the Debtor or the Estate may have against any person or entity will be
preserved, including without limitation any and all Rights of Action the Debtor,
the Estate or other appropriate party in interest may assert under sections 502,
510, 522(f), 522(h), 542, 543, 544, 545, 547, 548, 549, 550, 551, 553 and 724(a)
of the Bankruptcy Code; provided, however, that the Debtor or the Responsible
Person may assert Preference Actions as a defense or counterclaim against a
creditor party and not as affirmative relief to recover prepetition payments
made by the Debtor. Subject to the preceding sentence, the Responsible Person
and the Post-Effective Date Committee will jointly determine whether to bring,
settle, release, compromise or enforce such claims, causes or Rights of Action,
and will not be required to seek further approval of the Bankruptcy Court for
such actions. The Responsible Person shall not consult with any Post- Effective
Date Committee member whose Claim is the subject of a Preference Action, and
such Post-Effective Date Committee member shall recuse himself or herself from
any discussion with the Responsible Person with respect thereto. The
Post-Effective Date Committee may investigate any Right of Action and has
standing to seek permission of the Court to prosecute any Right of Action on
behalf of the Debtor and the Estate if the Post-Effective Date Committee
requests that the Responsible Person take such action and the Responsible Person
refuses to confirm his or her intent to pursue such Right of Action within
fifteen (15) days following written receipt of the Post-Effective Date
Committee's express and detailed request, as set forth in the Plan.

The Debtor has identified payments made during the 90 days prior to the Petition
Date. The Debtor has not fully analyzed these claims or applicable defenses, if
any. It cannot be determined at this time how much, if any, of the potentially
preferential payments will ultimately be recovered for the benefit of the
Estate.

The Debtor has also identified overpayments made to certain landlords and trade
vendors, and have further identified credit balances and other amounts owing to
the Debtor by certain landlords, trade vendors and other parties. The Debtor has
not analyzed whether such claims are subject to defenses, and it cannot be
determined at this time how much, if any, will be recovered for the benefit of
the Estate if such claims are pursued.

CERTAIN FACTORS TO BE CONSIDERED REGARDING THE PLAN

Holders of Claims against the Debtor should read and consider carefully the
factors set forth below, as well as the other information set forth in this
Disclosure Statement (and the documents delivered together herewith and/or
incorporated by reference), prior to voting to accept or reject the Plan. These
risk factors should not, however, be regarded as constituting the only risks
involved in connection with the Plan and its implementation.

THE DEBTOR MAKES NO REPRESENTATION CONCERNING THE ACCURACY OF THE PROJECTED
FINANCIAL INFORMATION OR THE ABILITY

40

--------------------------------------------------------------------------------



TO ACHIEVE THE PROJECTED RESULTS. MANY OF THE ASSUMPTIONS ON WHICH THEIR
PROJECTIONS ARE BASED ARE SUBJECT TO SIGNIFICANT ECONOMIC UNCERTAINTIES. IT IS
LIKELY THAT SOME ASSUMPTIONS WILL NOT MATERIALIZE BECAUSE OF UNANTICIPATED
EVENTS AND CIRCUMSTANCES. ACCORDINGLY, THE ACTUAL RESULTS ACHIEVED ARE LIKELY TO
VARY FROM THE PROJECTED RESULTS. THE VARIATIONS MAY BE MATERIAL AND ADVERSE OR
POSITIVE.

THE DEBTOR DOES NOT ANTICIPATE AT THIS TIME THAT IT WILL UPDATE THESE
PROJECTIONS AT THE HEARING ON CONFIRMATION OF THE PLAN OR OTHERWISE MAKE SUCH
PROJECTIONS PUBLIC.

Moreover, a portion of the property to be distributed to creditors pursuant to
the Plan includes litigation claims. In addition to the risks described above,
in general, the outcome of such litigation is impossible to predict. It is
possible that the Estate may recover nothing at all on account of such
litigation. The risks in such litigation include, but are not limited to, those
associated with defenses and counter-claims of opposing parties to the
litigation, the delay and expense associated with discovery and trial of
factually intensive and complex disputes, the additional delay and expense
inherent in appellate review, difficulties in pursuing claims pertaining to the
Debtor because the Debtor is no longer operating its business, the diminishing
availability of the Debtor's former employees to serve as witnesses because they
have moved from the geographic area or have otherwise become unavailable, the
impossibility of predicting judicial outcomes and difficulty in collecting
favorable judgments.

BANKRUPTCY CONSIDERATIONS

An objection to confirmation of the Plan could prevent confirmation or delay
confirmation for a significant period of time. In such case, the Effective Date
may not occur and payments to creditors may not commence for several months. In
addition, if the Plan is not confirmed, the case may be converted to a case
under chapter 7, in which event the Debtor believes that creditor recoveries
will be substantially diminished.

The Debtor believes that the Effective Date should occur within sixty (60) days
following the entry of the Confirmation Order, although there can be no
assurance that each of the conditions to the Effective Date will be satisfied by
then.

OVERALL RISKS TO RECOVERY BY HOLDERS OF CLAIMS

In addition to the risks described above, the ultimate recovery under the Plan
to holders of Claims depends upon the ability of the Responsible Person to
realize the maximum value of the assets of the Estate and the ability to realize
a favorable litigation outcome or settlement of litigation. It is extremely
difficult to value litigation and, as discussed above, litigation outcomes
cannot be predicted. Also, as discussed above, the assets of the Debtor
remaining to be recovered are subject to certain contingencies and other
restrictions.

41

--------------------------------------------------------------------------------



RISKS REGARDING THE AMOUNT OF SENIOR CLAIMS; OPERATING EXPENSES

The Debtor's projections assume that there are no unpaid GECC Obligations on the
Effective Date. GECC is currently holding approximately $1.9 million, based upon
GECC's assertion that there may be unspecified contingent and unliquidated
claims. As discussed herein, the Debtor provides no assurance that any amounts
will be recovered from GECC. Moreover, the bar date for filing requests for
payment of certain Administrative Claims (principally professional fees and
expenses and certain other claims) will not occur until after entry of the
Confirmation Order. The Debtor anticipates that additional Administrative Claims
will be filed. As noted elsewhere in this Disclosure Statement, there are
numerous contingencies and variable factors that will affect the value of the
Available Assets and, therefore, the recovery for creditors.

In addition, the projections assume that the Effective Date will occur on or
before March 1, 2010. If the Effective Date is delayed as a result of litigation
concerning confirmation of the Plan or otherwise, the Debtor will likely incur
additional operational expenses and professional fees.

CERTAIN FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

The following discussion summarizes certain federal income tax consequences of
the Plan to the Debtor, and to holders of General Unsecured Claims and Interests
and Securities Subordinated Claims. This summary does not address the federal
income tax consequences to holders whose claims are paid in full in cash or
which are otherwise unimpaired under the Plan (i.e., Allowed Administrative
Claims, GECC Prepetition Claims, Other Priority Claims, Priority Tax Claims and
Other Secured Claims).

This summary is based on the Internal Revenue Code of 1986, as amended (the
"IRC"), the Treasury Regulations promulgated and proposed thereunder (the
"Regulations"), judicial decisions, and published administrative rulings and
pronouncements of the Internal Revenue Service (the "IRS") currently in effect.
These authorities are all subject to change, possibly with retroactive effect,
and any such change could alter or modify the federal income tax consequences
described below.

This summary does not address foreign, state or local income tax consequences,
or any estate or gift tax consequences of the Plan, nor does it purport to
address the federal income tax consequences of the Plan to special classes of
taxpayers (such as foreign companies, nonresident alien individuals, S
corporations, banks, mutual funds, insurance companies, financial institutions,
small business investment companies, regulated investment companies, investors
in pass-through entities, broker-dealers and tax-exempt organizations).
Accordingly, this summary should not be relied upon for purposes of determining
the specific tax consequences of the Plan with respect to a particular holder of
a Claim or Interest.

Due to the possibility of changes in law, differences in the nature of various
Claims, differences in individual Claim or Interest holders' methods of
accounting, and the potential for disputes as to legal and factual matters, the
federal income tax consequences described herein are subject to significant
uncertainties. No ruling has been applied for or obtained from the IRS, and

42

--------------------------------------------------------------------------------



no opinion of counsel has been requested or obtained by the Debtor with respect
to any of the tax aspects of the Plan.

THE TAX CONSEQUENCES TO HOLDERS OF CLAIMS OR INTERESTS MAY VARY BASED UPON THE
INDIVIDUAL CIRCUMSTANCES OF EACH SUCH HOLDER. THIS DISCUSSION DOES NOT
CONSTITUTE TAX ADVICE OR A TAX OPINION CONCERNING THE MATTERS DESCRIBED. THERE
CAN BE NO ASSURANCE THAT THE INTERNAL REVENUE SERVICE WILL NOT CHALLENGE ANY OR
ALL OF THE TAX CONSEQUENCES DESCRIBED HEREIN, OR THAT SUCH A CHALLENGE, IF
ASSERTED, WOULD NOT BE SUSTAINED. ACCORDINGLY, EACH HOLDER OF A CLAIM OR
INTEREST IS STRONGLY URGED TO CONSULT WITH HIS, HER OR ITS OWN TAX ADVISOR
REGARDING THE FEDERAL, STATE, LOCAL, FOREIGN OR OTHER TAX CONSEQUENCES OF THE
PLAN.

FEDERAL INCOME TAX CONSEQUENCES TO THE DEBTOR

Overview of Current Year Tax Position and NOLs.

In general, although the Debtor is still analyzing its results from operations,
it expects to have substantial current year losses and net operating loss
carryforwards ("NOLs"). As a result of these NOLs and the exclusion from
taxation of any cancellation of indebtedness ("COD") income in connection with a
bankruptcy case, the Debtor does not expect to incur any substantial tax
liability as a result of implementation of the Plan.

Moreover, the NOLs will reduce or offset income from the sale of the Debtor's
assets. The Debtor is unable to predict whether NOLs will be remaining following
application against COD income and amounts realized from the sale of
substantially all of its assets, and whether any such NOLs may be monetized. The
Responsible Person, pursuant to Article 6 of the Plan, shall determine whether
the Estate can monetize the value of the remaining NOLs for distribution to
creditors in accordance with the provisions of the Plan.

Cancellation of Indebtedness.

The IRC provides that a debtor in a chapter 11 bankruptcy case must reduce
certain of its tax attributes by the amount of any COD income that is realized
as a result of the bankruptcy plan, instead of recognizing the income. COD
income is the excess of the amount of a taxpayer's indebtedness that is
discharged over the amount or value of the consideration exchanged therefor.

Tax attributes that are subject to reduction include net operating losses,
capital losses, loss carryovers, certain tax credits and, subject to certain
limitations, the tax basis of property. The reduction of tax attributes occurs
after the determination of the Debtor's tax for the taxable year in which the
COD income is realized. It is expected that the Debtor's NOLs will absorb all or
substantially all of the COD income realized as a result of the implementation
of the Plan.

43

--------------------------------------------------------------------------------



Alternative Minimum Tax.

The Debtor believes that current year losses will be sufficient to eliminate all
or substantially all alternative minimum taxable income of the Debtor. As a
result, the Debtor does not anticipate having any alternative minimum tax
liability for fiscal 2010 as a result of the transactions that occur upon
confirmation of the Plan.

FEDERAL INCOME TAX CONSEQUENCES TO HOLDERS OF
GENERAL UNSECURED CLAIMS

In accordance with the Plan, each holder of a General Unsecured Claim (such
holders are referred to in this section as "General Unsecured Creditors") shall
be entitled to receive his, her or its Pro Rata Share of the proceeds of
Available Assets. Each holder of a General Unsecured Claim will recognize gain
or loss upon receipt of such Pro Rata Share equal to the difference between the
"amount realized" by such creditor and such creditor's adjusted tax basis in
his, her or its Claim. The amount realized is equal to the value of such
creditor's Pro Rata Share of the proceeds of Available Assets. Any gain or loss
realized by a General Unsecured Creditor should constitute ordinary income or
loss to such creditor unless such Claim is a capital asset. If a Claim is a
capital asset, and it has been held for more than one year, such creditor will
realize long term capital gain or loss.

The tax consequences to General Unsecured Creditors will differ and will depend
on factors specific to each such creditor, including but not limited to:
(i) whether the General Unsecured Creditor's Claim (or a portion thereof)
constitutes a Claim for principal or interest, (ii) the origin of the General
Unsecured Creditor's Claim, (iii) the type of consideration received by the
General Unsecured Creditor in exchange for the Claim, (iv) whether the General
Unsecured Creditor is a United States person or a foreign person for tax
purposes, (v) whether the General Unsecured Creditor reports income on the
accrual or cash basis method, and (vi) whether the General Unsecured Creditor
has taken a bad debt deduction or otherwise recognized a loss with respect to
the Claim. Moreover, there may be tax consequences to General Unsecured
Creditors, which may differ and will depend on factors specific to each such
creditor, should the Responsible Person form a liquidating trust to which any or
all assets of the estate that have not been previously liquidated shall be
transferred, as permitted by the Plan (Article 6.B).

THERE ARE MANY FACTORS THAT WILL DETERMINE THE TAX CONSEQUENCE TO EACH GENERAL
UNSECURED CREDITOR. FURTHERMORE, THE TAX CONSEQUENCES OF THE PLAN ARE COMPLEX
AND, IN SOME CASES, UNCERTAIN. THEREFORE IT IS IMPORTANT THAT EACH CREDITOR
OBTAIN HIS, HER OR ITS OWN PROFESSIONAL TAX ADVICE REGARDING THE TAX
CONSEQUENCES TO SUCH CREDITOR AS A RESULT OF THE PLAN.

FEDERAL INCOME TAX TREATMENT OF INTERESTS AND SECURITIES SUBORDINATED CLAIMS

In accordance with the Plan, holders of Interests and Securities Subordinated
Claims will not receive anything on account of such Interest or Claim. A holder
of such an Interest or Securities Subordinated Claim will recognize loss in an
amount equal to such holder's adjusted

44

--------------------------------------------------------------------------------



tax basis in the Interest or Securities Subordinated Claim. The character of any
recognized loss will depend upon several factors including, but not limited to,
the status of the holder, the nature of the Interest or Securities Subordinated
Claim in the holder's hands, the purpose and circumstances of its acquisition,
the holder's holding period, and the extent to which the holder had previously
claimed a deduction for the worthlessness of all or a portion of the Interest or
Interested Related Claim.

THERE ARE MANY FACTORS THAT WILL DETERMINE THE TAX CONSEQUENCE TO EACH HOLDER OF
AN INTEREST OR SECURITIES SUBORDINATED CLAIM. FURTHERMORE, THE TAX CONSEQUENCES
OF THE PLAN ARE COMPLEX AND, IN SOME CASES, UNCERTAIN. THEREFORE IT IS IMPORTANT
THAT EACH HOLDER OF AN INTEREST OR SECURITIES SUBORDINATED CLAIM OBTAIN HIS, HER
OR ITS OWN PROFESSIONAL TAX ADVICE REGARDING THE TAX CONSEQUENCES TO SUCH HOLDER
OF AN INTEREST OR INTEREST RELATED CLAIM AS A RESULT OF THE PLAN.

WITHHOLDING AND REPORTING

Payments of interest, dividends, and certain other payments are generally
subject to backup withholding at the rate of 28% unless the payee of such
payment furnishes such payee's correct taxpayer identification number (social
security number or employer identification number) to the payor. The Responsible
Person may be required to withhold the applicable percentage of any payments
made to a holder who does not provide his, her or its taxpayer identification
number. Backup withholding is not an additional tax, but an advance payment that
may be refunded to the extent it results in an overpayment of tax.

THE FOREGOING IS INTENDED TO BE ONLY A SUMMARY OF CERTAIN UNITED STATES FEDERAL
INCOME TAX CONSEQUENCES OF THE PLAN, AND IS NOT A SUBSTITUTE FOR CAREFUL TAX
PLANNING WITH A TAX PROFESSIONAL. THE FEDERAL, STATE AND LOCAL INCOME AND OTHER
TAX CONSEQUENCES OF THE PLAN ARE COMPLEX AND, IN SOME CASES, UNCERTAIN. SUCH
CONSEQUENCES MAY ALSO VARY BASED ON THE INDIVIDUAL CIRCUMSTANCES OF EACH HOLDER
OF A CLAIM OR INTEREST. ACCORDINGLY, EACH HOLDER OF A CLAIM OR INTEREST IS
STRONGLY URGED TO CONSULT WITH HIS, HER OR ITS OWN TAX ADVISOR REGARDING THE
FEDERAL, STATE AND LOCAL INCOME AND OTHER TAX CONSEQUENCES UNDER THE PLAN.

ALTERNATIVES TO CONFIRMATION OF THE PLAN

The Debtor believes that the Plan provides a recovery to creditors that is
greater than or equal to the probable recoveries by creditors if the Debtor was
liquidated under chapter 7 of the Bankruptcy Code.

ACCEPTANCE AND CONFIRMATION OF THE PLAN

The Debtor believes that the Plan satisfies all the requirements for
confirmation.

45

--------------------------------------------------------------------------------



GENERAL CONFIRMATION REQUIREMENTS

Section 1129(a) of the Bankruptcy Code contains several requirements for
confirmation of a plan. Among those requirements are that a plan be proposed in
good faith, that certain information be disclosed regarding payments made or
promised to be made to insiders and that the plan comply with the applicable
provisions of chapter 11. The Debtor believes that it has complied with these
requirements, including those requirements discussed below.

BEST INTEREST TEST

Each holder of a Claim or Interest in an impaired class must either (i) accept
the Plan or (ii) receive or retain under the Plan cash or property of a value,
as of the Effective Date of the Plan, that is not less than the value such
holder would receive or retain if the Debtor was liquidated under chapter 7 of
the Bankruptcy Code. The Bankruptcy Court will determine whether the cash and
property issued under the Plan to each class equals or exceeds the value that
would be allocated to the holders in a liquidation under chapter 7 of the
Bankruptcy Code (the "Best Interest Test"). The Debtor believes the holders of
Claims against and Interests in the Debtor will have an equal or greater
recovery as a result the sale of the Debtor's assets as discussed herein and
under the Plan than could be realized in a chapter 7 liquidation for the
following reasons.

The Debtor is liquidating and therefore is not seeking to require its creditors
to accept non-cash consideration so that the estate could pursue going concern
value. Accordingly, the only question is whether the creditors will have
recovered more (or at least as much) through the auction of the Debtor's assets
and under the Plan than they would recover through an asset liquidation by a
chapter 7 trustee.

To determine the value that a holder of a Claim or Interest in an impaired Class
would receive if the Debtor was liquidated under chapter 7, the Bankruptcy Court
must determine the aggregate dollar amount that would be generated from the
liquidation of the Debtor's assets if the Debtor's Chapter 11 Case had been
converted to a chapter 7 liquidation case and the Debtor's assets were
liquidated by a chapter 7 trustee (the "Liquidation Value"). The Liquidation
Value would consist of the net proceeds from the disposition of the Debtor's
assets, augmented by cash held by the Debtor and reduced by certain increased
costs and Claims that arise in a chapter 7 liquidation case that do not arise in
a chapter 11 reorganization case.

As explained below, the Liquidation Value available for satisfaction of Claims
and Interests in the Debtor would be reduced by: (a) the costs, fees and
expenses of the liquidation under chapter 7, which would include disposition
expenses and the compensation of a trustee and his or her counsel and other
professionals retained, (b) the fees of the chapter 7 trustee and (c) certain
other costs arising from conversion of the Chapter 11 Case to chapter 7. The
liquidation itself would trigger certain Claims, and would accelerate other
priority payments which would otherwise be paid in the ordinary course. The net
proceeds of the liquidation would be applied first to GECC Obligations, if any
(including the Carve Out Reserve Fund). Thereafter, the proceeds would be
applied to junior secured Claims and then to Administrative Claims, Priority Tax
Claims and Other Priority Claims.

46

--------------------------------------------------------------------------------



The Debtor believes that creditors have and will continue to clearly benefit
from the liquidation by the Debtor. Had the assets been liquidated by a chapter
7 trustee, the Debtor projects that the maximum recovery would have been
substantially less. The Debtor has realized a greater return than a chapter 7
trustee would have obtained on the sale of its assets, specifically due to the
Debtor's familiarity with the assets and its ability to negotiate the highest
and best price for the sale thereof. The Debtor has already reduced the
significant majority of its assets to cash through auction or private sales
approved by the Bankruptcy Court. Therefore, the Debtor has already established
systems and protocols for the efficient disposition of the assets of the Estate
and is in the process of liquidating its limited remaining assets.

In addition, converting the Chapter 11 Case to a chapter 7 liquidation at this
stage of the winddown would result in an immense waste of the Debtor's resources
that were already expended in connection with the sale of the assets and would
delay converting the remaining assets to cash. It would also result in
substantial additional claims against the Estate.

Moreover, under the Plan the Debtor will avoid the increased costs and expenses
of a chapter 7 liquidation, including the fees payable to a chapter 7 trustee
and his or her professionals. Although the Debtor has already incurred many of
the expenses associated with generating the proceeds, the cash to be distributed
to creditors would be reduced by the chapter 7 trustee's statutory fee, which is
calculated on a sliding scale from which the maximum compensation is determined
based on the total amount of moneys disbursed or turned over by the chapter 7
trustee. Section 326(a) of the Bankruptcy Code permits reasonable compensation
not to exceed 3% of the proceeds in excess of $1 million distributable to
creditors.7 The chapter 7 trustee's professionals, including legal counsel and
accountants, would add substantial administrative expenses that would be
entitled to be paid ahead of Allowed Claims against the Debtor. Moreover, these
chapter 7 trustee fees would reduce the assets available for distribution to the
Estate's creditors from additional recoveries such as expunged administrative
claims and the proceeds of successful Estate litigation or settlement.

In contrast, the Responsible Person will be highly familiar with the Debtor's
operations and the issues pertaining thereto and, therefore, the Estate will
avoid the significant administrative burden associated with the familiarization
process of a chapter 7 trustee and his or her legal and accounting
professionals. Further, under the Plan all Rights of Action will be pursued by
the Responsible Person. The Responsible Person is extensively familiar with the
facts, causes of action and legal theories pertaining to the Debtor's Rights of
Action. Conversely, a chapter 7 trustee would have no initial familiarity with
the Estate's litigation or claims and have less capability to maximize the value
of such Rights of Action.

It is also anticipated that a chapter 7 liquidation would result in a
significant delay in payments being made to creditors. The Bankruptcy Rules
provide that conversion of chapter 11

____________________

7 Section 326(a) of the Bankruptcy Code permits a chapter 7 trustee to receive
25% of the first $5,000 distributed to creditors, 10% of additional amounts up
to $50,000, 5% of additional distributions up to $1 million and reasonable
compensation up to 3% of distributions in excess of $1 million. For example, the
tiered fee structure could result in fees (excluding the expenses of the chapter
7 trustee and his or her professionals) of $323,250, or 3.23%, on a hypothetical
distribution of $10 million.

47

--------------------------------------------------------------------------------



cases to chapter 7 will trigger a new bar date for filing claims against the
Estate, and that the new bar date will be more than 90 days after the chapter 11
cases convert. Bankruptcy Rule 3002(c). Not only would a chapter 7 liquidation
delay distribution to creditors, but it is possible that additional claims that
were not asserted in the Chapter 11 Case, or were late-filed, could be filed
against the Estate. The Debtor identified and has filed objections to
approximately $34,000 in late-filed claims (including certain administrative
claim amounts) that were received following the August 24, 2009 bar date. The
Debtor has received and is analyzing additional late-filed claims and may file
claims objections in the near future. Reopening the bar date in connection with
conversion to chapter 7 would provide these and other claimants an additional
opportunity to timely file claims against the Estate. Moreover, the Debtor would
lose the benefit of having an established administrative claims bar date.

For the reasons set forth above, the Debtor believes that the Plan provides a
superior recovery for holders of Claims, and the Plan meets the requirements of
the Best Interest Test.

FINANCIAL FEASIBILITY TEST

Even if the Plan is accepted by each Class of Claims voting on the Plan, and
even if the Bankruptcy Court determines that the Plan satisfies the Best
Interest Test, the Bankruptcy Code requires that, in order for the Plan to be
confirmed by the Bankruptcy Court, it must be demonstrated that consummation of
the Plan is not likely to be followed by the liquidation or the need for further
financial reorganization of the Debtor.

The Debtor forecasts that the cash payments to be made pursuant to the Plan will
be funded through the amounts obtained from the sale of the substantially all
its assets and from the further liquidation of its limited remaining assets.
Since a form of liquidation is proposed in the Plan and no further financial
reorganization of the Debtor is contemplated, the Debtor believes that the plan
meets the feasibility requirement.

ACCEPTANCE BY IMPAIRED CLASSES

Section 1129(b) of the Bankruptcy Code provides that a plan can be confirmed
even if it has not been accepted by all impaired classes as long as at least one
impaired class of Claims has accepted it. The process by which non-accepting
classes are forced to be bound by the terms of the plan is commonly referred to
as "cramdown." The Bankruptcy Court may confirm the Plan at the request of the
Debtor notwithstanding the Plan's rejection (or deemed rejection) by impaired
classes as long as the Plan "does not discriminate unfairly" and is "fair and
equitable" as to each impaired Class that has not accepted it. A plan does not
discriminate unfairly within the meaning of the Bankruptcy Code if a dissenting
class is treated equally with respect to other classes of equal rank.

A class of claims under a plan accepts the plan if the plan is accepted by
creditors that hold at least two-thirds in amount and more than one-half in
number of the allowed claims in the class that actually vote on the plan. A
class of interests accepts the plan if the plan is accepted by holders of
interests that hold at least two-thirds in amount of the allowed interests in
the class that actually vote on a plan.

48

--------------------------------------------------------------------------------



A class that is not "impaired" under a plan is conclusively presumed to have
accepted the plan. Solicitation of acceptances from such a class is not
required. A class is "impaired" unless (i) the legal, equitable and contractual
rights to which a claim or interest in the class entitles the holder are
unaltered or (ii) the effect of any default is cured and the original terms of
the obligation are reinstated.

A plan is fair and equitable as to a class of secured claims that rejects the
plan if the plan provides: (1)(a) that the holders of claims included in the
rejecting class retain the liens securing those claims, whether the property
subject to those liens is retained by the debtor or transferred to another
entity, to the extent of the allowed amount of such claims and (b) that each
holder of a claim of such class receives on account of that claim deferred cash
payments totaling at least the allowed amount of that claim, of a value, as of
the effective date of the plan, at least equal to the value of the holder's
interest in the estate's interest in such property; (2) for the sale, subject to
section 363(k) of the Bankruptcy Code, of any property that is subject to the
liens securing the claims included in the rejecting class, free and clear of the
liens, with the liens to attach to the proceeds of the sale, and the treatment
of the liens on proceeds under clause (1) or (2) of this paragraph; or (3) for
the realization of the indubitable equivalent of such claims.

A plan is fair and equitable as to a class of unsecured claims that rejects the
plan if the plan provides: (1) for each holder of a claim included in the
rejecting class to receive or retain on account of that claim property that has
a value, as of the effective date of the plan, equal to the allowed amount of
such claim; or (2) that the holder of any claim or interest that is junior to
the claims of such rejecting class will not receive or retain on account of such
junior claim or interest any property at all.

A plan is fair and equitable as to a class of equity interests that rejects a
plan if the plan provides: (1) that each holder of an interest included in the
rejecting class receive or retain on account of that interest property that has
a value, as of the effective date of the plan, equal to the greater of the
allowed amount of any fixed liquidation preference to which such holder is
entitled, any fixed redemption price to which such holder is entitled, or the
value of such interest; or (2) that the holder of any interest that is junior to
the interest of such rejecting class will not receive or retain under the plan
on account of such junior interest any property at all.

Class 1 (Other Priority Claims) and Class 2 (GECC Prepetition Claims) are
unimpaired under Plan and, as set forth above, are conclusively presumed to have
accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Accordingly, the votes of holders of Claims in Classes 1 and 2 will not be
solicited.

Class 3 (Other Secured Claims) are impaired under the Plan and their votes will
be solicited.

Class 4 (General Unsecured Claims) are impaired under the Plan and their votes
will be solicited. The Debtor believes that holders of Claims in Class 4 will
vote to accept the Plan.

The votes of Class 5 (Interests and Securities Subordinated Claims) are not
being solicited because such holders are not entitled to receive or retain under
the Plan any interest in property on account of such Claims and Interests. Class
5 is therefore deemed to have rejected

49

--------------------------------------------------------------------------------



the Plan pursuant to section 1126(g) of the Bankruptcy Code. The Plan provides
fair and equitable treatment to these holders because there are no Classes
junior to this class and no Class senior to this Class is being paid more than
in full on its Allowed Claims.

If any impaired Class fails to accept the Plan, the Debtor intends to request
that the Bankruptcy Court confirm the Plan pursuant to section 1129(b) of the
Bankruptcy Code with respect to those Classes.

Dated: Fresno, California
         December 3, 2009

Respectfully submitted,

GOTTSCHALKS INC.
on behalf of the Debtor and Debtor-in-Possession

 

/s/ J. Gregory Ambro
By: J. Gregory Ambro
Its: Chief Operating Officer

 

 

O'MELVENY & MYERS LLP

 

By: /s/ Stephen H. Warren
Stephen H. Warren
Attorneys for the Debtor
and Debtor-in-Possession

50

--------------------------------------------------------------------------------



EXHIBIT A

DEBTOR'S CHAPTER 11 PLAN OF LIQUIDATION



 

 

 

 

 

 

A-1

--------------------------------------------------------------------------------

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

)

 

In re:

)

Chapter 11

 

)

 

GOTTSCHALKS INC., a Delaware

)

Case No. 09-10157 (KJC)

corporation,1

)

   

)

 

Debtor.

)

   

)

 

 

DEBTOR'S CHAPTER 11 PLAN OF LIQUIDATION

Mark D. Collins (No. 2981)
Michael J. Merchant (No. 3854)
Lee E. Kaufman (No. 4877)
Drew G. Sloan (No. 5069)
RICHARDS, LAYTON & FINGER, P.A.
One Rodney Square
P.O. Box 551
Wilmington, Delaware 19899
(302) 651-7700

Stephen H. Warren
Karen Rinehart
Alexandra B. Redwine
Ana Acevedo
Michael Heinrichs
O'MELVENY & MYERS LLP
400 South Hope St.
Los Angeles, California 90071
(213) 430-6000

ATTORNEYS FOR DEBTOR AND DEBTOR IN POSSESSION

Dated: December 3, 2009

____________________

1 The Debtor in this case, along with the last four digits of the federal tax
identification number for the Debtor, is Gottschalks Inc. (9791). The Debtor's
corporate offices are located at 7 River Park Place East, Fresno, California
93720.

Docket No. 1292
Filed 12/3/09

--------------------------------------------------------------------------------

ARTICLE 1
DEFINITIONS

 A. 

Defined Terms. For the purposes of this Plan, all capitalized terms used herein
but not otherwise defined shall have the meanings ascribed to them in this
Article 1. Any term used in this Plan that is not defined herein, but is defined
in the Bankruptcy Code or the Bankruptcy Rules, shall have the meaning ascribed
to that term in the Bankruptcy Code or the Bankruptcy Rules.

"Administrative Claim" shall mean a Claim for payment of an administrative
expense of a kind specified in section 503(b) of the Bankruptcy Code and
referred to in section 507(a)(1) of the Bankruptcy Code, including, without
limitation, the actual, necessary costs and expenses incurred after the Petition
Date of preserving the estate and operating the business of the Debtor,
including wages, salaries or commissions for services, compensation for legal
and other services and reimbursement of expenses awarded under section 330(a) or
331 of the Bankruptcy Code, certain retiree benefits under section 1114(e)(2) of
the Bankruptcy Code, certain pre-petition trade claims under section 503(b)(9)
of the Bankruptcy Code and all fees and charges assessed against the estate
under Chapter 123 of Title 28, United States Code.

"Allowed Administrative Claim" shall mean all or the portion of any
Administrative Claim which either (a) becomes an Allowed Claim or (b) was
incurred by the Debtor in the ordinary course of business during the Chapter 11
Case and is allowable under section 503(b) of the Bankruptcy Code.

"Administrative Expense Request" shall mean a request for payment of an
Administrative Claim that is to be filed with the Bankruptcy Court and served on
counsel for the Debtor by no later than the Second Administrative Expense
Request Deadline.

"Allowed GECC Obligation" shall mean a GECC Obligation that is valid, due and
presently owing to GECC.

"Allowed Claim" or "Allowed Interest" shall mean, respectively, any Claim
against or Interest in the Debtor, proof of which was filed on or before the bar
date, if any, for such Claim or Interest with the Bankruptcy Court, or, if no
proof of claim was filed, which has been or is hereafter listed by the Debtor in
its schedules as liquidated in amount and not disputed or contingent and, in
either case, as to which no objection to the allowance thereof, or motion for
estimation thereof, has been interposed within the applicable period of
limitation fixed by the Plan, the Bankruptcy Code, the Bankruptcy Rules or the
Bankruptcy Court, or as to which an objection or motion to estimate has been
interposed, following which such Claim or Interest has been allowed, in whole or
in part, by Final Order; provided, however, that proofs of claim need not be
filed with respect to compensation or reimbursement of expenses allowed by the
Bankruptcy Court under section 330 or 503 of the Bankruptcy Code upon
appropriate application; and provided further, after the Effective Date, the
Debtor and any holder of a General Unsecured Claim can agree that such Claim
should be an "Allowed Claim," and thereafter treat such Claim as an Allowed
Claim without the need to file a proof of claim or seek further order of the
Bankruptcy Court. For purposes of determining the amount of an "Allowed Claim,"
the Debtor may, at its option, deduct therefrom an amount equal to the amount of
any claim which the Debtor may hold against the holder thereof, to the extent
such claim may be set off pursuant to applicable law.

--------------------------------------------------------------------------------



"Allowed GECC Administrative Claim" shall mean an Allowed Administrative Claim
that is valid, due and presently owing to GECC.

"Allowed General Unsecured Claim" shall mean an Allowed Claim that is a General
Unsecured Claim.

"Ambro Retention Agreement" shall mean the agreement under which J. Gregory
Ambro serves as Responsible Person and as liquidating agent under the Plan.

"Assets" shall mean with respect to the Debtor, all of the right, title, and
interest in and to property of whatever type or nature owned by the Debtor or
subsequently acquired by the Debtor, including any property of the Estate for
purposes of Section 541 of the Bankruptcy Code including, without limitation,
Cash and Rights of Action, as of the Confirmation Date.

"Available Assets" shall mean the Assets (including any assets transferred to
the Liquidating Trust) remaining after (i) the establishment of the Gottschalks
Senior Claims Reserve and the Disputed Claims Reserve, (ii) the establishment of
the Gottschalks Administrative Fund and (iii) any amounts remaining in the
Gottschalks Senior Claims Reserve and Gottschalks Administrative Fund after
amounts are paid pursuant to Article 8.A.

"Avoidance Action" means any Right of Action to avoid or recover a transfer of
property of the Estate or an interest of any of the Debtor in property,
including, without limitation, actions arising under sections 506, 510, 541,
542, 544, 545, 547, 548, 549, 550 and 553 of the Bankruptcy Code and any other
applicable federal or common law.

"Bankruptcy Code" shall mean the Bankruptcy Reform Act of 1978, as amended and
codified in title 11 of the United States Code, 11 U.S.C. §§ 101-1532, as in
effect on the Petition Date.

"Bankruptcy Court" shall mean the United States Bankruptcy Court for the
District of Delaware and any other court that exercises jurisdiction over the
Chapter 11 Cases.

"Bankruptcy Rules" shall mean the Federal Rules of Bankruptcy Procedure and the
Official Bankruptcy Forms, as amended, the Federal Rules of Civil Procedure, as
amended, as applicable to the Chapter 11 Cases and the Local Rules of the
Bankruptcy Court, as applicable to the Chapter 11 Cases or proceedings therein,
as the case may be.

"Bar Date Order" shall mean that certain order of the Bankruptcy Court dated as
of June 18, 2009 [D.I. 655] establishing bar dates for filing certain proofs of
claim (including Administrative Claims), with only those exceptions permitted
thereby.

"Business Day" shall mean any day except a Saturday, Sunday or a "legal
holiday," as such term is defined in Bankruptcy Rule 9006(a).

-2-

--------------------------------------------------------------------------------



"Carve Out Amount" shall have the meaning ascribed to it in the DIP Financing
Order and the DIP Financing Agreement.

"Case Carve Out" shall have the meaning ascribed to it in the DIP Financing
Order and the DIP Financing Agreement.

"Cash" shall mean legal tender of the United States of America and equivalents
thereof.


"Chapter 11 Case" shall mean the above-captioned chapter 11 cases of the Debtor
pending in the Bankruptcy Court as Case No. 09-10157 (KJC).

"Claim" shall mean, as against the Debtor (i) a right to payment, whether or not
such right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or
unsecured; or (ii) a right to an equitable remedy for breach of performance if
such breach gives rise to a right to payment, whether or not such right to an
equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured,
disputed, undisputed, secured or unsecured.

"Claimholder" shall mean a holder of a Claim.

"Class" shall mean a category of Claims or Interests as classified under this
Plan.

"Common Stock" shall mean all shares of Gottschalks' Common Stock, no par value,
issued and outstanding immediately subsequent to the Effective Date.

"Confirmation Date" shall mean the date and time the Clerk of the Bankruptcy
Court enters the Confirmation Order on its docket.

"Confirmation Hearing" shall mean the hearing held by the Bankruptcy Court to
consider confirmation of this Plan and related matters under section 1128 of the
Bankruptcy Code, as such hearing may be adjourned or continued from time to
time.

"Confirmation Order" shall mean the order of the Bankruptcy Court confirming
this Plan pursuant to Section 1129 of the Bankruptcy Code.

"Creditors' Committee" shall mean the Official Committee of Unsecured Creditors
appointed in the Chapter 11 Case [D.I. 74] by the Office of the United States
Trustee for the District of Delaware pursuant to section 1102(a) of the
Bankruptcy Code.

"Debtor" shall mean Gottschalks Inc., a Delaware corporation and, from and after
the Effective Date, shall include any successor to the Debtor under the Plan.

"DIP Financing Agreement" shall mean that certain Senior Secured, Super-Priority
Debtor-in-Possession Credit Agreement dated as of January 16, 2009 among inter
alia, GECC and the Debtor.

-3-

--------------------------------------------------------------------------------



"DIP Financing Order" shall mean that certain Final Order Pursuant to 11 U.S.C.
§§ 105, 361, 362, 363, 364 and 507(1) Approving Senior Secured Superpriority
Postpetition Financing, (2) Authorizing Use of Cash Collateral, (3) Granting
Liens and Providing Superpriority Administrative Expense Status, (4) Granting
Adequate Protection and (5) Modifying Automatic Stay, signed by the Bankruptcy
Court on February 13, 2009 [D.I. 171].

"Disallowed Claim" shall mean a claim or any portion thereof that (a) has been
disallowed by a Final Order, (b) is Scheduled as zero or as contingent, disputed
or unliquidated and as to which no proof of claim or Administrative Expense
Request has been timely filed or deemed timely filed with the Bankruptcy Court
pursuant to either the Bankruptcy Code or any Final Order of the Bankruptcy
Court or otherwise deemed timely filed under applicable law or this Plan, (c) is
not Scheduled and as to which no proof of claim or Administrative Expense
Request has been timely filed or deemed timely filed with the Bankruptcy Court
pursuant to either the Bankruptcy Code or any Order of the Bankruptcy Court or
otherwise deemed timely filed under applicable law or this Plan, (d) has been
withdrawn by agreement of the Debtor and the holder thereof or (e) has been
withdrawn by the holder thereof.

"Disclosure Statement" shall mean the disclosure statement that relates to this
Plan, as approved by the Bankruptcy Court pursuant to section 1125 of the
Bankruptcy Code and Bankruptcy Rule 3017, as such disclosure statement may be
amended, modified or supplemented from time to time.

"Disputed Claim" shall mean a Claim or any portion thereof, that is neither an
Allowed Claim nor a Disallowed Claim, including without limitation Claims
(a) have not been Scheduled by the Debtor or have been Scheduled as unknown,
contingent, unliquidated, disputed or at zero, and for which a proof of claim
has been filed in the Chapter 11 Case, (b) that are the subject of a proof of
claim or Administrative Expense Request that differs in nature, amount or
priority from the Schedules or Administrative Expense Claim Schedules or (c) are
the subject of an objection filed with the Bankruptcy Court, which has not been
withdrawn or overruled by a Final Order of the Bankruptcy Court; provided
however, that a Claim shall not be a Disputed Claim to the extent it becomes an
Allowed Claim or a Disallowed Claim.

"Disputed Claims Reserve" shall mean a Cash reserve that shall be maintained by
the Responsible Person, in consultation with the Debtor and the Post-Effective
Date Committee (as applicable) in an interest-bearing account in the amount
necessary to pay all Disputed Claims other than disputed Administrative Claims
in accordance with the provisions of this Plan, if such Disputed Claims become
Allowed Claims.

"Disputed Interest" shall mean, respectively, any Interest which on or by the
Effective Date (i) is the subject of an objection filed by the Debtor or any
other party in interest and which objection has not been withdrawn or overruled
by Final Order or (ii) has been disallowed by a Final Order.

"Distribution" shall mean any distribution pursuant to the Plan to the holders
of Allowed Claims or Allowed Interests.

"Distribution Date" shall mean the date on which a Distribution is made by the
Debtor in accordance with the Plan to holders of fully or partially Allowed
Claims entitled to receive distributions under the Plan.

-4-

--------------------------------------------------------------------------------



"Effective Date" shall mean the first Business Day determined by the Debtor on
which all conditions to the consummation of this Plan set forth in Article 10.A.
have been either satisfied or waived as provided in Article 10.B. of this Plan
and is the day upon which this Plan is substantially consummated.

"Estate" shall mean the estate created by the commencement of the Chapter 11
Case pursuant to Section 541 of the Bankruptcy Code.

"Executory Contract" shall mean an executory contract or unexpired lease
described in Bankruptcy Code section 365.

"Exhibit" shall mean an exhibit annexed to either this Plan or the Disclosure
Statement.

"Existing Stock" shall mean shares of stock of the Debtor that are authorized,
issued and outstanding prior to the Effective Date.

"Face Amount" shall mean when (a) used in reference to a Disputed or Disallowed
Claim, the full stated liquidated amount claimed by the Claimholder in any proof
of claim timely filed with the Bankruptcy Court or otherwise deemed timely filed
by any Final Order of the Bankruptcy Court or other applicable bankruptcy law
and (b) used in reference to an Allowed Claim, the allowed amount of such Claim.

"Fee Application" shall mean an application filed with the Bankruptcy Court in
accordance with the Bankruptcy Code and Bankruptcy Rules for compensation of a
Fee Claim.

"Fee Claim" shall mean a Claim under Sections 330(a), 331 or 503 of the
Bankruptcy Code for compensation for professional services rendered and
reimbursement of expenses incurred in the Chapter 11 Case made pursuant to a Fee
Application.

"Final Order" shall mean an order or judgment of the Bankruptcy Court, or other
court of competent jurisdiction, entered on the docket of such court, that has
not been reversed, rescinded, stayed, modified or amended, that is in full force
and effect, and with respect to which: (a) the time to appeal, seek review or
rehearing, or petition for certiorari has expired and no timely filed appeal or
petition for review, rehearing, remand or certiorari is pending; or (b) any
appeal taken or petition for certiorari filed has been resolved by the highest
court to which the order or judgment was appealed or from which review,
rehearing or certiorari was sought.

"GECC" shall mean General Electric Capital Corporation, a Delaware corporation,
in its capacities as a lender and as agent for lenders under the Prepetition
Loan Agreement and the DIP Financing Agreement.

"GECC Administrative Claim" shall mean any amount due and owing by the Debtor to
GECC itself and as agent for the lenders pursuant to the DIP Financing Order and
the DIP Financing Agreement.

"GECC Prepetition Claim" shall mean a Claim asserted by GECC itself and as agent
for the lenders against the Debtor under the Pre-Petition Loan Agreement.

-5-

--------------------------------------------------------------------------------



"General Unsecured Claim" shall mean any Claim against the Debtor that is not an
Administrative Expense Claim, GECC Claim, Priority Tax Claim, Other Priority
Claim, Other Secured Claim, or a Securities Subordinated Claim, provided that
General Unsecured Claims shall include, without limitation, any claim of a
holder of an Other Secured Claim secured by an interest in property of the
Estate to the extent the amount of such claim exceeds the value, as determined
by the Bankruptcy Court pursuant to section 506(a) of the Bankruptcy Code, in
the interest in property of the Estate securing such Claim.

"Gottschalks" shall mean Gottschalks Inc., a Delaware corporation, debtor-in-
possession in the Chapter 11 Case pending in the Bankruptcy Court.

"Gottschalks Administrative Budget" shall mean a budget, approved by the Debtor
following consultation with the Creditors' Committee, and which may be adjusted
from time to time by the Debtor or Responsible Person following consultation
with the Creditors' Committee or Post-Effective Date Committee, as the case may
be, established to satisfy the projected costs and expenses of liquidating and
administering the Estate.

"Gottschalks Administrative Fund" shall mean the reserve established in
accordance with Article 8.A. of this Plan, and which may be adjusted from time
to time by the Debtor or Responsible Person following consultation with the
Creditors' Committee or Post-Effective Date Committee, as the case may be, for
the payment of the projected costs and expenses of liquidating and administering
the Estate. Any amounts that remain in the Gottschalks Administrative Fund shall
become Available Assets and be distributed pursuant to the terms of this Plan.

"Gottschalks Senior Claims Reserve" shall mean the reserve established in
accordance with Article 8.A. of this Plan for the payment of Allowed and/or
Disputed Administrative Expense, Priority Tax, Other Priority, GECC Claims and
Other Secured Claims to the extent such Claims are not paid by the Debtor by the
Initial General Unsecured Claims Distribution Date. Any amounts that remain in
the Gottschalks Senior Claims Reserve shall be paid in accordance with Article
8.A.of this Plan.

"Governmental Unit" shall mean the governmental units described in Bankruptcy
Code section 101(27).

"Impaired" shall mean, with respect to any Claim, Interest or Class, the
condition or effects described in section 1124 of the Bankruptcy Code.

"Initial Distribution Date" shall mean the first Distribution Date following the
Effective Date.

"Initial General Unsecured Claims Distribution Date" shall mean the date on
which the first distribution on account of Allowed Claims that are General
Unsecured Claims.

"Interest" shall mean any rights of holders of issued and outstanding shares of
common stock, preferred stock or other equity securities of the Debtor in
respect thereof.

"Interestholder" shall mean a holder of an Interest.

-6-

--------------------------------------------------------------------------------



"Liquidating Trust" shall mean any liquidating trust established pursuant to
this Plan, as set forth in Article 6 hereof.

"Ordinary Course Professional Order" shall mean that certain Order Authorizing
Retention of Professionals Utilized in the Ordinary Course of Business Pursuant
to Sections 327 and 328 of the Bankruptcy Code [D.I. 157], entered by the
Bankruptcy Court on or about February 12, 2009.

"Other Priority Claim" shall mean a Claim entitled to priority pursuant to
section 507(a) of the Bankruptcy Code, other than an Administrative Expense
Claim, GECC Obligation or a Priority Tax Claim.

"Other Secured Claim" shall mean a Claim, other than a GECC Claim, that is
secured by a valid unavoidable security interest in or lien on property of the
Debtor, but only to the extent of the value, as determined by the Bankruptcy
Court pursuant to section 506(a) of the Bankruptcy Code, of the Estate's
interest in the property of the Debtor that secures payment of the Claim.

"Park 41 Partnership" shall mean the partnership created by the Park 41
Partnership Agreement.

"Park 41 Partnership Agreement" shall mean that certain Agreement of Limited
Partnership of Park 41, A California Limited Partnership, dated March 16, 1990
as amended.

"Park 41 Interest" shall mean the limited partnership interest of the Debtor and
any rights related thereto under the Park 41 Partnership Agreement.

"Person" shall mean an individual, corporation, partnership, joint venture,
association, joint stock company, limited liability company, limited liability
partnership, trust, estate, unincorporated organization, Governmental Unit or
other entity.

"Petition Date" shall mean January 14, 2009, the date on which the Debtor filed
its petition for relief in the Bankruptcy Court commencing the Chapter 11 Case.

"Plan" shall mean this chapter 11 plan of liquidation, including the Plan
Supplement and all other supplements, appendices and schedules hereto, either in
their present form or as the same may be altered, amended or modified from time
to time in accordance with the Bankruptcy Code and Bankruptcy Rules.

"Plan Supplement" shall mean the supplement to the Plan containing, without
limitation, the Ambro Retention Agreement and the list of assumed contracts and
leases that the Debtor will file with the Bankruptcy Court on or before the date
that is at least ten (10) days prior to the Confirmation Hearing or such later
date as may be established by order of the Bankruptcy Court.

"Post-Effective Date Committee" means the Creditors' Committee as it shall be
reconstituted and function after the Effective Date in accordance with Article
6.C and D of this Plan.

-7-

--------------------------------------------------------------------------------



"Preference Action" shall mean a Right of Action pertaining to Bankruptcy Code
section 547 for recovery of prepetition payments made by the Debtor (but
expressly excluding security interests, liens and similar interests).

"Prepetition Loan Agreement" shall mean that certain Second Amended and Restated
Credit Agreement dated as of September 26, 2007, between the Debtor, GECC and
certain other parties.

"Priority Claim" shall mean a Claim for an amount entitled to priority under
section 507(a) of the Bankruptcy Code, other than an Administrative Claim or a
Priority Tax Claim.

"Priority Tax Claim" shall mean a Claim for an amount entitled to priority under
section 507(a)(8) of the Bankruptcy Code.

"Professionals" shall mean those Persons retained or authorized to be retained
in the Chapter 11 Cases by an Order of the Bankruptcy Court pursuant to sections
327 and 1103 of the Bankruptcy Code or otherwise, including those Persons
retained pursuant to the Ordinary Course Professional Order.

"Pro Rata Share" shall mean the proportion that the Face Amount of a Claim in a
particular Class or Classes bears to the aggregate Face Amount of all Claims
(including Disputed Claims, but excluding Disallowed Claims) in such Class or
Classes, unless this Plan provides otherwise.

"Reclamation Claim" means a claim related to the right of a creditor to reclaim
goods as set forth in Bankruptcy Code Section 546(c)(1) (including an
Administrative Claim or other right granted in lieu thereof pursuant to the
Order of the Bankruptcy Court.)

"Reclamation Claimant" means a holder of a Reclamation Claim.

"Responsible Person" shall mean J. Gregory Ambro, acting pursuant to (i) the
Ambro Retention Agreement, which shall be submitted as part of the Plan
Supplement and (ii) as liquidating agent of and for the Estate from and after
the Effective Date in accordance with Article 6 of this Plan.

"Rights of Action" shall mean any and all actions, proceedings, causes of action
(including, without limitation, any causes of action of a debtor or debtor in
possession under chapter 5 of the Bankruptcy Code), suits, accounts, debts, sums
of money, accounts, reckonings, covenants, contracts, controversies, agreements,
promises, rights to legal remedies, rights to equitable remedies, rights to
payment and claims, variances, trespasses, damages, judgments, executions,
claims and demands whatsoever, whether known, unknown, reduced to judgment, not
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, secured or unsecured or whether asserted or
assertable directly or derivatively, in law, equity or otherwise, and all rights
thereunder or attendant thereto.

"Scheduled" shall mean with reference to any Claim or Interest, the status,
priority and amount, if any, of such Claim or Interest as set forth in the
Schedules.

-8-

--------------------------------------------------------------------------------



"Schedules" shall mean the schedules of assets and liabilities and the statement
of financial affairs filed by the Debtor, pursuant to section 521 of the
Bankruptcy Code and the Official Bankruptcy Forms, as may be amended from time
to time.

"Second Administrative Expense Request Deadline"

shall mean the date set as the deadline for filing Administrative Expense
Requests for Administrative claims not subject to the Bar Date Order, which
shall be thirty (30) days after the Effective Date, unless otherwise ordered by
the Bankruptcy Court except with respect to Fee Claims.

"Securities Act" shall mean the Securities Act of 1933, as amended.

"Securities Subordinated Claim" shall mean any Claim against the Debtor arising
from the purchase or sale of a security in the Debtor, or any Claim against the
Debtor by an entity that asserts equitable or contractual rights of
reimbursement, contribution or indemnification arising from such Claim.

"Senior Claims" shall mean all Administrative Claims, Priority Tax Claims, Other
Priority Claims, GECC Claims and Other Secured Claims.

"Servicer" shall mean an indentured trustee, agent or servicer that administers
an agreement that governs the rights of a Claimholder.

Other Terms. The words "herein," "hereof," "hereto," "hereunder" and others of
similar import refer to this Plan as a whole and not to any particular article,
section or clause contained in this Plan. A reference to an "Article" or
"Section" refers to an Article or Section of this Plan. A term used herein that
is not defined herein shall have the meaning ascribed to that term, if any, in
or by the Bankruptcy Code. The rules of construction set forth in section 102 of
the Bankruptcy Code shall apply in constructing this Plan. Exhibits. All
Exhibits to this Plan are incorporated by reference into and are made a part of
this Plan as if set forth in full herein.

ARTICLE 2
CLASSIFICATION OF CLAIMS
AND INTERESTS

 A. Summary

. The categories of Claims and Interests listed below classify Claims (except
for Administrative Expense Claims and Priority Tax Claims) and Interests for all
purposes, including voting, confirmation and distribution pursuant to this Plan.

CLASS

DESCRIPTION

STATUS

[unclassified]

Administrative Expense Claims, Priority Tax Claims

Unimpaired - not entitled to vote

Class 1

Class 1 consists of Other Priority Claims.

Unimpaired - not entitled to vote

-9-

--------------------------------------------------------------------------------



CLASS

DESCRIPTION

STATUS

Class 2

Class 2 consists of GECC Prepetition Claims

Unimpaired - not entitled to vote

Class 3

Class 3 consists of Other Secured Claims.

Impaired - entitled to vote

Class 4

Class 4 consists of General Unsecured Claims.

Impaired - entitled to vote

Class 5

Class 5 consists of Interests and Securities Subordinated Claims.

Deemed to reject - not entitled to vote

Classification

. The Claims against the Debtor shall be classified as specified below (other
than Administrative Claims and Priority Tax Claims, which shall be treated in
accordance with Article 3 below). Consistent with section 1122 of the Bankruptcy
Code, a Claim or Interest is classified by the Plan in a particular Class only
to the extent the Claim or Interest is within the description of the Class, and
a Claim or Interest is classified in a different Class to the extent it is
within the description of that different Class. The classification of any Claim
for purposes of the Plan (including voting) shall not be deemed consent to the
Allowance of such Claim or preclude any objection thereto for any purpose
(including voting).

Class 1

. Class 1 consists of Other Priority Claims.

Class 2

. Class 2 consists of GECC Prepetition Claims.

Class 3

. Class 3 consists of Other Secured Claims.

Class 4

. Class 4 consists of General Unsecured Claims.

Class 5

. Class 5 consists of Interests and Securities Subordinated Claims.

ARTICLE 3
TREATMENT OF ADMINISTRATIVE EXPENSE CLAIMS AND PRIORITY TAX CLAIMS



Administrative Expense Claims and Priority Tax Claims. As provided in section
1123(a)(1) of the Bankruptcy Code, Administrative Expense Claims and Priority
Tax Claims shall not be classified for the purposes of voting or receiving
distributions under this Plan. Rather, all such Claims shall be treated
separately as unclassified Claims on the terms set forth in this Article 3.



Administrative Claims and Second Administrative Expense Request Deadline. Any
holder of an Administrative Claim must file an Administrative Expense Request
requesting payment of such Administrative Claim with the Bankruptcy Court by no
later than (i) August 24, 2009 for any Claims covered by the Bar Date Order or
(ii) the Second Administrative Expense Request Deadline for all other
Administrative Claims besides Fee Claims; provided, however, that any such
Administrative Expense Request should not be filed with a hearing date. Nothing
herein extends a bar date established in the Bar Date Order.

-10-

--------------------------------------------------------------------------------





Treatment of Administrative Claims (other than Fee Claims). Except as otherwise
set forth in this Article 3, each holder of an Allowed Administrative Claim
(other than Fee Claims) shall receive, in full satisfaction, settlement, release
and discharge of, and in exchange for, such Administrative Claim, on the later
of (a) the Effective Date and (b) the date such Administrative Claim becomes an
Allowed Administrative Claim and (c) the date such Allowed Administrative Claim
is due for payment under any applicable agreement between the holder of the
Allowed Administrative Claim and the Debtor, (i) Cash equal to the unpaid
portion of such Allowed Administrative Claim or (ii) such other treatment as to
which the Debtor and the holder of such Administrative Claim shall have agreed
upon in writing.

GECC Administrative Claims

. On, or as soon as reasonably practicable following the later of (a) the
Initial Distribution Date or (b) the Distribution Date immediately following the
date on which a GECC Administrative Claim becomes an Allowed Claim, the holder
of such claim shall receive, in full satisfaction, settlement, release and
discharge of, and in exchange for such Allowed GECC Administrative Claim, (i)
Cash in an amount equal to the amount of such Allowed GECC Administrative
Claims; (ii) the treatment provided in the DIP Financing Agreement, DIP
Financing Order, other orders of the Bankruptcy Court or applicable law or (iii)
such other less favorable treatment as to which the Debtor and such holder shall
have agreed upon on writing.



Professional Fee Claims.



Final Fee Applications. All final requests for payment of Fee Claims and
requests for reimbursement of expenses of members of the Creditors' Committee
must be filed no later than forty-five (45) days after the Effective Date. After
notice and a hearing in accordance with the procedures established by the
Bankruptcy Code and prior orders of the Bankruptcy Court, the allowed amounts of
such Fee Claims and expenses shall be determined by the Bankruptcy Court and
paid in full in Cash.

Professional Fees and Expenses Carve Out

. Nothing herein shall alter or impair the provisions of the DIP Financing
Agreement or the DIP Financing Order with respect to the Case Carve Out or the
Carve Out Amount, which shall be administered for the beneficiaries thereof. To
the extent of any surplus after satisfaction of all Claims by the beneficiaries
of the Case Carve Out and the Carve Out Amount, such surplus shall be treated as
an Available Asset.

Post-Effective Date Retention. Upon the Confirmation Date, any requirement that
Professionals comply with sections 327 through 331 of the Bankruptcy Code in
seeking retention or compensation for services rendered after such date will
terminate, and the Debtor and the Post-Effective Date Committee may employ and
pay Professionals in the ordinary course of business in accordance with the
terms of the Gottschalks Administrative Budget.

Treatment of Priority Tax Claims. Each holder of an Allowed Priority Tax Claim
shall be entitled to receive on account of such Priority Tax Claim, at the sole
option of the Debtor following consultation with the Post-Effective Date
Committee and in full satisfaction, settlement, release and discharge of, and in
exchange for, such Priority Tax Claim, (i) Cash in an amount equal to the amount
of such Allowed Priority Tax Claim or (ii) such other treatment as to which the
Debtor and the holder of such Allowed Priority Tax Claim shall have agreed upon
in writing.

-11-

--------------------------------------------------------------------------------



Treatment of Reclamation Claims

. To the extent that Reclamation Claimants seek to assert that their Reclamation
Claims are Secured Claims under the Bankruptcy Code, the Debtor asserts that the
Reclamation Claims are not entitled to such treatment because (i) the
Reclamation Claimants' reclamation rights were subject at all times to GECC's
perfected Liens, (ii) the Reclamation Claimants' reclamation rights did not
satisfy Bankruptcy Code section 546(c) and other applicable nonbankruptcy law,
and (iii) as a result of the amendments to the Bankruptcy Code in 2005,
Bankruptcy Code section 546(c) no longer provides that a reclamation claim is
entitled to administrative expense priority under section 503(b) of the
Bankruptcy Code. Accordingly, each Reclamation Claimant shall be considered to
be a holder of a Class 4 General Unsecured Claim with respect to the value of
the goods sold and delivered to the Debtor by such Reclamation Claimant.

ARTICLE 4
TREATMENT OF CLASSIFIED CLAIMS
AND INTERESTS

Other Priority Claims (Class 1)

. Each holder of an Allowed Other Priority Claim shall receive, in full
satisfaction, settlement, release, and discharge of, and in exchange for, such
Allowed Other Priority Claim, (i) Cash in an amount equal to the amount of such
Allowed Other Priority Claim or (ii) such other treatment as to which the Debtor
and such Claimholder shall have agreed upon in writing.

GECC Prepetition Claims (Class 2)

. GECC shall receive, in full satisfaction, settlement, release and discharge
of, and in exchange for such Allowed GECC Prepetition Claim, (i) Cash in an
amount equal to the amount of such Allowed GECC Prepetition Claims; (ii)
treatment provided in the DIP Financing Agreement, DIP Financing Order, other
orders of the Bankruptcy Court or applicable law or (iii) such other less
favorable treatment as to which the Debtor and such holder shall have agreed
upon on writing. All GECC Prepetition Claims are deemed to have been satisfied
in full by the entry of the final DIP Order and the payment of any amounts
required thereunder.



Other Secured Claims (Class 3). Each holder of an Allowed Other Secured Claim
shall receive one or a combination of the following, in full satisfaction,
settlement, release, and discharge of, and in exchange for, such Allowed Other
Secured Claim, (i) Cash in an amount equal to the amount of such Allowed Other
Secured Claim; (ii) the collateral securing such Allowed Other Secured Claims or
proceeds thereof; (iii) the sale of the Collateral securing such Allowed Other
Secured Claims, with the liens to attach to the proceeds of such sale;
(iv) realization of the indubitable equivalent on account of such Claims; (v)
deferred cash payments totaling at least the allowed amount of such claim, of a
value, as of the Effective Date, of at least the value of such holder's interest
in the Estate's interest in such property or (vi) such other treatment as to
which the Debtor and such Claimholder shall have agreed upon in writing
(including without limitation any settlement agreement previously approved by
the Bankruptcy Court). The foregoing consideration shall be determined on the
later of the date that the Other Secured Claim becomes an Allowed Other Secured
Claim or within sixty (60) days after the Effective Date. A separate subclass
will be created for each Other Secured Claimholder or each group thereof that
shares collateral (if any).

-12-

--------------------------------------------------------------------------------





General Unsecured Claims (Class 4). Each holder of a General Unsecured Claim
shall be entitled to receive his, her or its Pro Rata Share of proceeds of the
Available Assets.



Interests and Securities Subordinated Claims (Class 5). On the Effective Date,
the Existing Stock and Interests shall be cancelled. Each holder of an Interest
or Securities Subordinated Claim shall not receive anything on account of such
Interest or Claim. Subject to the provisions of Article 8.J. of this Plan, the
entry of the Confirmation Order shall act as an order approving and effecting
the cancellation of all shares of the capital stock of the Debtor (and all
securities convertible or exercisable for or evidencing any other right in or
with respect to shares of the capital stock of the Debtor) outstanding
immediately prior to the Effective Date without any conversion thereof or
distribution with respect thereto.

ARTICLE 5
ACCEPTANCE OR REJECTION OF THIS PLAN

 A. 

Impaired Classes of Claims Entitled to Vote. Except as otherwise provided in
order(s) of the Bankruptcy Court pertaining to solicitation of votes on this
Plan, Classes 3 and 4 are impaired and shall be entitled to vote to accept or
reject this Plan. Classes Deemed to Accept the Plan. Classes 1 and 2 are
unimpaired by this Plan. Pursuant to section 1126(f) of the Bankruptcy Code,
Classes 1 and 2 are conclusively presumed to have accepted this Plan, and the
votes of Claimholders in Classes 1 and 2 will therefore not be solicited.
Classes Deemed to Reject the Plan. Holders of Claims and Interests in Class 5
are not entitled to receive any distribution under the Plan on account of their
Claims and Interests. Pursuant to section 1126(g) of the Bankruptcy Code, Class
5 is impaired and is conclusively presumed to have rejected this Plan, and the
votes of Claimholders and Interestholders in Class 5 therefore will not be
solicited. Nonconsensual Confirmation. If any impaired Class fails to accept
this Plan, the Debtor intends to request that the Bankruptcy Court confirm this
Plan pursuant to section 1129(b) of the Bankruptcy Code with respect to that
Class.

ARTICLE 6
MEANS FOR IMPLEMENTATION OF THE PLAN



Implementation of Plan. The Debtor proposes to implement and consummate the Plan
on and after the Effective Date.



Liquidation of Estate. Prior to the Effective Date, the Debtor shall continue to
wind down its business subject to all applicable requirements of the Bankruptcy
Code and the Bankruptcy Rules. On and after the Effective Date, the Estate shall
be liquidated in accordance with this Plan, the Gottschalks Administrative
Budget and applicable law, and the operations of the Debtor shall become the
responsibility of the Responsible Person who shall thereafter have
responsibility for the management, control and operation thereof, and who may
use, acquire and dispose of property free of any

-13-

--------------------------------------------------------------------------------



restrictions of the Bankruptcy Code or the Bankruptcy Rules. Subject to further
order of the Bankruptcy Court, the Responsible Person shall act as liquidating
agent of and for the Estate from and after the Effective Date. The Responsible
Person shall be both authorized and obligated, as agent for and on behalf of the
Estate, to take any and all actions necessary or appropriate to implement this
Plan or wind up the Estate in accordance with applicable law, including any and
all actions necessary to (i) liquidate the Assets of the Debtor and the Estate,
(ii) investigate, prosecute and, if necessary, litigate, any Right of Action on
behalf of the Debtor and the Estate (provided that the Post-Effective Date
Committee may investigate any Right of Action; and provided further that the
Post-Effective Date Committee may seek permission of the Court to prosecute any
Right of Action on behalf of the Debtor and the Estate if the Post-Effective
Date Committee requests that the Responsible Person take such action and the
Responsible Person refuses to confirm his or her intent to pursue such Right of
Action within fifteen (15) days following written receipt of the Post-Effective
Date Committee's express and detailed request as provided herein), (iii) defend,
protect and enforce any and all rights and interests of the Debtor and the
Estate, (iv) make any and all Distributions required or permitted to be made
under this Plan, (v) file any and all reports, requests for relief or opposition
thereto, (vi) dissolve the Debtor, terminate joint ventures, or otherwise wind
up any corporate entity owned by the Debtor and the Estate and (vii) pay any and
all claims, liabilities, losses, damages, costs and expenses incurred in
connection therewith or as a result thereof, including all fees and expenses of
his or her Professionals, the Debtor's and the Post-Effective Date Committee's
Professionals accruing from and after the Confirmation Date, to the extent such
payment of such amounts are included in the Gottschalks Administrative Budget,
without any further application to the Bankruptcy Court. The Responsible Person
shall be authorized to execute such documents and take such other action as is
necessary to effectuate this Plan and perform his or her duties as liquidating
agent of and for the Estate, including authorization to execute such documents
and take such other action on behalf of the Debtor. The Responsible Person shall
also be authorized to retain professionals and may incur any reasonable and
necessary expenses (up to the amounts set forth in the Gottschalks
Administrative Budget) in the performance of his or her duties as liquidating
agent of and for the Estate. The Responsible Person shall report to and be
subject to the oversight of the Post-Effective Date Committee as provided
herein. The Responsible Person may, in his or her discretion following
consultation with the Post-Effective Date Committee, form a Liquidating Trust to
which any or all assets of the estate that have not been previously liquidated
shall be transferred. The liquidation of the Debtor's estate may be effected
pursuant to the Plan through the Liquidating Trust, which shall succeed to all
the rights, privileges, duties, obligations and protections provided to the
Debtor, the Estate, the Responsible Person (including without limitation such
parties' respective present or former members, officers, directors, employees,
advisors, attorneys, representatives, financial advisors, investment bankers or
agents and any of such parties' successors and assigns) set forth in this Plan.
The proceeds of any such Liquidating Trust shall be administered under the terms
of this Plan.

Appointment of the Post-Effective Date Committee.

Until the Effective Date, the Creditors' Committee shall continue in existence;
provided, however, that as of the Effective Date, the Creditors' Committee shall
be reconstituted as the Post-Effective Date Committee and shall be comprised of
one or more members of the Creditors' Committee which members shall be
designated by the Creditors' Committee at least three (3) days prior to the
commencement of the Confirmation Hearing. The Creditors' Committee members who
are not members of the Post-Effective Date Committee shall be released and
discharged of and from all further authority, duties, responsibilities and
obligations related to and arising from their service as Creditors' Committee
members.

-14-

--------------------------------------------------------------------------------



In the event of death or resignation of any member of the Post-Effective Date
Committee, the remaining members of the Post-Effective Date Committee shall have
the right to designate a successor from among the holders of Allowed Class 4
Claims. If a Post-Effective Date Committee member assigns its Claim in full or
releases the Debtor from payment of the balance of its Claim, such act shall
constitute a resignation from the Post-Effective Date Committee. Until a vacancy
on the Post-Effective Date Committee is filled, the Post-Effective Date
Committee shall function in its reduced number. Following all payments being
made to the holders of Allowed Unsecured Claims under the Plan, the
Post-Effective Date Committee shall be dissolved and the members thereof shall
be released and discharged of and from all further authority, duties,
responsibilities and obligations related to and arising from their service as
Post-Effective Date Committee members, and the retention or employment of the
Committee's attorneys and Professionals shall terminate. The members of the
Post-Effective Date Committee shall undertake their duties as specified in this
Plan. With respect to all conduct while acting in such capacity, members of the
Post-Effective Date Committee shall not assume or be deemed to have assumed any
liability to creditors, the Debtor, or any other parties in interest in the
Chapter 11 Case and shall not be liable for any acts or omissions while acting
in that capacity, except for bad faith and acts or omissions constituting
malfeasance or gross negligence. The Post-Effective Date Committee shall have
the right to retain counsel or other Professionals, which shall be paid
reasonable fees and expenses by the Debtor. The Post-Effective Date Committee
shall benefit from each and every insurance policy obtained by or for the
benefit of the officers or employees of the Debtor. Such authorization and
benefits shall also extend to any, each and every successor, without reservation
or limitation.

Rights and Duties of the Post-Effective Date Committee.

As of the Effective Date, the Post-Effective Date Committee shall:

(i) have the right to make and file objections to Claims and to withdraw such
objections;

(ii) have the right, jointly with the Responsible Person, to review and approve
settlements and proposed releases or abandonment of Rights of Action by the
Debtor where the amount in controversy exceeds $50,000, or the sale of the
Debtor's Assets in which the gross proceeds from a sale transaction exceed
$100,000. The Responsible Person or Post-Effective Date Committee, as the case
may be, shall provide counsel for the other of the Post-Effective Date Committee
or the Responsible Person with fifteen (15) days' written notice of any proposed
settlement, release or abandonment of Rights of Action in which the amount in
controversy exceeds $50,000 or sale of Assets in which the gross proceeds from a
sale transaction exceed $100,000. If no objection is served on the Responsible
Person or Post-Effective Date Committee, as the case may be, within fifteen (15)
days of the date of such notice, the Post-Effective Date Committee or
Responsible Person, as the case may be, shall be deemed to have consented to
such settlement, release, abandonment or sale. The Post-Effective Date Committee
and the Responsible Person will consult in good faith before selling an Asset,
settling a Right of Action or filing a claim related to a Right of Action.  If
there is ultimately no agreement between the two, then the proponent, whether
the Post-Effective Date Committee or the Responsible Person, shall have the
right to ask the Bankruptcy Court to approve its proposed course of action and
the Bankruptcy Court shall authorize the same if it is in the best interests of
the Estate. Both the Post-Effective Date Committee and the Responsible Person
shall have the same standing to bring such matters before the Bankruptcy Court
after working in good faith to resolve any disagreement;

and



-15-

--------------------------------------------------------------------------------



(iii) perform such additional functions as may be agreed to by the Responsible
Person, are provided for in the Confirmation Order, or provided for by further
Order of the Court entered after the Effective Date.

Appointment of Responsible Person

. Upon the Effective Date, the Responsible Person shall be deemed elected and
appointed by all requisite action under law as the sole board-appointed officer
and shareholder-appointed director for the Debtor for all purposes and in all
respects, with all necessary and appropriate power to act for, on behalf of and
in the name of the Debtor, with the same power and effect as if each of his or
her actions in furtherance of his or her duties as responsible person and as a
board-appointed officer and shareholder-appointed director for the Debtor were
explicitly authorized by the appropriate board of directors or shareholders,
including without limitation the power to open, close and manage bank accounts,
enter into business transactions within or without the ordinary course of
business and authorize and benefit from any insurance policies and rights of
indemnification, commence and pursue dissolution or winding up proceedings for
the Debtor, to the extent necessary or appropriate, and to take any and all
actions and execute all documents and instruments as may be necessary or
appropriate in connection with such dissolution, winding up, bankruptcy or
insolvency proceedings, subject only to the responsibilities and requirements
imposed upon the Debtor by this Plan, the Bankruptcy Code and other applicable
law, with such appointment deemed effective as of the Effective Date. The
Responsible Person may be removed for Cause by order of the Bankruptcy Court
following notice and a hearing, or by the Post-Effective Date Committee with or
without Cause; provided, however, that if the Responsible Person is removed
without Cause by the Post-Effective Date Committee, the Responsible Person shall
receive, on the date that such removal becomes effective, payment in full in
cash of the total compensation that would be payable to the Responsible Person
pursuant to the Ambro Retention Agreement for the full term of the Ambro
Retention Agreement if the Responsible Person had served for the entire term of
the Ambro Retention Agreement (other than any extensions thereof), less
compensation that the Responsible Person has received prior to the effective
date of such removal. As used in this Article 6.E, "Cause" shall be a judicial
determination that the Responsible Person has engaged in willful misconduct,
gross negligence or fraud or has otherwise materially and substantially failed
to discharge the Responsible Person's duties pursuant to this Plan, and such
material and substantial failure has continued for sixty (60) days following the
Responsible Person's receipt of written notice (such notice to be concurrently
served on the Debtor) specifically asserting such failures. The Post-Effective
Date Committee shall have standing to file an assertion of Cause and/or to seek
the entry of a Bankruptcy Court order removing the Responsible Person, or remove
the Responsible Person without Cause pursuant to the provisions of and subject
to the payment obligation to the Responsible Person set forth in this Article
6.E. If the Responsible Person is removed pursuant to this Article 6.E, the
Post-Effective Date Committee shall appoint an interim successor Responsible
Person pending Bankruptcy Court approval of a successor Responsible Person and
shall file a motion with the Bankruptcy Court, within thirty days following the
Responsible Person's removal, requesting appointment of a successor Responsible
Person, to serve as Responsible Person only upon Bankruptcy Court approval
following notice and a hearing. If the Post-Effective Date Committee fails to
appoint an interim successor Responsible Person and/or successor Responsible
Person, then the Bankruptcy Court shall make such appointment. With respect to
all conduct taken while acting in such capacity, the Responsible Person shall
benefit from each and every insurance policy obtained by or for the benefit of
the officers or employees of the Debtor. Such authorization and benefits shall
also extend to any, each and every successor, without reservation or limitation.

-16-

--------------------------------------------------------------------------------



Liability, Indemnification

. The Responsible Person, the Post-Effective Date Committee and all of their
respective designees, employees or professionals or any duly designated agent or
representative of the Responsible Person, the Post-Effective Date Committee, or
their respective employees, shall not be liable for the act or omission of any
other member, designee, agent or representative of the Responsible Person or the
Post-Effective Date Committee, nor shall they be liable for any act or omission
taken or omitted to be taken in their respective capacities, including as a
board appointed officer of the Debtor, other than acts or omissions resulting
from willful misconduct, gross negligence or fraud. The Responsible Person and
the Post-Effective Date Committee may, in connection with the performance of
their functions, and in their sole and absolute discretion, consult with
attorneys, accountants, financial advisors and agents, and shall not be liable
for any act taken, omitted to be taken, or suffered to be done in accordance
with advice or opinions rendered by such persons. Notwithstanding such
authority, the Responsible Person and the Post-Effective Date Committee shall
not be under any obligation to consult with attorneys, accountants, financial
advisors or agents, and their determination not to do so shall not result in the
imposition of liability, unless such determination is based on willful
misconduct, gross negligence or fraud. The Debtor and the Estate shall indemnify
and hold harmless the Responsible Person and the Post-Effective Date Committee
and their designees and professionals, and all duly designated agents and
representatives thereof (in their capacity as such), from and against and in
respect of all liabilities, losses, damages, claims, costs and expenses,
including, but not limited to attorneys' fees and costs arising out of or due to
such actions or omissions, or consequences of their actions or omissions with
respect or related to the performance of their duties or the implementation or
administration of this Plan; provided, however, that no such indemnification
will be made to such persons for such actions or omissions as a result of
willful misconduct, gross negligence or fraud.



Corporate Action. On the Effective Date, the matters under this Plan involving
or requiring corporate action of the Debtor, including, but not limited to,
actions requiring a vote or other approval of the board of directors or
shareholders and execution of all documentation incident to this Plan, shall be
deemed to have been authorized by the Confirmation Order and to have occurred
and be in effect from and after the Effective Date without any further action by
the Bankruptcy Court or the officers or directors of the Debtor.



Continued Corporate Existence; Dissolution of the Debtor. From and after the
Effective Date, the Debtor shall remain in existence for the purpose of
liquidating and winding up the Estate. As soon as practicable after the
liquidation and the winding up of the Estate and the completion of distributions
under this Plan, the Responsible Person shall file a certificate of dissolution
in the applicable state of incorporation of the Debtor and the Debtor shall
dissolve and cease to exist.



Saturday, Sunday or Legal Holiday. If any payment or act under this Plan is
required to be made or performed on a date that is not a Business Day, then the
making of such payment or the performance of such act may be completed on the
next succeeding Business Day, but shall be deemed to have been completed as of
the required date.



Preservation of All Rights of Action. Except as otherwise provided in this Plan
or in any contract, instrument, release or agreement entered into in connection
with this Plan, in accordance with section 1123(b) of the Bankruptcy Code, all
claims, causes or Rights of Action that the Debtor or the Estate may have
against any person or entity will be preserved, including without limitation any
and all Rights of Action the Debtor, the Estate or other appropriate party in
interest may assert under sections 502, 510,

-17-

--------------------------------------------------------------------------------



522(f), 522(h), 542, 543, 544, 545, 547, 548, 549, 550, 551, 553 and 724(a) of
the Bankruptcy Code; provided, however, that the Debtor or the Responsible
Person may assert Preference Actions as a defense or counterclaim against a
creditor party and not as affirmative relief to recover prepetition payments
made by the Debtor. Subject to the preceding sentence, the Responsible Person
and the Post-Effective Date Committee will jointly determine whether to bring,
settle, release, compromise or enforce such claims, causes or Rights of Action,
and will not be required to seek further approval of the Bankruptcy Court for
such actions.

The Responsible Person shall not consult with any Post-Effective Date Committee
member whose Claim is the subject of a Preference Action, and such
Post-Effective Date Committee member shall recuse himself or herself from any
discussion with the Responsible Person with respect thereto. The Post- Effective
Date Committee may investigate any Right of Action and has standing to seek
permission of the Court to prosecute any Right of Action on behalf of the Debtor
and the Estate if the Post-Effective Date Committee requests that the
Responsible Person take such action and the Responsible Person refuses to
confirm his or her intent to pursue such Right of Action within fifteen (15)
days following written receipt of the Post-Effective Date Committee's express
and detailed request, as provided herein.

ARIICLE 7
EXECUTORY CONTRACTS AND UNEXPIRED LEASES



Assumed and Rejected Contracts and Leases. Except as otherwise provided in this
Plan, each executory contract and unexpired lease as to which any of the Debtor
is a party, including without limitation (y) any guaranties by the Debtor with
respect to real estate leases and businesses of the Debtor, and (z) any
obligations under leases assigned or subleased by the Debtor prior to the
Petition Date (or agreements providing for the guarantee of the payment of rent
or performance thereunder), shall be deemed automatically rejected in accordance
with the provisions and requirements of sections 365 and 1123 of the Bankruptcy
Code on the Effective Date, unless such executory contract or unexpired lease
(i) shall have been previously assumed by the Debtor by order of the Bankruptcy
Court, (ii) is the subject of a motion to assume pending on or before the
Effective Date or (iii) is otherwise assumed pursuant to the terms of this Plan
including, without limitation that certain Schedule of Assumed Contracts set
forth as Exhibit B to this Plan. Entry of the Confirmation Order by the
Bankruptcy Court shall constitute approval of the rejections contemplated by
this Plan pursuant to sections 365 and 1123 of the Bankruptcy Code as of the
Effective Date. Notwithstanding anything contained in this Plan to the contrary,
this Plan shall constitute a motion to assume the executory contracts set forth
in Exhibit B to this Plan. Subject to the occurrence of the Effective Date, the
entry of the Confirmation Order shall constitute approval of such assumption
pursuant to section 365(a) of the Bankruptcy Code and a finding by the
Bankruptcy Court that each such assumption is in the best interest of the
Debtor, the Estate and all parties in interest in the Chapter 11 Case. Unless
otherwise determined by the Bankruptcy Court pursuant to a Final Order or agreed
to by the parties thereto prior to the Effective Date, no payments are required
to cure any defaults of the Debtor existing as of the Confirmation Date with
respect to each such executory contract set forth in Exhibit B to this Plan. To
the extent that the Bankruptcy Court determines otherwise with respect to any
executory contract, the Debtor reserves the right to seek rejection of such
executory contract or seek other available relief. The Estate reserves the right
to assert that any property interest is an Asset of the Estate (including any
limited partnership owned by the Debtor or the Estate) and is not subject to
assumption or rejection as an executory contract. Provided however, to the
extent that the Debtor's Park 41 Interest and rights related thereto are deemed
an executory contract under the Park 41 Partnership Agreement, the Debtor hereby
assumes the Park 41 Partnership Agreement on the terms applicable to Assumed
Contracts set forth on Exhibit B to the Plan.

-18-

--------------------------------------------------------------------------------





Rejection Damages Bar Date. If a Claim arises from the rejection of any
executory contract or unexpired lease (including claims under section 365(d)(3)
of the Bankruptcy Code), then such Claim shall be forever barred and shall not
be enforceable against the Debtor or the Estate or such entities' properties
unless a proof of claim asserting such Claim is filed with the Bankruptcy Court
and served on the Debtor within thirty (30) days after the Effective Date or
such earlier date previously set by order of the Bankruptcy Court. Unless
otherwise ordered by the Bankruptcy Court, all such Claims arising from the
rejection of executory contracts shall be treated as General Unsecured Claims
under this Plan.



Insurance Policies. To the extent that any or all of the insurance policies set
forth in Exhibit A to this Plan are considered to be executory contracts, then
notwithstanding anything contained in this Plan to the contrary, this Plan shall
constitute a motion to assume the insurance policies set forth in Exhibit A to
this Plan. Subject to the occurrence of the Effective Date, the entry of the
Confirmation Order shall constitute approval of such assumption pursuant to
section 365(a) of the Bankruptcy Code and a finding by the Bankruptcy Court that
each such assumption is in the best interest of the Debtor, the Estate and all
parties in interest in the Chapter 11 Case. Unless otherwise determined by the
Bankruptcy Court pursuant to a Final Order or agreed to by the parties thereto
prior to the Effective Date, no payments are required to cure any defaults of
the Debtor existing as of the Confirmation Date with respect to each such
insurance policy set forth in Exhibit A to this Plan. To the extent that the
Bankruptcy Court determines otherwise with respect to any insurance policy, the
Debtor reserves the right to seek rejection of such insurance policy or other
available relief.

ARTICLE 8
PROVISIONS GOVERNING DISTRIBUTIONS AND CLAIMS ADMINISTRATION



Gottschalks Senior Claims Reserve and Gottschalks Administrative Fund. Prior to
making any distribution on account of Allowed General Unsecured Claims, the
Debtor shall establish (i) the Gottschalks Senior Claims Reserve with sufficient
funds to pay all Allowed and Disputed Senior Claims to the extent such Claims
are not previously paid by the Debtor and (ii) the Gottschalks Administrative
Fund with sufficient funds to pay the projected costs and expenses of
liquidating and administering the Estate as set forth in the Gottschalks
Administrative Budget. In addition, the Responsible Person shall manage a
Disputed Claims Reserve for the treatment of Disputed Claims other than
Administrative Claims. The Debtor shall deposit from the Available Assets into
the Disputed Claims Reserve an amount equal to the Pro Rata Share of the
Distribution allocable to Disputed Claims, as if such claims were Allowed
Claims. The Disputed Claims Reserve shall be held in trust by the Responsible
Person for the benefit of holders of Allowed Claims whose Distributions are
unclaimed and the holders of such Disputed Claims pending a determination of
such claimants' entitlement thereto pursuant to the terms of this Plan. After
the Effective Date, the Responsible Person shall make distributions to the
holders of Allowed Senior Claims which become Allowed after the Effective Date
from the Gottschalks Senior Claims Reserve. Any amounts remaining in (i) the
Gottschalks Senior Claims Reserve after payment of all Allowed Senior Claims,
(ii) the Disputed Claims Reserve and (iii) the Gottschalks Administrative Fund
after payment of all costs and expenses of liquidating and administering the
Estate shall be distributed to the holders of other Claims as soon as
practicable and in accordance with the provisions of this Plan.

-19-

--------------------------------------------------------------------------------





Responsible Person as Disbursing Agent. The Responsible Person shall make all
distributions required under this Plan except with respect to a holder of a
Claim whose distribution is governed by an agreement and is administered by a
Servicer, which distributions shall be deposited with the appropriate Servicer,
who shall deliver such distributions to the holders of Claims in accordance with
the provisions of this Plan and the terms of the governing agreement; provided,
however, that if any such Servicer is unable to make such distributions, the
Responsible Person, with the cooperation of such Servicer, shall make such
distributions. The Responsible Person shall be bonded in connection with his or
her obligations under this Plan. The appointment of the Responsible Person as
disbursing agent shall be approved by the Bankruptcy Court in accordance with
this Plan and confirmed by the Bankruptcy Court as part of the Confirmation
Order, provided that the proposed Responsible Person provides evidence of a bond
prior to the Confirmation Hearing, or by supplemental Order of the Bankruptcy
Court if the proposed Responsible Person provides evidence of a bond thereafter.
The fees, expenses and any bond premiums incurred by the Debtor and/or the
Responsible Person in connection with his, her or its duties hereunder shall be
paid from the Gottschalks Administrative Fund.

Time and Manner of Distributions. Except as otherwise provided in this Plan or
ordered by the Bankruptcy Court, distributions with respect to Claims that, on
the Effective Date, are Allowed Claims, shall be made on or as promptly as
practicable after the Effective Date. Distributions with respect to or as a
result of Claims that become Allowed Claims after the Effective Date shall be
made as soon as practicable after such Claim becomes an Allowed Claim subject to
the other terms of the Plan. At the option of the Responsible Person, monetary
distributions may be made in Cash, by wire transfer or by a check drawn on a
domestic bank. Notwithstanding any other provision hereof, if any portion of a
Claim is a Disputed Claim, no payment or distribution shall be made to the
holder on account of such portion of the Claim that constitutes a Disputed Claim
unless and until such Disputed Claim becomes Allowed. Nothing contained herein,
however, shall be construed to prohibit or require payment or distribution on
account of any undisputed portion of a Claim and, when only a portion of a Claim
is disputed, interim or partial distributions may be made with respect to the
portion of such Claim that is not disputed, in the discretion of the Responsible
Person following consultation with the Post-Effective Date Committee. The
Responsible Person is not obligated to make a final Distribution if, in
consultation with the Post-Effective Date Committee, he or she determines that
there are insufficient Available Assets to make a cost-efficient Distribution,
taking into account the size of the Distribution to be made and the number of
recipients of such Distribution, in which event such funds, in the Responsible
Person's discretion following consultation with the Post-Effective Date
Committee, will be donated to a reputable charitable organization.

Delivery of Distributions. Distributions to Allowed Claimholders shall be made
by the Responsible Person or the appropriate Servicers (a) at the addresses set
forth on the proofs of claim filed by such Claimholders (or at the last known
addresses of such Claimholder if no motion requesting payment or proof of claim
is filed or the Debtor has been notified in writing of a change of address), (b)
at the addresses set forth in any written notices of address changes delivered
to the Responsible Person after the date of any related proof of claim, (c) at
the addresses reflected in the Schedules if no proof of claim has been filed and
the Responsible Person has not received a written notice of a change of address
or (d) in the case of a Claimholder whose Claim is governed by an agreement or
administered by a Servicer, at the addresses contained in the official records
of such Servicer.

-20-

--------------------------------------------------------------------------------



Undeliverable Distributions. If a Claimholder's distribution is returned as
undeliverable, no further distributions to such Claimholder shall be made unless
and until the Responsible Person or the appropriate Servicer is notified of such
Claimholder's then current address, at which time all missed distributions shall
be made to such Claimholder without interest. Amounts in respect of
undeliverable distributions shall be returned to the Responsible Person until
such distributions are claimed. All funds or other undeliverable distributions
returned to the Responsible Person and not claimed within six (6) months of
return shall be with respect to Claims in Class 4 distributed to the other
creditors of Class 4 in accordance with the provisions of the Plan applicable to
distributions to that Class.

Claims Administration Responsibility.



Reservation of Rights to Object to Claims. Unless a Claim is specifically
Allowed pursuant to or under this Plan, or otherwise Allowed prior to or after
the Effective Date, the Debtor, the Responsible Person and the Post-Effective
Date Committee reserve any and all objections to any and all Claims and motions
or requests for the payment of Claims, whether administrative expense, secured
or unsecured, including without limitation any and all objections to the
validity or amount of any and all alleged Administrative Claims, Priority Tax
Claims, Other Priority Claims, Other Secured Claims, liens and security
interests, whether under the Bankruptcy Code, other applicable law or contract.
The Debtor's failure to object to any Claim in the Chapter 11 Case shall be
without prejudice to the Responsible Person's and/or the Post-Effective Date
Committee's right to contest or otherwise defend against such Claim in the
Bankruptcy Court when and if such Claim is sought to be enforced by the holder
of the Claim.



Objections to Claims. Prior to the Effective Date, the Debtor shall be
responsible for pursuing any objection to the allowance of any Claim. From and
after the Effective Date, the Responsible Person (and, to the extent set forth
herein, the Post-Effective Date Committee) will retain responsibility for
administering, disputing, objecting to, compromising or otherwise resolving and
making distributions (if any) with respect to all Claims. Unless otherwise
provided in this Plan or ordered by the Bankruptcy Court, all objections to
Claims will be filed and served not later than 180 days after the Effective
Date, provide that the Debtor or the Responsible Person (following consultation
with the Post-Effective Date Committee) may request (and the Bankruptcy Court
may grant) an extension of time by filing a motion with the Bankruptcy Court,
based on a reasonable exercise of his or her business judgment.



Filing of Objections. An objection to a Claim shall be deemed properly served on
the Claimholder if the Debtor, the Responsible Person or the Post-Effective Date
Committee effect service by any of the following methods: (i) in accordance with
Federal Rule of Civil Procedure 4, as modified and made applicable by Bankruptcy
Rule 7004; (ii) to the extent counsel for a Claimholder is unknown, by first
class mail, postage prepaid, on the signatory on the proof of claim or interest
or other representative identified on the proof of claim or interest or any
attachment thereto or (iii) by first class mail, postage prepaid, on any counsel
that has appeared on the behalf of the Claimholder in the Chapter 11 Case.

-21-

--------------------------------------------------------------------------------





Determination of Claims. Except as otherwise agreed by the Debtor, any Claim as
to which a proof of claim or motion or request for payment was timely filed in
the Chapter 11 Case may be determined and liquidated pursuant to (i) an order of
the Bankruptcy Court or (ii) applicable non-bankruptcy law (which determination
has not been stayed, reversed or amended and as to which determination (or any
revision, modification or amendment thereof) the time to appeal or seek review
or rehearing has expired and as to which no appeal or petition for review or
rehearing was filed or, if filed, remains pending), and shall be deemed in such
liquidated amount and satisfied in accordance with this Plan. Nothing contained
in this Article 8.F. shall constitute or be deemed a waiver of any claim, right,
or Rights of Action that the Debtor or the Responsible Person may have against
any Person in connection with or arising out of any Claim or Claims, including
without limitation any rights under Section 157(b) of title 28 of the United
States Code.

Procedures for Treating and Resolving Disputed and Contingent Claims.



Claim Estimation. The Debtor or the Responsible Person (following consultation
with the Post-Effective Date Committee) may request estimation or limitation of
any Disputed Claim that is contingent or unliquidated pursuant to section 502(c)
of the Bankruptcy Code; provided, however, that the Bankruptcy Court shall
determine (i) whether such Disputed Claims are subject to estimation pursuant to
section 502(c) of the Bankruptcy Code and (ii) the timing and procedures for
such estimation proceedings, if any. The Responsible Person shall not consult
with any Post-Effective Date Committee member whose Claim is the subject of a
request for estimation or limitation, and such Post-Effective Date Committee
member shall recuse himself or herself from any discussion with the Responsible
Person with respect thereto.



Setoffs and Recoupments. The Responsible Person (following consultation with the
Post-Effective Date Committee) may, but shall not be required to, set off
against or recoup from the payments to be made pursuant to this Plan with
respect to any Claim, and the payments or other distributions to be made
pursuant to this Plan in respect of such Claim, claims of any nature whatsoever
that the Debtor may have against such Claimholder; provided, however, that
neither the failure to do so nor the allowance of any Claim hereunder shall
constitute a waiver or release by the Debtor or the Responsible Person of any
such claim that the Debtor or the Responsible Person may have against such
Claimholder. The Responsible Person shall not consult with any Post-Effective
Date Committee member whose Claim is the subject of a setoff or recoupment, and
such Post-Effective Date Committee member shall recuse himself or herself from
any discussion with the Responsible Person with respect thereto.



Allowance of Claims Subject to Bankruptcy Code Section 502(d). Allowance of
Claims shall be in all respects subject to the provisions of section 502(d) of
the Bankruptcy Code.



Cancellation of Existing Stock and Interests. On the Effective Date, (a) the
Existing Stock, Interests and any other note, bond, indenture, or other
instrument or document evidencing or creating any indebtedness or obligation of
or ownership interest in the Debtor will be cancelled and (b) the obligations
of, Claims against, and/or Interests in the Debtor under, relating, or
pertaining to any agreements, indentures, certificates of designation, bylaws,
or certificate or articles of incorporation or similar documents governing the
Existing Stock, Interests and any other note, bond, indenture, or other

-22-

--------------------------------------------------------------------------------



instrument or document evidencing or creating any indebtedness or obligation of
the Debtor will be released and discharged, and the holders thereof shall have
no rights against the Debtor, the Responsible Person or the Estate, and such
instruments shall evidence no such rights, except the right to receive the
distributions provided for in this Plan.



No Interest on Claims. Unless otherwise specifically provided for in this Plan,
Confirmation Order or a postpetition agreement in writing between the Debtor and
a Claimholder, postpetition interest shall not accrue or be paid on Claims, and
no Claimholder shall be entitled to interest accruing on or after the Petition
Date on any Claim. In addition, and without limiting the foregoing, interest
shall not accrue on or be paid on any Disputed Claim in respect of the period
from the Effective Date to the date a final distribution is made when and if
such Disputed Claim or becomes an Allowed Claim.



Withholding Taxes. The Responsible Person shall be entitled to deduct any
federal, state or local withholding taxes from any payments under this Plan. As
a condition to making any distribution under this Plan, the Responsible Person
may require that the holder of an Allowed Claim provide such holder's taxpayer
identification number and such other information and certification as may be
deemed necessary for the Responsible Person to comply with applicable tax
reporting and withholding laws.

ARTICLE 9
EFFECTS OF PLAN CONFIRMATION



Injunction. Except as otherwise expressly provided in this Plan, and except in
connection with the enforcement of the terms of this Plan or any documents
provided for or contemplated in this Plan, all entities who have held, hold or
may hold Claims against or Interests in the Debtor or the Estate that arose
prior to the Effective Date are permanently enjoined from: (a) commencing or
continuing in any manner, directly or indirectly, any action or other proceeding
of any kind against the Debtor, the Responsible Person or the Estate, or any
property of the Debtor, the Responsible Person or the Estate, with respect to
any such Claim or Interest; (b) the enforcement, attachment, collection or
recovery by any manner or means, directly or indirectly, of any judgment, award,
decree, or order against the Debtor, the Responsible Person or the Estate, or
any property of the Debtor, the Responsible Person or the Estate, with respect
to any such Claim or Interest; (c) creating, perfecting or enforcing, directly
or indirectly, any Lien or encumbrance or any kind against the Debtor, the
Responsible Person or the Estate, or any property of the Debtor, the Responsible
Person or the Estate, with respect to any such Claim or Interest; (d) asserting,
directly or indirectly, any setoff, or recoupment of any kind against any
obligation due the Debtor, the Responsible Person, or the Estate, or any
property of the Debtor, the Responsible Person or the Estate, with respect to
any such Claim or Interest; and (e) any act, in any manner, in any place
whatsoever, that does not conform to or comply with the provisions of the Plan
with respect to such Claim or Interest. Without limiting the foregoing, the
automatic stay provided under Bankruptcy Code Section 362(a) shall remain in
effect. Nothing contained in this Article 9.A. shall prohibit the holder of a
timely-filed proof of Claim or Interest from litigating its right to seek to
have such Claim or Interest declared an Allowed Claim or Interest and paid in
accordance with the distribution provisions of this Plan, or enjoin or prohibit
the interpretation or enforcement by the holder of such Claim or Interest of any
of the obligations of the Debtor or the Responsible Person under this Plan. The
Confirmation Order shall also constitute an injunction enjoining any Person from
enforcing or attempting to enforce any

-23-

--------------------------------------------------------------------------------



Right of Action against any present or former shareholder, director, officer,
employee, attorney or agent of the Debtor based on, arising from or related to
any failure to pay, or make provision for payment of, any amount payable with
respect to any Priority Tax Claim on which the payments due under Article 3.F.
of this Plan have been made or are not yet due under Article 3.F. of this Plan.



Exculpation and Limitation of Liability. The Debtor, the Creditors' Committee in
its capacity as such, the Post-Effective Date Committee in its capacity as such,
and any such parties' respective present or former members, officers, directors,
employees, advisors, attorneys, representatives, financial advisors, investment
bankers or agents and any of such parties' successors and assigns, shall not
have or incur, and are hereby released from, any claim, obligation, Rights of
Action, or liability to one another or to any Claimholder or Interestholder, or
any other party in interest, or any of their respective agents, employees,
representatives, financial advisors, attorneys or affiliates, or any of their
successors or assigns, for any act or omission in connection with, relating to
or arising out of the Debtor's Chapter 11 Case, negotiation and filing of this
Plan, filing the Chapter 11 Case, the pursuit of confirmation of this Plan, the
consummation of this Plan, or the administration of this Plan or the property to
be distributed under this Plan, except for their willful misconduct or gross
negligence and except with respect to obligations arising under confidentiality
agreements, joint interest agreements and protective orders entered during the
Chapter 11 Case, and in all respects shall be entitled to reasonably rely upon
the advice of counsel with respect to their duties and responsibilities under
this Plan.



Release of Officers and Directors. On the Effective Date, the Debtor, in its
individual capacity and as debtor-in- possession for and on behalf of its
Estate, shall release and discharge and be deemed to have forever released and
discharged any and all claims or Rights of Action against the officers and
directors of the Debtor, known or unknown, and such officers and directors shall
release and discharge and be deemed to have forever released and discharged any
and all claims or causes of action against the Debtor, known or unknown, other
than claims arising from the self-dealing, gross negligence or willful
misconduct of such officers and directors, provided that such releases shall not
affect or include the Debtor's indemnification obligations or other contractual
obligations to such officers and directors.



Term of Injunctions or Stays. Unless otherwise provided herein or in the
Confirmation Order, all injunctions or stays provided for in the Chapter 11 Case
under section 105 or 362 of the Bankruptcy Code or otherwise, and extant on the
Confirmation Date, shall remain in full force and effect until the closing of
the Chapter 11 Case.

ARTICLE 10
CONDITIONS PRECEDENT



Conditions to the Effective Date. This Plan shall not become effective unless
and until each of the following conditions shall have been satisfied in full in
accordance with the provisions specified below:

The Bankruptcy Court shall have approved by Final Order a disclosure statement
with respect to this Plan in form and substance acceptable to the Debtor and the
Creditors' Committee in their sole and absolute discretion.

-24-

--------------------------------------------------------------------------------



The Confirmation Order shall be in form and substance acceptable to the Debtor
and the Creditors' Committee in their sole and absolute discretion.

The Confirmation Order shall have been entered by the Bankruptcy Court and shall
not subject to any stay of effectiveness, the Confirmation Date shall have
occurred and no request for revocation of the Confirmation Order under section
1144 of the Bankruptcy Code shall have been made, or, if made, shall remain
pending.

The Effective Date shall occur by no later than May 1, 2010.



Revocation, Withdrawal or Non-Consummation of Plan. If after the Confirmation
Order is entered, each of the conditions to effectiveness has not been satisfied
or duly waived on or by forty-five (45) days after the Confirmation Date, then
upon motion by the Debtor or the Creditors' Committee, the Confirmation Order
may be vacated by the Bankruptcy Court; provided, however, that notwithstanding
the filing of such a motion, the Confirmation Order shall not be vacated if each
of the conditions to effectiveness is either satisfied or duly waived before the
Bankruptcy Court enters an order granting the relief requested in such motion.
As used in the preceding sentence, a condition to effectiveness may only be
waived by a writing executed by the Debtor. If the Confirmation Order is vacated
pursuant to this Article 10.B., this Plan shall be null and void in all
respects, and nothing contained in this Plan shall (i) constitute a waiver or
release of any Claims against or Interests in the Debtor, (ii) prejudice in any
manner the rights of the holder of any Claim against or Interest in the Debtor
or (iii) prejudice in any manner the rights of the Debtor in the Chapter 11
Case.

ARTICLE 11
ADMINISTRATIVE PROVISIONS



Retention of Jurisdiction. This Plan shall not in any way limit the Bankruptcy
Court's post-confirmation jurisdiction as provided under the Bankruptcy Code.
Pursuant to sections 105(a) and 1142 of the Bankruptcy Code, the Bankruptcy
Court shall retain and have exclusive jurisdiction (to the extent granted by
applicable law, including any provisions permitting mandatory or discretionary
withdrawal of such jurisdiction) over any matter arising out of, and related to,
the Chapter 11 Case and this Plan, including without limitation the following
matters:

To hear and determine motions for (i) the assumption or rejection or (ii) the
assumption and assignment of executory contracts or unexpired leases to which
the Debtor is a party or with respect to which the Debtor may be liable, and to
hear and determine the allowance of Claims resulting therefrom including the
amount of Cure, if any, required to be paid;

To adjudicate any and all adversary proceedings, motions, applications and
contested matters that may be commenced or maintained pursuant to the Chapter 11
Case or this Plan, proceedings to adjudicate the allowance of Disputed Claims
and all controversies and issues arising from or relating to any of the
foregoing;

To adjudicate any and all disputes over the ownership of a Claim or Interest;

-25-

--------------------------------------------------------------------------------



To adjudicate any and all disputes arising from or relating to the distribution
or retention of consideration under this Plan;

To ensure that distributions to Allowed Claimholders are accomplished as
provided herein;

To hear and determine any and all objections to the allowance or estimation of
Claims filed, both before and after the Confirmation Date, including any
objections to the classification of any Claim, and to allow or disallow any
Claim, in whole or in part;

To enter and implement such orders as may be appropriate if the Confirmation
Order is for any reason stayed, revoked, modified and/or vacated;

To issue orders in aid of execution, implementation or consummation of this
Plan;

To consider any modifications of this Plan, to cure any defect or omission or to
reconcile any inconsistency in any order of the Bankruptcy Court, including
without limitation the Confirmation Order;

To hear and determine all Fee Applications for allowance of compensation and
reimbursement of Professional Claims under this Plan or under sections 330, 331,
503(b), 1103 and 1129(a)(4) of the Bankruptcy Code;

To hear and determine all motions requesting allowance of an Administrative
Expense Claim;

To determine requests for the payment of Claims entitled to priority under
section 507(a)(1) of the Bankruptcy Code, including compensation and
reimbursement of expenses of parties entitled thereto;

To hear and determine disputes arising in connection with the interpretation,
implementation or enforcement of this Plan or the Confirmation Order including
disputes arising under agreements, documents or instruments executed in
connection with this Plan;

To hear and determine all suits or adversary proceedings to recover assets of
the Debtor and property of its Estate, wherever located;

To hear and determine matters concerning state, local and federal taxes in
accordance with sections 346, 505 and 1146 of the Bankruptcy Code;

To hear any other matter not inconsistent with the Bankruptcy Code;

To hear and determine all disputes involving the existence, nature or scope of
the Debtor's discharge, including any dispute relating to any liability arising
out of the termination of employment or the termination of any employee or
retiree benefit program, regardless of whether such termination occurred prior
to or after the Effective Date;

To enter a final decree closing the Chapter 11 Case; and

-26-

--------------------------------------------------------------------------------



To enforce all orders previously entered by the Bankruptcy Court.



Payment of Statutory Fees. All fees payable through the Effective Date pursuant
to section 1930 of Title 28 of the United States Code shall be paid on or before
the Effective Date. All fees payable after the Effective Date pursuant to
section 1930 of Title 28 of the United States Code shall be paid by the Debtor.



Headings. Headings are used in this Plan for convenience and reference only and
shall not constitute a part of this Plan for any other purpose.



Binding Effect of Plan. Except as otherwise provided in section 1141(d)(3) of
the Bankruptcy Code, on and after the Confirmation Date, the provisions of this
Plan shall bind any holder of a Claim against, or Interest in, the Debtor, the
Estate and their respective successors or assigns, whether or not the Claim or
Interest of such holders is impaired under the Plan and whether or not such
holder has accepted this Plan. The rights, benefits and obligations of any
entity named or referred to in the Plan, whose actions may be required to
effectuate the terms of the Plan, shall be binding on and shall inure to the
benefit of any heir, executor, administrator, successor or assign of such entity
(including, without limitation, any trustee appointed for the Debtor under
Chapters 7 or 11 of the Bankruptcy Code).



Final Order. Except as otherwise expressly provided in this Plan, any
requirement in this Plan for a Final Order may be waived by the Debtor upon
written notice to the Bankruptcy Court. No such waiver shall prejudice the right
of any party in interest to seek a stay pending appeal of any order that is not
a Final Order.



Amendments and Modifications. The Debtor may alter, amend or modify this Plan
under section 1127(a) of the Bankruptcy Code at any time prior to the
Confirmation Hearing. After the Confirmation Date and prior to substantial
consummation of this Plan with respect to the Debtor as defined in section
1101(2) of the Bankruptcy Code, the Debtor may, under section 1127(b) of the
Bankruptcy Code, institute proceedings in the Bankruptcy Court to remedy any
defect or omission or reconcile any inconsistencies in this Plan, the Disclosure
Statement or the Confirmation Order, and such matters as may be necessary to
carry out the purposes and effects of this Plan.



Withholding and Reporting Requirements. In connection with this Plan and all
instruments issued in connection therewith and distributions thereunder, the
Debtor shall comply with all withholding and reporting requirements imposed by
any federal, state, local or foreign taxing authority, and all distributions
hereunder shall be subject to any such withholding and reporting requirements.



Tax Exemption. Pursuant to section 1146 of the Bankruptcy Code, any transfers
from the Debtor or the Responsible Person to any other Person or entity pursuant
to this Plan, or any agreement regarding the transfer of title to or ownership
of any of the Debtor's real or personal property, or the issuance, transfer or
exchange of any security under this Plan, or the execution, delivery or
recording of an instrument of transfer pursuant to, in implementation of or as
contemplated by this Plan, including, without limitation, any transfers to or by
the Responsible Person of the Debtor's property in implementation of or as
contemplated by this Plan (including, without limitation, any subsequent
transfers of property by the Responsible Person) shall not be subject to any
document recording tax, stamp tax, conveyance fee, intangibles or similar tax,
mortgage tax, stamp act, real estate transfer tax, mortgage recording tax,
Uniform Commercial

-27-

--------------------------------------------------------------------------------



Code filing or recording fee or other similar tax or governmental assessment.
Consistent with the foregoing, each recorder of deeds or similar official for
any county, city or governmental unit in which any instrument hereunder is to be
recorded shall, pursuant to the Confirmation Order, be ordered and directed to
accept such instrument, without requiring the payment of any documentary stamp
tax, deed stamps, stamp tax, transfer tax, intangible tax or similar tax.



Termination of the Creditors' Committee. Upon the Effective Date, the Creditors'
Committee shall dissolve automatically, whereupon its members, professionals and
agents shall be released from any further duties and responsibilities in the
Chapter 11 Case and under the Bankruptcy Code, except with respect to
obligations arising under confidentiality agreements, joint interest agreements,
and protective orders entered during the Chapter 11 Case which shall remain in
full force and effect according to their terms; applications for Professional
Claims; requests for compensation and reimbursement of expenses pursuant to
section 503(b) of the Bankruptcy Code for making a substantial contribution in
the Chapter 11 Case; and any motions or other actions seeking enforcement or
implementation of the provisions of this Plan or the Confirmation Order.



Governing Law. Unless a rule of law or procedure is supplied by federal law
(including the Bankruptcy Code and Bankruptcy Rules) or unless specifically
stated, the laws of the State of Delaware shall govern the construction and
implementation of this Plan, any agreements, documents and instruments executed
in connection with this Plan (except as otherwise set forth in those agreements,
in which case the governing law of such agreements shall control), and corporate
governance matters.



Conflicts. In the event that the provisions of the Disclosure Statement and the
provisions of the Plan conflict, the terms of the Plan shall govern.



Notices. Any notices required under the Plan or any notices or requests of the
Debtor or the Responsible Person by parties in interest under or in connection
with the Plan shall be in writing and served either by (a) certified mail,
return receipt requested, postage prepaid, (b) hand delivery or (c) reputable
overnight delivery service, all charges prepaid, and shall be deemed to have
been given when received by the following parties:

If to the Debtor or the Responsible Person:

Gottschalks Inc.
J. Gregory Ambro
7 River Park Place East
Fresno, CA 93720

with a copy to:

Counsel to the Debtor
O'Melveny & Myers LLP
400 South Hope Street
Los Angeles, CA 90071
Attn: Stephen H. Warren, Esq.
      Karen Rinehart, Esq.

-28-

--------------------------------------------------------------------------------

with a copy to:

Counsel to the Official Committee of Unsecured Creditors
Cooley Godward Kronish LLP
1114 Avenue of the Americas
New York, NY 10036-7798
Attn: Lawrence Gottlieb, Esq.
      Michael Klein, Esq.



Dated: Fresno, California Respectfully submitted,
December 3, 2009

 

GOTTSCHALKS INC.
on behalf of the Debtor and Debtor-in-Possession
         /s / J. Gregory Ambro
Its: Chief Operating Officer

-29-

--------------------------------------------------------------------------------



 

EXHIBIT A



INSURANCE POLICIES



(to be filed at a later date)



 

-i-

--------------------------------------------------------------------------------



EXHIBIT B



SCHEDULE OF ASSUMED CONTRACTS



(to be filed at a later date)



-ii-

--------------------------------------------------------------------------------



EXHIBIT B

UNAUDITED FINANCIAL STATEMENTS
FOR FISCAL YEAR ENDED JANUARY 31, 2009



 

 

(to be filed at a later date)



B-1

--------------------------------------------------------------------------------



EXHIBIT C

UNAUDITED FINANCIAL STATEMENTS
FOR THE PERIOD COMMENCING FEBRUARY 1, 2009 AND ENDING JULY 31, 2009



(to be filed at a later date)



 

C-1

--------------------------------------------------------------------------------



EXHIBIT D

CURRICULUM VITAE OF J. GREGORY AMBRO;



(to be filed at a later date)



 

 

D-1

--------------------------------------------------------------------------------



EXHIBIT E

AMBRO RETENTION AGREEMENT



 

E-1

--------------------------------------------------------------------------------

RETENTION AGREEMENT

This Retention Agreement (the "Agreement") is by and between Gottschalks Inc.,
debtor and debtor in possession (the "Debtor") in the chapter 11 case currently
pending in the United States Bankruptcy Court for the District of Delaware (the
"Bankruptcy Court"), assigned Case No. 09-10157 (KJC), and J. Gregory Ambro, an
individual, (the "Responsible Person"), in connection with the Debtor's Chapter
11 Plan of Liquidation Dated as of December 3, 2009 (as amended, the "Plan").
All capitalized terms not otherwise defined herein have the meanings ascribed in
the Plan.

In consideration of the mutual covenants set forth herein, the Debtors and
Responsible Person hereby agree as follows:

1. Relationship. The Debtor hereby retains Responsible Person, and Responsible
Person hereby accepts such retention, upon the terms and conditions set forth in
this Agreement and in the Plan. To the extent that anything herein is
inconsistent with the Plan, the terms of the Plan shall govern.

2. Position and Responsibilities. Responsible Person shall be retained as the
sole director for the Debtor for all purposes and in all respects, as set forth
in more detail in the Plan, including Article 6 thereof.

3. Term. Responsible Person's retention will commence as of the Effective Date
of the Plan, and the initial term of this Agreement (the "Initial Term") shall
be eight (8) months therefrom. Provided that the Responsible Person timely
receives a Monthly Retention Payment (as hereinafter defined) for each month of
service, the Responsible Person will serve throughout the Initial Term and may
serve thereafter until (i) the Bankruptcy Court enters an order closing the
Debtors' chapter 11 case pursuant to section 350 of title 11 of the United
States Code and the Debtor is dissolved, (ii) the Bankruptcy Court appoints a
successor Responsible Person, upon a noticed motion filed by the Responsible
Person or the Post-Effective Date Committee, (iii) the Responsible Person is
removed by order of the Bankruptcy Court, following notice and a hearing, for
Cause or (iv) the Responsible Person is removed by the Post-Effective Date
Committee with or without Cause. "Cause" shall be a judicial determination that
the Responsible Person has engaged in willful misconduct, gross negligence or
fraud or has otherwise materially and substantially failed to discharge the
Responsible Person's duties pursuant to this Plan, and such material and
substantial failure has continued for sixty (60) days following the Responsible
Person's receipt of written notice (such notice to be concurrently served on the
Debtors) specifically asserting such failures. If the Responsible Person is
removed without Cause by the Post-Effective Date Committee at any time during
the initial eight (8) month term of this Agreement, the Responsible Person shall
receive, on the date that such removal becomes effective, payment in full in
cash of the total compensation that would be payable to the Responsible Person
pursuant to this Agreement if the Responsible Person had served for the full
eight (8) months of this Agreement, less compensation that Responsible Person
has received prior to the effective date of such removal. No voluntary
resignation by Responsible Person shall be effective until a successor has been
approved by order of the Bankruptcy

-1-

--------------------------------------------------------------------------------



Court. If Responsible Person is temporarily incapacitated and unable to serve,
the Post-Effective Date Committee may appoint a qualified individual to
temporarily assume Responsible Person's duties pending the Responsible Person's
recovery or replacement as provided herein. If the Responsible Person becomes
permanently unable to serve for any reason (including death, incapacitation or
removal), the Post-Effective Date Committee may appoint a qualified individual
to replace the Responsible Person on an interim basis, and will file a motion
with the Bankruptcy Court within sixty (60) days requesting appointment of a
successor Responsible Person, to serve as Responsible Person only upon
Bankruptcy Court approval after notice and a hearing.

4. Compensation. For all services rendered by Responsible Person pursuant to
this Agreement and the Plan, the Debtor shall pay to Responsible Person the
following:

4.1. Responsible Person Fee. Responsible Person will receive a monthly fee of
$36,000 per month (the "Monthly Retention Payment") for services performed
pursuant to this Agreement and the Plan. The first monthly fee payment is due
upon the Plan's Effective Date (as that term is defined in Article 1 of the
Plan) and shall be prorated based upon the Effective Date. Subsequent monthly
fee payments are due on the first business day of each month thereafter.

4.2. Reimbursement of Expenses. Responsible Person will be entitled to
reimbursement for reasonable expenses incurred by Responsible Person in the
course of rendering services to the Debtor under this Agreement, to be paid
within ten (10) days following the delivery of an invoice to the Debtor
reasonably describing such expenses. The Responsible Person shall be entitled to
reimbursement of reasonable expenses incurred prior to the Effective Date
related to the Debtor and the Plan.

4.3. Indemnification. Responsible Person will be entitled to indemnification on
the terms set forth in Article 6 of the Plan, which is hereby incorporated as
part of this Agreement.

5. Assignment. This Agreement is personal to Responsible Person and may not be
assigned in any way by Responsible Person. This Agreement shall not be assigned
or delegated by the Debtor without the prior written consent of Responsible
Person. Notwithstanding the preceding sentence, this Agreement may be assigned
or delegated by the Debtor to any successor entity of the Debtor including,
without limitation, a liquidating trust. The rights and obligations under this
Agreement shall inure to the benefit of and shall be binding upon the heirs,
legatees, administrators and personal representatives of Responsible Person and
upon the successors, representatives and assigns of the Debtor.

6. Severability and Reformation. The parties hereto intend all provisions of
this Agreement to be enforced to the fullest extent permitted by law. If,
however, any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future law, such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision were never a part hereof, and the
remaining provisions shall

-2-

--------------------------------------------------------------------------------



remain in full force and effect and shall not be affected by the illegal,
invalid, or unenforceable provision or by the termination thereof.

7. Notices. All notices and other communications required or permitted to be
given hereunder shall be in writing and shall be delivered to the parties at the
following addresses or at such other address as shall be specified by the
parties by like notice.

If to the Debtor:


Gottschalks Inc.
7 River Park Place East
Fresno, CA 93720



and

Counsel to the Debtor
O'Melveny & Myers LLP
Attn: Stephen H. Warren, Esq. and Karen Rinehart, Esq.
400 South Hope Street
Los Angeles, CA 90071

and

Counsel to the Debtor
Richards, Layton & Finger, P.A.
Attn: Mark D. Collins, Esq. and Michael J. Merchant, Esq.
One Rodney Square, P.O. Box 551
Wilmington, DE 19899

If to Responsible Person:


J. Gregory Ambro
7 River Park Place East
Fresno, CA 93720



8. Notice so given shall be deemed to be given and received (i) in the case of
notice so given by mail, on the fourth calendar day after posting, (ii) in the
case of notice so given by overnight delivery service, on the date of actual
delivery and (iii) in the case of notice so given by facsimile transmission,
personal delivery or electronic mail, on the date of verified receipt or, as the
case may be, personal delivery.

9. Further Actions. Whether or not specifically required under the terms of this
Agreement, each party hereto shall execute and deliver such documents and take
such further actions as shall be necessary in order for such party to perform
all of his or its obligations specified herein or reasonably implied from the
terms hereof.

-3-

--------------------------------------------------------------------------------



10. GOVERNING LAW AND VENUE. THIS AGREEMENT IS MADE IN THE STATE OF DELAWARE,
AND SHALL FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAW OF SAID STATE, WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS, AND
ANY CLAIM, DISPUTE OR CONTROVERSY ARISING OUT OF OR RELATED TO THIS AGREEMENT
SHALL BE DETERMINED BY THE BANKRUPTCY COURT.

11. Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement between the Debtor and Responsible Person, and
supersede any other agreement between the Debtor and Responsible Person, whether
oral or in writing, with respect to the subject matter hereof. This Agreement
may not be altered, amended, or rescinded, nor may any of its provisions be
waived, except by an instrument in writing signed by both parties hereto or, in
the case of an asserted waiver, by the party against whom the waiver is sought
to be enforced.

12. Counterparts. This Agreement may be executed in counterparts, with the same
effect as if both parties had signed the same document. All such counterparts
shall be deemed an original, shall be construed together and shall constitute
one and the same instrument.

IN WITNESS WHEREOF,

the parties have executed this Agreement as follows:



 

Gottschalks Inc.:

Signed:               

Name:                  

Date:                  

 

J. Gregory Ambro:

Signed:               

Date:                  

-4-

--------------------------------------------------------------------------------

